 



 
AGCO CORPORATION
as Issuer,
and
UNION BANK OF CALIFORNIA, N.A.
as Trustee
 
INDENTURE
Dated as of
December 4, 2006
 
1.25% Convertible Senior Subordinated Notes due 2036
 

 



--------------------------------------------------------------------------------



 



CROSS-REFERENCE TABLE

          TIA Sections   Indenture Sections
§ 310
  (a)(1)   7.09
 
  (a)(2)   7.09
 
  (a)(3)   N.A.
 
  (a)(4)   N.A.
 
  (a)(5)   7.09
 
  (b)   7.08, 7.10
 
  (c)   N.A.
§ 311
  (a)   7.13
 
  (b)   7.13
 
  (c)   N.A.
§ 312
  (a)   5.01, 5.02(a)
 
  (b)   5.02(b)
 
  (c)   5.02(c)
§ 313
  (a)   5.03(a)
 
  (b)   5.03(a)
 
  (c)   5.03(a), 16.03
 
  (d)   5.03(b)
§ 314
  (a)   5.04
 
  (b)   N.A.
 
  (c)(1)   16.05
 
  (c)(2)   16.05
 
  (c)(3)   N.A.
 
  (d)   N.A.
 
  (e)   16.05
§ 315
  (a)   7.01, 7.03(a)
 
  (b)   7.02, 7.04(i)
 
  (c)   7.01
 
  (d)   7.01
 
  (e)   6.08
§ 316
  (a)(last sentence)   8.04
 
  (a)(1)(A)   6.07
 
  (a)(1)(B)   6.07
 
  (a)(2)   N.A.
 
  (b)   6.04

 



--------------------------------------------------------------------------------



 



          TIA Sections   Indenture Sections
 
  (c)   8.01
§ 317
  (a)(1)   6.02
 
  (a)(2)   6.02
 
  (b)   4.04(a)(1), (2)
§ 318
  (a)   16.07

 

    N.A. means not applicable.

          Note: The Cross-Reference Table shall not for any purpose be deemed to
be a part of this Indenture.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I
       
1.25% Convertible Senior Subordinated Notes Due 2036
       
 
       
Section 1.01. Establishment
    1  
Section 1.02. Definitions
    2  
 
       
ARTICLE II
       
Issue, Description, Execution, Registration and Exchange of Notes
       
 
       
Section 2.01. Designation, Amount and Issue of Notes
    12  
Section 2.02. Form of Notes; Execution and Authentication of Notes
    13  
Section 2.03. Date and Denomination of Notes; Payments of Interest
    13  
Section 2.04. Exchange and Registration of Transfer of Notes
    15  
Section 2.05. Mutilated, Destroyed, Lost or Stolen Notes
    17  
Section 2.06. Temporary Notes
    17  
Section 2.07. Cancellation of Notes
    17  
Section 2.08. CUSIP Numbers
    18  
 
       
ARTICLE III
       
Redemption and Repurchase of Notes
       
 
       
Section 3.01. Redemption of Notes at the Option of the Company
    18  
Section 3.02. Notice of Optional Redemption; Selection of Notes
    18  
Section 3.03. Payment of Notes Called for Redemption by the Company
    20  
Section 3.04. Conversion Arrangement on Call for Redemption
    20  
Section 3.05. Repurchase at Option of Holders upon a Designated Event.
    21  
Section 3.06. Repurchase of Notes by the Company at Option of the Holder
    23  
Section 3.07. Procedures for the Repurchase of Notes.
    24  
Section 3.08. Deposit of Purchase Price
    25  
Section 3.09. Notes Repurchased in Part
    25  
Section 3.10. Repayment to the Company
    26  
Section 3.11. Effect of Election and Repurchase Notice
    26  
 
       
ARTICLE IV
       
Particular Covenants of the Company
       
 
       
Section 4.01. Payment of Principal, Premium and Interest
    27  
Section 4.02. Maintenance of Office or Agency
    27  
Section 4.03. Appointments to Fill Vacancies in Trustee’s Office
    27  
Section 4.04. Provisions as to Paying Agent
    28  
Section 4.05. Existence
    29  
Section 4.06. Maintenance of Properties
    29  
Section 4.07. Payment of Taxes and Other Claims
    29  

- i -



--------------------------------------------------------------------------------



 



              Page
Section 4.08. Rule 144A Information Requirement
    29  
Section 4.09. Stay, Extension and Usury Laws
    30  
Section 4.10. Compliance Certificate; Notice of Default
    30  
 
       
ARTICLE V
       
Noteholders’ Lists and Reports by the Company and the Trustee
       
 
       
Section 5.01. Company to Furnish Trustee Names and Addresses of Noteholders
    30  
Section 5.02. Preservation and Disclosure of Lists.
    31  
Section 5.03. Reports by Trustee.
    31  
Section 5.04. Reports by Company
    31  
 
       
ARTICLE VI
       
Remedies of the Trustee and Noteholders on Event of Default
       
 
       
Section 6.01. Events of Default; Acceleration
    32  
Section 6.02. Payments of Notes on Default; Suit Therefor
    35  
Section 6.03. Application of Monies Collected by Trustee
    37  
Section 6.04. Proceedings by Noteholder
    37  
Section 6.05. Proceedings by Trustee
    38  
Section 6.06. Remedies Cumulative and Continuing
    38  
Section 6.07. Direction of Proceedings and Waiver of Defaults by Majority of
Noteholders
    39  
Section 6.08. Undertaking to Pay Costs
    39  
 
       
ARTICLE VII
       
The Trustee
       
 
       
Section 7.01. Certain Duties and Responsibilities
    40  
Section 7.02. Notice of Defaults
    40  
Section 7.03. Certain Rights of the Trustee
    40  
Section 7.04. Not Responsible for Statements or Issuance of Notes
    42  
Section 7.05. May Hold Notes
    42  
Section 7.06. Monies to be Held in Trust
    42  
Section 7.07. Compensation and Reimbursement
    42  
Section 7.08. Disqualification; Conflicting Interests
    43  
Section 7.09. Corporate Trustee Required; Eligibility
    43  
Section 7.10. Resignation and Removal of Trustee; Appointment of Successor.
    43  
Section 7.11. Acceptance of Appointment of Successor
    44  
Section 7.12. Merger, Conversion, Consolidation or Succession to Business
    45  
Section 7.13. Preferential Collection of Claims Against Company
    45  
 
       
ARTICLE VIII
       
The Noteholders
       
 
       
Section 8.01. Action by Noteholders

    45  
Section 8.02. Proof of Execution by Noteholders
    46  

- ii -



--------------------------------------------------------------------------------



 



              Page
Section 8.03. Who Are Deemed Absolute Owners
    46  
Section 8.04. Company-Owned Notes Disregarded
    46  
Section 8.05. Revocation of Consents, Future Holders Bound
    46  
 
       
ARTICLE IX
       
Meetings of Noteholders
       
 
       
Section 9.01. Purpose of Meetings
    47  
Section 9.02. Call of Meetings by Trustee
    47  
Section 9.03. Call of Meetings by Company or Noteholders
    48  
Section 9.04. Qualifications for Voting
    48  
Section 9.05. Regulations
    48  
Section 9.06. Voting
    49  
Section 9.07. No Delay of Rights by Meeting
    49  
 
       
ARTICLE X
       
Supplemental Indentures
       
 
       
Section 10.01. Supplemental Indentures With the Consent of Noteholders
    49  
Section 10.02. Supplemental Indenture Without Consent of Noteholders
    50  
Section 10.03. Effect of Supplemental Indenture
    51  
Section 10.04. Notation on Notes
    51  
Section 10.05. Evidence of Compliance of Supplemental Indenture to Be Furnished
to Trustee
    51  
 
       
ARTICLE XI
       
Merger, Consolidation, Etc.
       
 
       
Section 11.01. Mergers, Consolidations and Certain Transfers, Leases and
Acquisitions of Assets
    52  
Section 11.02. Successor to Be Substituted
    52  
Section 11.03. Opinion of Counsel to Be Given Trustee
    52  
 
       
ARTICLE XII
       
Satisfaction and Discharge of Indenture
       
 
       
Section 12.01. Discharge of Indenture
    52  
Section 12.02. Deposited Monies to Be Held in Trust by Trustee
    53  
Section 12.03. Paying Agent to Repay Monies Held
    54  
Section 12.04. Return of Unclaimed Monies
    54  
Section 12.05. Reinstatement
    54  

- iii -



--------------------------------------------------------------------------------



 



              Page
ARTICLE XIII
       
Immunity of Incorporators, Stockholders, Officers and Directors
       
 
       
Section 13.01. Indenture and Notes Solely Corporate Obligations
    54  
 
       
ARTICLE XIV
       
Conversion of Notes
       
 
       
Section 14.01. Right to Convert
    55  
Section 14.02. Conversion Procedures
    57  
Section 14.03. Cash Payments in Lieu of Fractional Shares
    59  
Section 14.04. Conversion Rate; Settlement Upon Conversion
    59  
Section 14.05. Adjustment of Conversion Rate
    60  
Section 14.06. Effect of Fundamental Change, Reclassification, Consolidation,
Merger or Sale
    69  
Section 14.07. Taxes on Shares Issued
    71  
Section 14.08. Reservation of Shares, Shares to Be Fully Paid; Compliance with
Governmental Requirements; Listing of Common Stock
    72  
Section 14.09. Responsibility of Trustee
    72  
Section 14.10. Notice to Holders Prior to Certain Actions
    73  
Section 14.11. Rights Issued in Respect of Common Stock Issued upon Conversion
    74  
 
       
ARTICLE XV
       
Subordination of Notes
       
 
       
Section 15.01. Notes Subordinated to Senior Indebtedness
    74  
Section 15.02. No Payment on Notes in Certain Circumstances.
    74  
Section 15.03. Payment over Proceeds upon Dissolution Etc.
    76  
Section 15.04. Subrogation.
    77  
Section 15.05. Obligations of Company Unconditional.
    78  
Section 15.06. Notice to Trustee.
    78  
Section 15.07. Reliance on Judicial Order or Certificate of Liquidating Agent.
    79  
Section 15.08. Trustee’s Relation to Senior Indebtedness.
    79  
Section 15.09. Subordination Rights Not Impaired by Acts or Omissions of the
Company or Holders of Senior Indebtedness.
    80  
Section 15.10. Holders Authorize Trustee to Effectuate Subordination of Notes.
    80  
Section 15.11. Not to Prevent Events of Default.
    80  
Section 15.12. Trustee’s Compensation Not Prejudiced.
    80  
Section 15.13. No Waiver of Subordination Provisions.
    80  
Section 15.14. Payments May Be Paid Prior to Dissolution.
    81  
Section 15.15. Consent of Holders of Senior Indebtedness Under the Bank Credit
Agreement.
    81  
Section 15.16. Trust Moneys Not Subordinated.
    81  

- iv -



--------------------------------------------------------------------------------



 



              Page
ARTICLE XVI
       
Miscellaneous
       
 
       
Section 16.01. Provisions Binding on Company’s Successors
      81
Section 16.02. Addresses for Notices, Etc.
      81
Section 16.03. Governing Law; Waiver of Jury Trial
      82
Section 16.04. Evidence of Compliance with Conditions Precedent, Certificates to
Trustee
      82
Section 16.05. Legal Holidays
      82
Section 16.06. Trust Indenture Act
      83
Section 16.07. No Security Interest Created
      83
Section 16.08. Benefits of Indenture
      83
Section 16.09. Table of Contents, Headings, Etc.
      83
Section 16.10. Authenticating Agent
      83
Section 16.11. Official Acts by Successor Corporation
      84
Section 16.12. Severability
      84
Section 16.13. Force Majeure
      84
 
       
Exhibit A            Form of Note
    A-1  
Exhibit B            Trustee’s Certificate of Authentication
    B-1  
Exhibit C            Table of Additional Shares in Event of Fundamental Change
    C-1  

- v -



--------------------------------------------------------------------------------



 



INDENTURE
          INDENTURE dated as of December 4, 2006 between AGCO Corporation, a
Delaware corporation (hereinafter called the “Company”), and Union Bank of
California, N.A., a national banking association, as trustee hereunder
(hereinafter called the “Trustee”).
WITNESSETH:
          WHEREAS, for its lawful corporate purposes, the Company has duly
authorized the issue of its 1.25% Convertible Senior Subordinated Notes due 2036
(hereinafter called the “Notes”), in an aggregate principal amount not to exceed
$201,250,000 on the date hereof, and, to provide the terms and conditions upon
which the Notes are to be authenticated, issued and delivered, the Company has
duly authorized the execution and delivery of this Indenture;
          WHEREAS, the Notes, the certificate of authentication to be borne by
the Notes, a form of assignment, a form of option to elect redemption upon a
fundamental change, a form of purchase notice, and a form of conversion notice
to be borne by the Notes are to be substantially in the forms hereinafter
provided for;
          WHEREAS, all acts and things necessary to duly authorize the issuance
of the Common Stock issuable upon the conversion of the Notes, and to duly
reserve for issuance the number of shares of Common Stock issuable upon such
conversion, have been done and performed; and
          WHEREAS, all acts and things necessary to make the Notes, when
executed by the Company and authenticated and delivered by the Trustee or a duly
authorized authenticating agent, as in this Indenture provided, the valid,
binding and legal obligations of the Company, and to constitute this Indenture a
valid agreement according to its terms, have been done and performed, and the
execution of this Indenture and the issue hereunder of the Notes have in all
respects been duly authorized.
          NOW, THEREFORE, THIS INDENTURE WITNESSETH:
          That in order to declare the terms and conditions upon which the Notes
are, and are to be, authenticated, issued and delivered, and in consideration of
the premises and of the purchase and acceptance of the Notes by the holders
thereof, the Company covenants and agrees with the Trustee for the equal and
proportionate benefit of the respective holders from time to time of the Notes
(except as otherwise provided below), as follows:
ARTICLE I
1.25% Convertible Senior Subordinated Notes Due 2036
          Section 1.01. Establishment. There is hereby established a new series
of Notes to be issued under this Indenture, to be designated as the Company’s
1.25% Convertible Senior Subordinated Notes due 2036. There are to be initially
authenticated and delivered up to $201,250,000 principal amount of the Notes.
The Notes shall be issued in fully registered form without coupons.

 



--------------------------------------------------------------------------------



 



          The payment of obligations of the Company under the Notes shall be
subordinated to the Company’s Senior Indebtedness, including the obligations of
the Company under the Bank Credit Agreement and shall rank pari passu with the
obligations of the Company under the Senior Subordinated Notes.
          The Notes shall be in substantially the form set out in Exhibit A
hereto, and the form of the Trustee’s Certificate of Authentication for the
Notes shall be in substantially the form set forth in Exhibit B hereto. Each
Note shall be dated the date of authentication thereof and shall bear interest
from the date specified on the face of the form of Note attached as Exhibit A
hereto.
          Section 1.02. Definitions. The terms defined in this Section 1.02
(except as herein otherwise expressly provided or unless the context otherwise
requires) shall have the respective meanings specified in this Section 1.02 for
purposes of the Notes. All other terms used in this Indenture that are defined
in the Trust Indenture Act or which are by reference therein defined in the
Securities Act (except as herein otherwise expressly provided or unless the
context otherwise requires) shall have the meanings assigned to such terms in
the Trust Indenture Act and in the Securities Act as in force at the date of the
execution of this Indenture. The words “herein”, “hereof”, “hereunder” and words
of similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision. The terms defined in this Section 1.02
include the plural as well as the singular.
          “Additional Notes” has the meaning specified in Section 2.01.
          “Additional Shares” has the meaning specified in Section 14.06(a).
          “Adjustment Determination Date” has the meaning specified in
Section 14.05(i).
          “Agent Members” has the meaning specified in Section 2.04(b)(v).
          “Administrative Agent” has the meaning specified in Section 15.02(b).
          “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control”, when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
          “Bank Credit Agreement” means the credit agreement dated December 22,
2003, as amended, among the Company, certain of its subsidiaries named therein,
the lenders named therein, SunTrust Bank and Morgan Stanley Senior Funding,
Inc., as Co-Syndication Agents; Cobank, ACB and The Bank of Tokyo-Mitsubishi,
Ltd., New York Branch, as Co-Documentation Agents; Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland,” Canadian Branch, as
Canadian administrative agent, and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland,” New York Branch, as
administrative agent, together with all agreements, instruments and documents
executed or delivered pursuant thereto or in connection therewith, in each case
as such agreements, documents or instruments may be amended, supplemented,
extended, renewed, replaced or otherwise modified from time to time.

- 2 -



--------------------------------------------------------------------------------



 




          "Board of Directors” means the Board of Directors of the Company or a
committee of such Board of Directors duly authorized to act for it hereunder.
          "Business Day” means each Monday, Tuesday, Wednesday, Thursday and
Friday which is not a day on which the banking institutions in The City of New
York or the city in which the Corporate Trust Office is located are authorized
or obligated by law or executive order to close or be closed.
          "Closing Sale Price” means the closing per share sale price (or if no
closing sale price is reported, the average of the bid and ask prices or, if
more than one in either case, the average of the average bid and the average ask
prices) on such date as reported in composite transactions for the principal
United States securities exchange on which the Common Stock is traded or, if the
shares of Common Stock are not listed on a United States national or regional
securities exchange, Closing Sale Price will be the last quoted bid price for
the Common Stock in the over-the-counter market on the relevant date as reported
by Pink Sheets LLC or similar organization. If the Common Stock is not so
quoted, the Closing Sale Price will be the average of the mid-point of the last
bid and ask prices for the Common Stock on the relevant date from each of at
least three nationally recognized investment banking firms, which may include
the underwriters of the Notes, selected by the Company for this purpose. Any
such determination will be conclusive absent manifest error.
          "Commission” means the Securities and Exchange Commission, as from
time to time constituted, created under the Exchange Act, or, if at any time
after the execution of this Indenture such Commission is not existing and
performing the duties now assigned to it under the Trust Indenture Act, then the
body performing such duties at such time.
          "Common Stock” means any stock of any class of the Company which has
no preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Company
and which is not subject to redemption by the Company. Subject to the provisions
of Section 14.06, however, shares issuable on conversion of Notes shall include
only shares of the class designated as common stock of the Company at the date,
including any Rights attached thereto (namely, the Common Stock, par value
$0.01), or shares of any class or classes resulting from any reclassification or
reclassifications thereof and which have no preference in respect of dividends
or of amounts payable in the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Company and which are not subject to redemption
by the Company; provided that if at any time there shall be more than one such
resulting class, the shares of each such class then so issuable on conversion
shall be substantially in the proportion which the total number of shares of
such class resulting from all such reclassifications bears to the total number
of shares of all such classes resulting from all such reclassifications.

- 3 -



--------------------------------------------------------------------------------



 



          “Company” means the corporation named as the “Company” in the first
paragraph hereof, and, subject to the provisions of Article XI and Section 14.06
hereof, shall include its successors and assigns.
          “Company Repurchase Notice” has the meaning specified in
Section 3.07(c).
          “Company Repurchase Notice Date” has the meaning specified in
Section 3.07(b).
          “Conversion Agent” means the Trustee or any other Person appointed by
the Company to accept Notes presented for conversion.
          “Company’s SEC filing obligations” has the meaning specified in
Section 6.01.
          “Conversion Date” has the meaning specified in Section 14.02.
          “Conversion Notice” has the meaning specified in Section 14.02.
          “Conversion Price” as of any date will equal $1,000 divided by the
applicable Conversion Rate as of such date.
          “Conversion Rate” has the meaning specified in Section 14.04.
          “Corporate Trust Office” means the designated office of the Trustee,
in the Borough of Manhattan, The City of New York, which office is at the date
hereof located at 551 Madison Avenue, 11th Floor, New York, New York 10022.
          “Custodian” means the Trustee, as custodian with respect to the Notes
in global form, or any successor entity thereto.
          “Daily Conversion Value” means, for each of the ten (10) consecutive
Trading Days during the applicable Observation Period, 1/10 of the product of
(1) the applicable Conversion Rate for each $1,000 principal amount of Notes and
(2) the Daily VWAP of the Common Stock, or the consideration into which the
Common Stock has been converted in connection with certain corporate
transactions, on such day. Any such determination by the Company shall be
conclusive absent manifest error.
          “Daily Settlement Amount” means, for each of the ten (10) Trading Days
during the Observation Period:
          (i) cash equal to the lesser of (x) $100 (such amount being the
principal portion) and (y) the Daily Conversion Value relating to such day; and
          (ii) if such Daily Conversion Value exceeds $100, a number of shares
of Common Stock equal to (A) the difference between such Daily Conversion Value
and $100, divided by (B) the Daily VWAP of the Common Stock for such day (the
“Deliverable Stock”).
Any such determination by the Company will be conclusive absent manifest error.

- 4 -



--------------------------------------------------------------------------------



 



          "Daily VWAP” for the Common Stock means, for each of the ten
(10) consecutive trading days during the applicable Observation Period, the per
share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg page AG <equity> AQR (or any successor page) in respect of
the period from 9:30 a.m. to 4:00 p.m., New York City time, on such trading day,
or if such volume-weighted average price is unavailable, the market value of one
share of our common stock on such trading day as the Board of Directors
determines in good faith using a volume-weighted method.
          “default” means any event that is, or after notice or passage of time,
or both, would be, an Event of Default.
          “Defaulted Interest” has the meaning specified in Section 2.03.
          “Deliverable Stock” has the meaning specified in “Daily Settlement
Amount” above.
          “Depositary” means the clearing agency registered under the Exchange
Act that is designated to act as the Depositary for the Global Notes. The
Depository Trust Company shall be the initial Depositary, until a successor
shall have been appointed and become such pursuant to the applicable provisions
of this Indenture, and thereafter, “Depositary” shall mean or include such
successor.
          “Designated Event” means the occurrence of a Fundamental Change or a
Termination of Trading.
          “Designated Event Expiration Time” has the meaning specified in
Section 3.05(b).
          “Designated Event Notice” has the meaning specified in
Section 3.05(b).
          “Designated Event Repurchase Date” has the meaning specified in
Section 3.05(a).
          “Designated Senior Indebtedness” means (i) indebtedness and all other
monetary obligations (including expenses, fees and other monetary obligations)
under the Bank Credit Agreement and (ii) any other indebtedness constituting
Senior Indebtedness that, at any date of determination, has an aggregate
principal amount of at least $25 million and is specifically designated by the
Company in the instrument creating or evidencing such Senior Indebtedness as
“Designated Senior Indebtedness.”
          “Distributed Property” has the meaning specified in Section 14.05(c).
          “Effective Date” has the meaning specified in Section 14.06(a).
          “Events of Default” means any event specified in Section 6.01 as an
Event of Default.

- 5 -



--------------------------------------------------------------------------------



 



          "Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder, as in effect from time to
time.
          "ex-date” has the meaning specified in Section 14.01(b).
          "Ex-Dividend Time” has the meaning specified in Section 14.01(b).
          "Fair Market Value” has the meaning specified in Section 14.01(b).
          "Fundamental Change” will be deemed to have occurred at the time after
the Notes are originally issued that any of the following occurs:
     (1) any Person, including any syndicate or group deemed to be a person
under Section 13(d)(3) of the Exchange Act, acquires beneficial ownership,
directly or indirectly, through a purchase, merger or other acquisition
transaction or series of transactions, of shares of the Company’s capital stock
entitling the person to exercise 50% or more of the total voting power of all
shares of the Company’s capital stock entitled to vote generally in elections of
directors, other than an acquisition by the Company, any of the Company’s
Subsidiaries or any of the Company’s employee benefit plans;
     (2) the Company merges or consolidates with or into any other Person (other
than a Subsidiary), another Person merges with or into the Company, or the
Company conveys, sells, transfers or leases all or substantially all of the
Company’s assets to another Person, other than any transaction:

  •   that does not result in a reclassification, conversion, exchange or
cancellation of Company’s outstanding Common Stock;     •   pursuant to which
the holders of the Company’s Common Stock immediately prior to the transaction
have the entitlement to exercise, directly or indirectly, 50% or more of the
voting power of all shares of capital stock entitled to vote generally in the
election of directors of the continuing or surviving corporation immediately
after the transaction; or     •   which is effected solely to change the
Company’s jurisdiction of incorporation and results in a reclassification,
conversion or exchange of outstanding shares of the Company’s Common Stock
solely into shares of common stock of the surviving entity.

- 6 -



--------------------------------------------------------------------------------



 



          “GAAP” means United States generally accepted accounting principles.
          “Global Note” has the meaning specified in Section 2.02.
          “Indebtedness” as applied to any Person, means (i) obligations,
contingent or otherwise, for money borrowed (other than unamortized debt
discount or premium); (ii) reimbursement and other obligations pertaining to
letters of credit issued for the account of such Person; (iii) obligations under
any swap, Cap, collar, forward purchase contract, derivatives contract or other
similar agreement pursuant to which such Person hedges risks related to interest
rates, currency exchange rates, commodity prices, financial market conditions or
other risks incurred by such Person in the operation of its business; (iv)
obligations evidenced by bonds, debentures, promissory notes or other
instruments or arrangements; (v) obligations as lessee under a capital lease;
and (vi) obligations of such Person under any amendments, renewals, extensions,
modifications and refundings of any such Indebtedness or obligations listed in
clause (i), (ii), (iii), (iv) or (v) above. All indebtedness of any type
described in the immediately preceding sentence which is secured by a lien upon
property owned by such Person, although such Person has not assumed or become
liable for the payments of such Indebtedness, shall for all purposes be deemed
to be Indebtedness of such Person. All indebtedness for borrowed money incurred
by any other Person which is directly guaranteed as to payment of principal by
such Person shall for all purposes be deemed to be Indebtedness of such Person,
but no other contingent obligation of such Person in respect of indebtedness
incurred by any other Persons shall for any purpose be deemed to be indebtedness
of such Person.
          “Indenture” has the meaning specified in the recitals hereof.
          “interest” means any interest payable under the terms of the Notes.
          “Merger Events” has the meaning specified in Section 14.06(b).
          “Note register” has the meaning specified in Section 2.04(a).
          “Note registrar” has the meaning specified in Section 2.04(a).
          “Noteholder” or “holder” as applied to any Note, or other similar
terms (but excluding the term “beneficial holder”), means any Person in whose
name at the time a particular Note is registered on the Note registrar’s books.
          “Notes” has the meaning specified in Section 1.01.

- 7 -



--------------------------------------------------------------------------------



 



          “Observation Period” means the ten (10) consecutive Trading Day period
beginning on and including the second Trading Day after the related Conversion
Date in respect of such Note.
          “Officer,” when used with respect to the Company, means the Chairman
of the Board of Directors, a Vice Chairman of the Board of Directors, the Chief
Executive Officer, the President or a Vice President or the Chief Financial
Officer, the Treasurer, an Assistant Treasurer, the Secretary or an Assistant
Secretary of the Company.
          “Officers’ Certificate” of the Company means a certificate signed by
(i) the Chairman of the Board of Directors, a Vice Chairman of the Board of
Directors, the Chief Executive Officer, the President or a Vice President or the
Chief Financial Officer, and by (ii) the Treasurer, an Assistant Treasurer, the
Secretary or an Assistant Secretary of the Company, as the case may be, and
delivered to the Trustee. Unless the context otherwise requires, each reference
herein to an “Officers’ Certificate” shall mean an Officers’ Certificate of the
Company. References herein, or in any Note, to any officer of a Person that is a
partnership shall mean such officer of the partnership or, if none, of a general
partner of the partnership authorized thereby to act on its behalf.
          “Opinion of Counsel” means an opinion in writing signed by legal
counsel, who may be an employee of or counsel to the Company, or other counsel
reasonably acceptable to the Trustee.
          “Optional Redemption” has the meaning specified in Section 3.01.
          “outstanding,” when used with reference to Notes and subject to the
provisions of Section 8.04, means, as of any particular time, all Notes
authenticated and delivered by the Trustee, except:
     (a) Notes theretofore canceled by the Trustee or delivered to the Trustee
for cancellation;
     (b) Notes, or portions thereof, (i) for the redemption of which monies in
the necessary amount shall have been deposited in trust with the Trustee or with
any paying agent (other than the Company) or (ii) which shall have been
otherwise discharged in accordance with Article XII;
     (c) Notes paid pursuant to Section 2.05 or Notes in lieu of which, or in
substitution for which, other Notes shall have been authenticated and delivered
pursuant to the terms of Section 2.05; and
     (d) Notes converted into Common Stock pursuant to the conversion provisions
in Article XIV and Notes deemed not outstanding pursuant to the redemption and
repurchase provisions of Article III.
          “Payment Blockage Period” has the meaning specified in
Section 15.02(b).

- 8 -



--------------------------------------------------------------------------------



 



          “Person” means any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
          “premium” means any premium payable under the terms of the Notes.
          “record date” has the meaning specified in Section 2.03 with respect
to any interest payment date, and for any other purpose means the record date
established by the Company for a specified purpose.
          “Redemption Date” has the meaning specified in Section 3.02.
          “Reference Property” has the meaning specified in Section 14.06(c).
          “Repurchase Date” has the meaning specified in Section 3.06.
          “Repurchase Notice” has the meaning specified in Section 3.06(a).
          “Responsible Officer” means, with respect to the Trustee, any vice
president, any assistant vice president, any assistant secretary, any assistant
treasurer, any trust officer or assistant trust officer, or any other officer of
the Trustee customarily performing functions similar to those performed by any
of the above designated officers and also means, with respect to a particular
corporate trust matter, any other officer to whom such matter is referred
because of his or her knowledge of and familiarity with the particular subject.
          “Rights” has the meaning specified in Section 14.11.
          “Rights Agreement” has the meaning specified in Section 14.11.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.

- 9 -



--------------------------------------------------------------------------------



 



          “Senior Indebtedness” means the following obligations of the Company,
whether outstanding on the date or thereafter incurred:
     (a) all indebtedness and all other monetary obligations (including, without
limitation, expenses, fees, claims, indemnifications, reimbursements,
liabilities and other monetary obligations and any obligation to deliver cash as
collateral security for contingent reimbursement obligations in respect of
outstanding letters of credit of the Company) under the Bank Credit Agreement,
any interest rate agreement or currency agreement and the Company’s guarantee of
any indebtedness or monetary obligation of any of its Subsidiaries under any
interest rate agreement or currency agreement; and
     (b) all other indebtedness of the Company (other than the Notes and the
Senior Subordinated Notes), including principal and interest on such
indebtedness, unless such indebtedness, by its terms or by the terms of any
agreement or instrument pursuant to which such indebtedness is issued, is pari
passu with, or subordinated in right of payment to, the Notes;
     provided that the term “Senior Indebtedness” shall not include:
     (i) any indebtedness of the Company that, when incurred, and without
respect to any election under Section 1111(b) of the United States Bankruptcy
Code, was without recourse to the Company;
     (ii) any indebtedness of the Company that by its express terms is not
senior to the Notes or is pari passu or junior to the Notes;
     (iii) any indebtedness of the Company to any of its Subsidiaries or to a
joint venture in which the Company has an interest;
     (iv) any indebtedness of the Company permitted by the indentures governing
the Senior Subordinated Notes;
     (v) any repurchase, redemption or other obligation in respect of Redeemable
Stock (as defined in the indentures governing the Senior Subordinated Notes);
     (vi) any indebtedness of the Company to any employee, officer or director
of the Company or any of its Subsidiaries;
     (vii) any liability for federal, state, local or other taxes owed or owing
by the Company;
     (viii) any trade payables of the Company;
     (ix) the Senior Subordinated Notes; or
     (x) the Notes
          Senior Indebtedness will also include interest accruing subsequent to
events of bankruptcy of the Company and its Subsidiaries at the rate provided
for in the document

- 10 -



--------------------------------------------------------------------------------



 



governing such Senior Indebtedness, whether or not such interest is an allowed
claim enforceable against the debtor in a bankruptcy case under federal
bankruptcy law or similar laws relating to insolvency. For purposes of clause
(iv) of the immediately preceding proviso, a good faith determination by the
Chief Financial Officer of the Company, evidenced by an Officer’s Certificate,
that any indebtedness was permitted by the indentures governing the Senior
Subordinated Notes shall be conclusive.
          “Senior Subordinated Notes” means the 67/8% Senior Subordinated Notes
due 2014 issued pursuant to the Indenture, dated as of April 23, 2004, among the
Company and SunTrust Bank, as trustee, and the 13/4% Convertible Senior
Subordinated Notes due 2033 issued pursuant to the Indenture, dated December 23,
2003, among the Company and SunTrust Bank, as trustee, as supplemented by a
First Supplemental Indenture, dated June 30, 2005, among the Company and
SunTrust Bank, as trustee.
          “Significant Subsidiary” means any subsidiary of the Company that
meets the definition of “significant subsidiary” in Section 1-02(w) of
Regulation S-X.
          “Spin-Off” has the meaning specified in Section 14.05(c).
          “Stock Price” has the meaning specified in Section 14.06(a).
          "Stockholder Record Date” has the meaning specified in Section 14.05.
          "Subsidiary” of any Person means (i) any corporation more than 50% of
whose stock of any class or classes having by the terms of such stock ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or by one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person and (ii) any partnership, association, limited
liability company, joint venture or other entity in which such Person and/or one
or more Subsidiaries of such Person or such Person and one or more Subsidiaries
of such Person has more than a 50% equity interest at the time.
          "Termination of Trading” means that the Common Stock, or other common
stock into which the Notes are then convertible, is not listed for trading on a
United States national securities exchange.
          "Trading Day” means a day during which trading in securities generally
occurs on the New York Stock Exchange, or, if the shares of Common Stock are not
then listed on the New York Stock Exchange, on another national or regional
securities exchange on which the Common Stock is then listed or quoted or, if
the Common Stock is not listed on the New York Stock Exchange or a national or
regional securities exchange or automated quotation service, on the principal
other market on which the Common Stock is then traded or quoted. If the Common
Stock is not so traded or quoted, “trading day” means a Business Day.
          "Trading Price” means, on any date of determination, the average of
the secondary market bid quotations for the Notes obtained by the Trustee for
$2,000,000 principal amount of Notes at approximately 3:30 p.m., New York City
time, on such determination date

- 11 -



--------------------------------------------------------------------------------



 



from three independent nationally recognized securities dealers selected by the
Company (which may include any underwriters involved in the sale of the Notes);
provided that if at least three such bids cannot reasonably be obtained by the
Trustee, but two bids are obtained, then the average of the two bids shall be
used, and if only one such bid can reasonably be obtained by the Trustee, one
bid shall be used; and provided further that if the Trustee cannot reasonably
obtain at least one bid for $2,000,000 principal amount of Notes from a
nationally recognized securities dealer, then the Trading Price per $1,000
principal amount of Notes shall be deemed to be less than 98% of the product of
the Closing Sale Price and the Conversion Rate.
          "Trigger Event” has the meaning specified in Section 14.05(c).
          "Trust Indenture Act” means the Trust Indenture Act of 1939, as
amended, as it was in force at the date of this Indenture; provided that if the
Trust Indenture Act of 1939 is amended after the date hereof, the term “Trust
Indenture Act” shall mean, to the extent required by such amendment, the Trust
Indenture Act of 1939 as so amended.
          "Trustee” means Union Bank of California, N.A., a national banking
association, and its successors and any corporation resulting from or surviving
any consolidation or merger to which it or its successors may be a party and any
successor trustee at the time serving as successor trustee hereunder.
ARTICLE II
Issue, Description, Execution, Registration and Exchange of Notes
          Section 2.01. Designation, Amount and Issue of Notes. The Notes shall
be designated as “1.25% Convertible Senior Subordinated Notes Due 2036”. The
payment obligations of the Company under the Notes shall be subordinated to the
Company’s Senior Indebtedness, including the obligations of the Company under
the Bank Credit Agreement, and shall rank pari passu with the obligations of the
Company under the Senior Subordinated Notes. The aggregate principal amount of
Notes that may be authenticated and delivered under this Indenture is unlimited.
Notes not to exceed the aggregate principal amount of $201,250,000 upon the
execution of this Indenture may be executed by the Company and delivered to the
Trustee for authentication, and the Trustee shall thereupon authenticate and
deliver said Notes to or upon the written order of the Company, signed by its
Chairman of the Board of Directors, Vice Chairman of the Board of Directors,
Chief Executive Officer, President, Chief Financial Officer or any Vice
President, without any further action by the Company hereunder. In addition,
subject to the provisions of Section 16.04 but without the Consent of the
Noteholders, an unlimited aggregate principal amount of additional Notes (the
“Additional Notes”) may be executed after the date of this Indenture by the
Company and delivered to the Trustee for authentication, and the Trustee shall,
upon receipt of an Officers’ Certificate specifying the amount of Notes to be
authenticated and the date on which such Notes are to be authenticated and
certifying that all conditions precedent to the issuance of the Additional Notes
contained herein have been complied with and that no default or Event of Default
would occur as a result of the issuance of such Additional Notes, authenticate
and deliver said Additional Notes to or upon the written order of the Company,
signed as set forth in the preceding sentence; provided that Additional Notes
may be issued under this Indenture only if such Additional Notes and the Notes
constitute one series for United States Federal income tax purposes. The Notes
and the Additional Notes, if any, shall constitute

- 12 -



--------------------------------------------------------------------------------



 



one series for all purposes under this Indenture, including, without limitation,
amendments, waivers and redemptions. The Company may also from time to time
purchase the Notes in tender offers, open market purchases or negotiated
transactions without prior notice to the Noteholders.
          Section 2.02. Form of Notes; Execution and Authentication of Notes. So
long as the Notes are eligible for book-entry settlement with the Depositary, or
unless otherwise required by law, or otherwise contemplated by Section 2.04(a),
all of the Notes will be represented by one or more Notes in global form
registered in the name of the Depositary or the nominee of the Depositary (a
“Global Note”). The transfer and exchange of beneficial interests in any such
Global Note shall be effected through the Depositary in accordance with this
Indenture and the applicable procedures of the Depositary. Except as provided in
such Section 2.04(a), beneficial owners of a Global Note shall not be entitled
to have certificates registered in their names, will not receive or be entitled
to receive physical delivery of certificates in definitive form and will not be
considered holders of such Global Note.
          Any Global Note shall represent such of the outstanding Notes as shall
be specified therein and shall provide that it shall represent the aggregate
amount of outstanding Notes from time to time endorsed thereon and that the
aggregate amount of outstanding Notes represented thereby may from time to time
be increased or reduced to reflect redemptions, repurchases, conversions,
transfers or exchanges permitted hereby. Any endorsement of a Global Note to
reflect the amount of any increase or decrease in the amount of outstanding
Notes represented thereby shall be made by the Trustee or the Custodian, at the
direction of the Trustee, in such manner and upon written instructions given by
the holder of such Notes in accordance with this Indenture. Payment of principal
of and interest and premium, if any, on any Global Note shall be made to
Depositary or its nominee as the registered owner and holder of such Global
Note.
          The Notes shall be signed in the name and on behalf of the Company by
the manual or facsimile signature of its Chairman of the Board of Directors,
Vice Chairman of the Board of Directors, Chief Executive Officer, President,
Chief Financial Officer or any Vice President. The signature of any of these
officers on the Notes may be manual or facsimile. Only such Notes as shall bear
thereon a certificate of authentication substantially in the form set forth on
the form of Note attached as Exhibit A hereto, manually executed by the Trustee
(or an authenticating agent appointed by the Trustee as provided by
Section 16.11), shall be entitled to the benefits or be valid or obligatory for
any purpose. Such certificate by the Trustee (or such an authenticating agent)
upon any Note executed by the Company shall be conclusive evidence that the Note
so authenticated has been duly authenticated and delivered hereunder and that
the holder is entitled to the benefits.
          In case any Officer of the Company who shall have signed any of the
Notes shall cease to be such Officer before the Notes so signed shall have been
authenticated and delivered by the Trustee, or disposed of by the Company, such
Notes nevertheless may be authenticated and delivered or disposed of as though
the person who signed such Notes had not ceased to be such Officer of the
Company, and any Note may be signed on behalf of the Company by such persons as,
at the actual date of the execution of such Note, shall be the proper Officers
of the Company, although at the date of the execution any such person was not
such an Officer.
          Section 2.03. Date and Denomination of Notes; Payments of Interest.
Subject to Section 2.02, the Notes shall be issuable in registered form without
coupons in denominations of

- 13 -



--------------------------------------------------------------------------------



 




$1,000 principal amount and multiples thereof. Each Note shall be dated the date
of its authentication and shall bear interest from the date specified on the
face of the form of Note attached as Exhibit A hereto. Interest on the Notes
shall be computed on the basis of a 360-day year comprised of twelve 30-day
months.
          The Person in whose name any Note (or its predecessor Note) is
registered on the Note register at the close of business on any record date with
respect to any interest payment date shall be entitled to receive the interest
payable on such interest payment date, except that the interest payable upon
redemption or repurchase will be payable to the Person to whom principal is
payable pursuant to such redemption or repurchase (unless the redemption date or
the Repurchase Date, as the case may be, is an interest payment date, in which
case the semi-annual payment of interest becoming due on such date shall be
payable to the holders of such Notes registered as such on the applicable record
date). Interest shall be payable at the office of the Company maintained by the
Company for such purposes in the Borough of Manhattan, The City of New York,
which shall initially be the Corporate Trust Office of the Trustee and may, as
the Company shall specify to the paying agent in writing by each record date, be
paid either (i) by check mailed to the address of the Person entitled thereto as
it appears in the Note register (provided that any holder of Notes with an
aggregate principal amount in excess of $2,000,000 shall, at the written
election of such holder (such election to be made prior to the relevant record
date and to contain appropriate wire transfer information), be paid by wire
transfer in immediately available funds) or (ii) by transfer to an account
maintained by such Person located in the United States; provided that payments
to the Depositary will be made by wire transfer of immediately available funds
to the account of the Depositary or its nominee. The term “record date” with
respect to any interest payment date shall mean the December 1 or June 1
preceding the applicable December 15 or June 15 interest payment date,
respectively.
          Any interest on any Note which is payable, but is not punctually paid
or duly provided for, on any December 15 or June 15 (herein called “Defaulted
Interest”) shall forthwith cease to be payable to the Noteholder on the relevant
record date by virtue of its, his or her having been such Noteholder, and such
Defaulted Interest shall be paid by the Company, at its election in each case,
as provided in clause (1) or (2) below:
     (1) The Company may elect to make payment of any Defaulted Interest to the
Persons in whose names the Notes (or their respective predecessor Notes) are
registered at the close of business on a special record date for the payment of
such Defaulted Interest, which shall be fixed in the following manner. The
Company shall provide an Officers’ Certificate to the Trustee specifying the
amount of Defaulted Interest proposed to be paid on each Note and the date of
the proposed payment (which shall be not less than 25 days after the receipt by
the Trustee of such notice, unless the Trustee shall consent to an earlier
date), and at the same time the Company shall deposit with the Trustee an amount
of money equal to the aggregate amount to be paid in respect of such Defaulted
Interest or shall make arrangements satisfactory to the Trustee for such deposit
on or prior to the date of the proposed payment, such money when deposited to be
held in trust for the benefit of the Persons entitled to such Defaulted Interest
as in this clause provided. Thereupon the Trustee shall fix a special record
date for the payment of such Defaulted Interest which shall be not more than
15 days and not less than ten days prior to the date of the proposed payment,
and not less than ten days after the receipt by the

- 14 -



--------------------------------------------------------------------------------



 



Trustee of the notice of the proposed payment. The Trustee shall promptly notify
the Company of such special record date and, in the name and at the expense of
the Company, shall cause notice of the proposed payment of such Defaulted
Interest and the special record date therefor to be mailed, first-class postage
prepaid, to each holder at its, his or her address as it appears in the Note
register, not less than ten days prior to such special record date. Notice of
the proposed payment of such Defaulted Interest and the special record date
therefor having been so mailed, such Defaulted Interest shall be paid to the
Persons in whose names the Notes (or their respective predecessor Notes) are
registered at the close of business on such special record date and shall no
longer be payable pursuant to the following clause (2) of this Section 2.03.
     (2) The Company may make payment of any Defaulted Interest in any other
lawful manner not inconsistent with the requirements of any securities exchange
or automated quotation system on which the Notes may be listed or designated for
issuance, and upon such notice as may be required by such exchange or automated
quotation system, if, after notice given by the Company to the Trustee of the
proposed payment pursuant to this clause, such manner of payment shall be deemed
practicable by the Trustee.
          Section 2.04. Exchange and Registration of Transfer of Notes.
          (a) The Company shall cause to be kept at the Corporate Trust Office a
register (the register maintained in such office and in any other office or
agency of the Company designated pursuant to Section 4.02 being herein sometimes
collectively referred to as the “Note register”) in which, subject to such
reasonable regulations as it may prescribe, the Company shall provide for the
registration of Notes and of transfers of Notes. The Note register shall be in
written form or in any form capable of being converted into written form within
a reasonably prompt period of time. The Trustee is hereby appointed “Note
registrar” for the purpose of registering Notes and transfers of Notes as herein
provided. The Company may appoint one or more co-registrars in accordance with
Section 4.02.
          Upon surrender for registration of transfer of any Note to the Note
registrar or any co-registrar, and satisfaction of the requirements for such
transfer set forth in this Section 2.04, the Company shall execute, and the
Trustee shall authenticate and deliver, in the name of the designated transferee
or transferees, one or more new Notes of any authorized denominations and of a
like aggregate principal amount and bearing such restrictive legends as may be
required by this Indenture.
          Notes may be exchanged for other Notes of any authorized denominations
and of a like aggregate principal amount upon surrender of the Notes to be
exchanged at any such office or agency maintained by the Company pursuant to
Section 4.02. Whenever any Notes are so surrendered for exchange, the Company
shall execute, and the Trustee shall authenticate and deliver, the Notes which
the Noteholder making the exchange is entitled to receive bearing registration
numbers not contemporaneously outstanding.
          All Notes issued upon any registration of transfer or exchange of
Notes shall be the valid obligations of the Company, evidencing the same debt,
and entitled to the same benefits under this Indenture, as the Notes surrendered
upon such registration of transfer or exchange.

- 15 -



--------------------------------------------------------------------------------



 



          All Notes presented or surrendered for registration of transfer or
exchange, redemption, repurchase or conversion shall (if so required by the
Company or the Note registrar) be duly endorsed, or be accompanied by a written
instrument or instruments of transfer in form satisfactory to the Company or the
Note registrar, as the case may be, and the Notes shall be duly executed by the
Noteholder thereof or his attorney duly authorized in writing.
          No service charge shall be made to any holder for any registration of
transfer or exchange of Notes, but either the Company, the Trustee or both may
require payment by the holder of a sum sufficient to cover any tax, assessment
or other governmental charge that may be imposed in connection with any
registration of transfer or exchange of Notes.
          Neither the Company nor the Trustee nor any Note registrar shall be
required to exchange or register a transfer of (i) any Notes for a period of
15 days next preceding the mailing of notice of redemption of Notes to be
redeemed, (ii) any Notes or portions thereof called for redemption pursuant to
Section 3.02, (iii) any Notes or portions thereof surrendered for conversion
pursuant to Section 14.01, (iv) any Notes or portions thereof tendered for
repurchase (and not withdrawn) pursuant to Section 3.05 or (v) any Notes or
portions thereof tendered for repurchase (and not withdrawn) pursuant to
Section 3.06.
     (b) The following provisions shall apply only to Global Notes:
     (i) Each Global Note authenticated under this Indenture shall be registered
in the name of the Depositary or a nominee thereof and delivered to such
Depositary or a nominee thereof or Custodian therefor, and each such Global Note
shall constitute a single Note for all purposes of this Indenture.
     (ii) Notwithstanding any other provision in this Indenture, no Global Note
may be exchanged in whole or in part for Notes registered, and no transfer of a
Global Note in whole or in part may be registered, in the name of any Person
other than the Depositary or a nominee thereof unless (A) the Depositary (i) has
notified the Company that it is unwilling or unable to continue as Depositary
for such Global Note or (ii) has ceased to be a clearing agency registered under
the Exchange Act and a successor Depositary is not appointed by the Company
within 90 days, (B) an Event of Default has occurred and is continuing and the
maturity of the Notes shall have been accelerated in accordance with the terms
of the Notes and any holder shall have requested in writing the issuance of
definitive certificated securities, or (C) the Company, in its sole discretion,
notifies the Trustee in writing that it no longer wishes to have all the Notes
represented by Global Notes. Any Global Note exchanged pursuant to clause (A) or
(B) above shall be so exchanged in whole and not in part and any Global Note
exchanged pursuant to clause (C) above may be exchanged in whole or from time to
time in part as directed by the Company. Any Note issued in exchange for a
Global Note or any portion thereof shall be a Global Note; provided that any
such Note so issued that is registered in the name of a Person other than the
Depositary or a nominee thereof shall not be a Global Note.
     (iii) Notes issued in exchange for a Global Note or any portion thereof
pursuant to clause (ii) above and which is not a Global Note shall be issued in
definitive, fully registered form, without interest coupons, shall have an
aggregate principal amount equal to that of such Global Note or portion thereof
to be so exchanged, shall be registered in such names and be in such authorized
denominations as the Depositary shall designate and shall bear any legends
required hereunder. Any Global Note to be exchanged in whole shall be
surrendered by the Depositary to the Trustee, as Note registrar. With regard to
any Global Note to be exchanged in part, either such Global Note shall be so
surrendered for exchange or, if the Trustee is acting as Custodian for the
Depositary or its nominee with respect to such Global Note, the principal amount
thereof shall be reduced, by an amount equal to the portion thereof to be so
exchanged, by means of an appropriate adjustment made on the records of the
Trustee. Upon any such surrender or adjustment, the Trustee shall authenticate
and make available for delivery the Note issuable on such exchange to or upon
the written order of the Depositary or an authorized representative thereof.

- 16 -



--------------------------------------------------------------------------------



 



     (iv) In the event of the occurrence of any of the events specified in
clause (ii) above, the Company will promptly make available to the Trustee a
reasonable supply of certificated Notes in definitive, fully registered form,
without interest coupons.
     (v) Neither any members of, or participants in, the Depositary (“Agent
Members”) nor any other Persons on whose behalf Agent Members may act shall have
any rights under this Indenture with respect to any Global Note registered in
the name of the Depositary or any nominee thereof, and the Depositary or such
nominee, as the case may be, may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner and holder of such
Global Note for all purposes whatsoever. Notwithstanding the foregoing, nothing
herein shall prevent the Company, the Trustee or any agent of the Company or the
Trustee from giving effect to any written certification, proxy or other
authorization furnished by the Depositary or such nominee, as the case may be,
or impair, as between the Depositary, its Agent Members and any other Person on
whose behalf an Agent Member may act, the operation of customary practices of
such Persons governing the exercise of the rights of a holder of any Note.
     (vi) At such time as all interests in a Global Note have been redeemed,
repurchased, converted, canceled or exchanged for Notes in certificated form,
such Global Note shall, upon receipt thereof, be canceled by the Trustee in
accordance with standing procedures and instructions existing between the
Depositary and the Custodian. At any time prior to such cancellation, if any
interest in a Global Note is redeemed, repurchased, converted, canceled or
exchanged for Notes in certificated form, the principal amount of such Global
Note shall, in accordance with the standing procedures and instructions existing
between the Depositary and the Custodian, be appropriately reduced, and an
endorsement shall be made on such Global Note, by the Trustee or the Custodian,
at the direction of the Trustee, to reflect such reduction.
          Section 2.05. Mutilated, Destroyed, Lost or Stolen Notes. In case any
Note shall become mutilated or be destroyed, lost or stolen, the Company in its
discretion may execute, and upon its written request the Trustee or an
authenticating agent appointed by the Trustee shall authenticate and make
available for delivery, a new Note, bearing a number not contemporaneously
outstanding, in exchange and substitution for the mutilated Note, or in lieu of
and in substitution for the Note so destroyed, lost or stolen. In every case,
the applicant for a substituted Note shall furnish to the Company, to the
Trustee and, if applicable, to such authenticating agent such security or
indemnity as may be required by them to save each of them harmless for any loss,
liability, cost or expense caused by or connected with such substitution, and,
in every case of destruction, loss or theft, the applicant shall also furnish to
the Company, to the Trustee and, if applicable, to such authenticating agent
evidence to their satisfaction of the destruction, loss or theft of such Note
and of the ownership thereof.
          Following receipt by the Trustee or such authenticating agent, as the
case may be, of satisfactory security or indemnity and evidence, as described in
the preceding paragraph, the Trustee or such authenticating agent may
authenticate any such substituted Note and make available for delivery such
Note. Upon the issuance of any substituted Note, either the Company, the Trustee
or both may require the payment by the holder of a sum sufficient to cover any
tax, assessment or other governmental charge that may be imposed in relation
thereto and any other expenses connected therewith. In case any Note which has
matured or is about to mature or has been called for redemption or has been
tendered for repurchase upon a Designated Event (and not withdrawn) or has been
surrendered for repurchase on a Repurchase Date (and not withdrawn) or is to be
converted into cash and, if applicable, Common Stock shall become mutilated or
be destroyed, lost or stolen, the Company may, instead of issuing a substitute
Note, pay or authorize the payment of or convert or authorize the conversion of
the same (without surrender thereof except in the case of a mutilated Note), as
the case may be, if the applicant for such payment or conversion shall furnish
to the Company, to the Trustee and, if applicable, to such authenticating agent
such security or indemnity as may be required by them to save each of them
harmless for any loss, liability, cost or expense caused by or in connection
with such substitution, and, in every case of destruction, loss or theft, the
applicant shall also furnish to the Company, the Trustee and, if applicable, any
paying agent or Conversion Agent evidence to their satisfaction of the
destruction, loss or theft of such Note and of the ownership thereof.
          Every substitute Note issued pursuant to the provisions of this
Section 2.05 by virtue of the fact that any Note is destroyed, lost or stolen
shall constitute an additional contractual obligation of the Company, whether or
not the destroyed, lost or stolen Note shall be found at any time, and shall be
entitled to all the benefits of (but shall be subject to all the limitations set
forth in) this Indenture equally and proportionately with any and all other
Notes duly issued hereunder. To the extent permitted by law, all Notes shall be
held and owned upon the express condition that the foregoing provisions are
exclusive with respect to the replacement or payment or conversion or redemption
or repurchase of mutilated, destroyed, lost or stolen Notes and shall preclude
any and all other rights or remedies notwithstanding any law or statute existing
or hereafter enacted to the contrary with respect to the replacement or payment
or conversion or redemption or repurchase of negotiable instruments or other
securities without their surrender.
          Section 2.06. Temporary Notes. Pending the preparation of Notes in
certificated form, the Company may execute and the Trustee or an authenticating
agent appointed by the Trustee shall, upon the written request of the Company,
authenticate and deliver temporary Notes (printed or lithographed). Temporary
Notes shall be issuable in any authorized denomination, and substantially in the
form of the Notes in certificated form, but with such omissions, insertions and
variations as may be appropriate for temporary Notes, all as may be determined
by the Company. Every such temporary Note shall be executed by the Company and
authenticated by the Trustee or such authenticating agent upon the same
conditions and in substantially the same manner, and with the same effect, as
the Notes in certificated form. Without unreasonable delay, the Company will
execute and deliver to the Trustee or such authenticating agent Notes in
certificated form and thereupon any or all temporary Notes may be surrendered in
exchange therefor, at each office or agency maintained by the Company pursuant
to Section 4.02 and the Trustee or such authenticating agent shall authenticate
and make available for delivery in exchange for such temporary Notes an equal
aggregate principal amount of Notes in certificated form. Such exchange shall be
made by the Company at its own expense and without any charge therefor. Until so
exchanged, the temporary Notes shall in all respects be entitled to the same
benefits and subject to the same limitations under this Indenture as Notes in
certificated form authenticated and delivered hereunder.
          Section 2.07. Cancellation of Notes. If the Company shall acquire any
of the Notes, such acquisition shall not operate as a redemption, repurchase or
satisfaction of the indebtedness represented by such Notes unless and until the
same are delivered to the Trustee for cancellation. All Notes surrendered for
the purpose of payment, redemption, repurchase, conversion, exchange or
registration of transfer shall, if surrendered to the Company or any paying
agent or any Note registrar or any Conversion Agent, be surrendered to the
Trustee and promptly canceled by it, or, if surrendered to the Trustee, shall be
promptly canceled by it, and no Notes shall be issued in lieu thereof except as
expressly permitted by any of the provisions of this Indenture. The Trustee
shall dispose of such canceled Notes in accordance with its customary
procedures. Any Notes surrendered by the Company to the Trustee for cancellation

- 17 -



--------------------------------------------------------------------------------



 




shall be accompanied by an Officers’ Certificate requesting the Trustee to
effect such cancellation.
          Section 2.08. CUSIP Numbers. The Company in issuing the Notes may use
“CUSIP” numbers (if then generally in use), and, if so, the Trustee shall use
“CUSIP” numbers in notices of redemption as a convenience to Noteholders;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Notes or as contained in
any notice of a redemption and that reliance may be placed only on the other
identification numbers printed on the Notes, and any such redemption shall not
be affected by any defect in or omission of such numbers. The Company will
promptly notify the Trustee in writing of any change in the “CUSIP” numbers.
ARTICLE III
Redemption and Repurchase of Notes
          Section 3.01. Redemption of Notes at the Option of the Company. The
Company may not redeem any Notes prior to December 19, 2013. At any time on or
after December 19, 2013, the Notes may be redeemed at the option of the Company
(an “Optional Redemption”), in whole or in part, in cash, upon notice as set
forth in Section 3.02, at 100% of the principal amount, together with accrued
and unpaid interest, if any, to, but excluding the Redemption Date.
          Section 3.02. Notice of Optional Redemption; Selection of Notes. In
case the Company shall desire to exercise the right to redeem all or, as the
case may be, any part of the Notes pursuant to Section 3.01, it shall fix a date
for redemption (which shall be a Business Day) (the “Redemption Date”) and it
or, at its written request received by the Trustee not fewer than forty-five
(45) days prior (or such shorter period of time as may be acceptable to the
Trustee) to the Redemption Date, the Trustee in the name of and at the expense
of the Company, shall mail or cause to be mailed a notice of such redemption not
fewer than thirty (30) nor more than sixty (60) days prior to the redemption
date to each holder of Notes so to be redeemed as a whole or in part at its last
address as the same appears on the Note register; provided that if the Company
shall give such notice, it shall give substantially concurrent written notice of
the redemption date to the Trustee. Such mailing shall be by first class mail.
The notice, if mailed in the manner herein provided, shall be conclusively
presumed to have been duly given, whether or not the holder receives such
notice. In any case, failure to give such notice by mail or any defect in the
notice to the holder of any Note designated for redemption as a whole or in part
shall not affect the validity of the proceedings for the redemption of any other
Note. Concurrently with the mailing of any such notice of redemption, the
Company shall issue a press release announcing such redemption, the form and
content of which press release shall be determined by the Company in its sole
discretion. The failure to issue any such press release or any defect therein
shall not affect the validity of the redemption notice or any of the proceedings
for the redemption of any Note called for redemption.
          Each such notice of redemption shall specify the aggregate principal
amount of Notes to be redeemed, the CUSIP number or numbers of the Notes being
redeemed (if then generally in use), the Redemption Date (which shall be a
Business Day), the redemption price at which Notes are to be redeemed, the place
or places of payment, that payment will be made upon presentation and surrender
of such Notes,

- 18 -



--------------------------------------------------------------------------------



 




that interest accrued to the date fixed for redemption will be paid as specified
in said notice, and that on and after said date interest thereon or on the
portion thereof to be redeemed will cease to accrue. Such notice shall also
state the current Conversion Rate and the date on which the right to convert
such Notes or portions thereof will expire. Notes or portions of Notes that are
converted in accordance with the terms of this Indenture after the delivery of a
notice of redemption set forth above shall not be subject to redemption. If
fewer than all the Notes are to be redeemed, the notice of redemption shall
identify the Notes to be redeemed (including CUSIP numbers, if any). In case any
Note is to be redeemed in part only, the notice of redemption shall state the
portion of the principal amount thereof to be redeemed and shall state that, on
and after the redemption date, upon surrender of such Note, a new Note or Notes
in principal amount equal to the unredeemed portion thereof will be issued.
          On or prior to the Redemption Date specified in the notice of
redemption given as provided in this Section 3.02, the Company will deposit with
the Trustee or with one or more paying agents (or, if the Company is acting as
the paying agent, set aside, segregate and hold in trust as provided in
Section 4.04) an amount of money in immediately available funds sufficient to
redeem on the Redemption Date all the Notes (or portions thereof) so called for
redemption (other than those theretofore surrendered for conversion in
accordance with this Indenture) at the appropriate redemption price, together
with accrued interest to, but excluding, the Redemption Date; provided that if
such payment is made on the Redemption Date it must be received by the Trustee
or paying agent, as the case may be, by 10:00 a.m., New York City time, on such
date. The Company shall be entitled to retain any interest, yield or gain on
amounts deposited with the Trustee or any paying agent pursuant to this
Section 3.02 in excess of amounts required hereunder to pay the redemption price
and accrued interest to, but excluding, the Redemption Date. If any Note called
for redemption is converted pursuant to this Indenture prior to such Redemption
Date, any money deposited with the Trustee or any paying agent or so segregated
and held in trust for the redemption of such Note shall be paid to the Company
upon its written request, or, if then held by the Company, shall be discharged
from such trust. Whenever any Notes are to be redeemed pursuant to Section 3.01,
the Company will give the Trustee written notice in the form of an Officers’
Certificate not fewer than 45 days (or such shorter period of time as may be
acceptable to the Trustee) prior to the Redemption Date as to the aggregate
principal amount of Notes to be redeemed.
          If less than all of the outstanding Notes are to be redeemed, the
Trustee shall select the Notes or portions thereof of the Global Note or the
Notes in certificated form to be redeemed (in principal amounts of $1,000 or
multiples thereof) by lot, on a pro rata basis or by another method the Trustee
deems fair and appropriate. If any Note selected for partial redemption is
submitted for conversion in part after such selection, the portion of such Note
submitted for conversion shall be deemed (so far as may be possible) to be the
portion to be selected for redemption. The Notes (or portions thereof) so
selected shall be deemed duly selected for redemption for all purposes hereof,
notwithstanding that any such Note is submitted for conversion in part before
the mailing of the notice of redemption.
          Upon any redemption of less than all of the outstanding Notes, the
Company and the Trustee may (but need not), solely for purposes of determining
the pro rata allocation among such Notes as are unconverted and outstanding at
the time of redemption, treat as outstanding any Notes surrendered for
conversion during the period of 15 days next preceding the mailing of

- 19 -



--------------------------------------------------------------------------------



 




a notice of redemption and may (but need not) treat as outstanding any Note
authenticated and delivered during such period in exchange for the unconverted
portion of any Note converted in part during such period.
          Section 3.03. Payment of Notes Called for Redemption by the Company.
If notice of redemption has been given as provided in Section 3.02, the Notes or
portion thereof with respect to which such notice has been given shall, unless
converted pursuant to the terms of this Indenture, become due and payable on the
Redemption Date and at the place or places stated in such notice at the
applicable redemption price, together with interest accrued to (but excluding)
the Redemption Date, and on and after said date (unless the Company shall
default in the payment of such Notes at the redemption price, together with
interest accrued to said date) interest on the Notes or portion thereof so
called for redemption shall cease to accrue and, after the close of business on
the Business Day immediately preceding the Redemption Date, such Notes shall
cease to be convertible and, except as provided in Sections 7.06 and 12.04, to
be entitled to any benefit or security under this Indenture, and the holders
thereof shall have no right in respect of such Notes except the right to receive
the redemption price thereof and unpaid interest to (but excluding) the
Redemption Date. On presentation and surrender of such Notes at a place of
payment in said notice specified, the said Notes or the specified portions
thereof shall be paid and redeemed by the Company at the applicable redemption
price, together with interest accrued thereon to (but excluding) the Redemption
Date; provided that if the applicable Redemption Date is an interest payment
date, the interest payable on such interest payment date shall be payable to the
holders of record of such Notes on the applicable record date instead of the
holders surrendering such Notes for redemption on such date.
          Upon presentation of any Note redeemed in part only, the Company shall
execute and the Trustee shall authenticate and make available for delivery to
the holder thereof, at the expense of the Company, a new Note or Notes, of
authorized denominations, in principal amount equal to the unredeemed portion of
the Notes so presented.
          Notwithstanding the foregoing, the Trustee shall not redeem any Notes
or mail any notice of redemption during the continuance of a default in payment
of interest or premium, if any, on the Notes. If any Note called for redemption
shall not be so paid upon surrender thereof for redemption, the principal and
premium, if any, shall, until paid or duly provided for, bear interest from the
Redemption Date at a rate equal to 1% per annum plus the rate borne by the Note
(without duplication of the 1% increase provided for under Section 6.02) and
such Note shall remain convertible under this Indenture until the principal and
premium, if any, and interest shall have been paid or duly provided for.
          Section 3.04. Conversion Arrangement on Call for Redemption. In
connection with any redemption of Notes, the Company may arrange for the
purchase and conversion of any Notes by an agreement with one or more investment
banks or other purchasers to purchase such Notes by paying to the Trustee in
trust for the Noteholders, on or before the Redemption Date, an amount not less
than the applicable redemption price, together with interest accrued to (but
excluding) the Redemption Date, of such Notes. Notwithstanding anything to the
contrary contained in this Article III, the obligation of the Company to pay the
redemption price of such Notes, together with interest accrued to (but
excluding) the Redemption Date, shall be deemed to be satisfied and discharged
to the extent such amount is so

- 20 -



--------------------------------------------------------------------------------



 




paid by such purchasers. If such an agreement is entered into, a copy of which
will be filed with the Trustee prior to the Redemption Date, any Notes not duly
surrendered for conversion by the holders thereof may, at the option of the
Company, be deemed, to the fullest extent permitted by law, acquired by such
purchasers from such holders and (notwithstanding anything to the contrary
contained in this Article III) surrendered by such purchasers for conversion,
all as of immediately prior to the close of business on the Redemption Date (and
the right to convert any such Notes shall be extended through such time),
subject to payment of the above amount as aforesaid. At the written direction of
the Company, the Trustee shall hold and dispose of any such amount paid to it in
the same manner as it would monies deposited with it by the Company for the
redemption of Notes. Without the Trustee’s prior written consent, no arrangement
between the Company and such purchasers for the purchase and conversion of any
Notes shall increase or otherwise affect any of the powers, duties,
responsibilities, liabilities or obligations of the Trustee as set forth in this
Indenture.
           Section 3.05. Repurchase at Option of Holders upon a Designated
Event.
          (a) If there shall occur a Designated Event at any time prior to
maturity of the Notes, then each Noteholder shall have the right, at such
holder’s option, to require the Company to repurchase all of such holder’s
Notes, or any portion thereof that is a multiple of $1,000 principal amount, on
a date (the “Designated Event Repurchase Date”) to be selected by the Company
that is not less than 30 nor more than 60 days after the date of the Designated
Event Notice (as defined in Section 3.05(b)) of such Designated Event (or, if
such date is not a Business Day, the next succeeding Business Day) at a
repurchase price equal to 100% of the principal amount thereof, together with
accrued interest to, but excluding, the Designated Event Repurchase Date;
provided that if such Designated Event Repurchase Date is an interest payment
date, then the interest payable on such interest payment date shall be paid to
the holders of record of the Notes on the applicable record date instead of the
holders surrendering the Notes for repurchase on such date.
          However, notwithstanding the foregoing, in the case of a Designated
Event that is a Fundamental Change, Noteholders will not have the right to
require the Company to repurchase any Notes under clauses (1) or (2) of the
definition of a Fundamental Change (and the Company will not be required to
deliver the Designated Event Notice incidental thereto) if at least 90% of the
consideration paid for the Company’s Common Stock (excluding cash payments for
fractional shares and cash payments made pursuant to dissenters’ appraisal
rights) in a merger or consolidation constituting a Fundamental Change under
clause (2) of the definition of a Fundamental Change consists of shares of
capital stock or American Depositary Receipts in respect of shares of capital
stock traded on the New York Stock Exchange or another U.S. national securities
exchange or quoted on an established automated over-the-counter trading market
in the United States (or will be so traded or quoted immediately following the
completion of such merger or consolidation) and, as a result of the completion
of such merger or consolidation, the Notes become convertible into such shares
of such capital stock or such American Depositary Receipts.
          Upon presentation of any Note repurchased in part only, the Company
shall execute and, upon the Company’s written direction to the Trustee, the
Trustee shall authenticate and make available for delivery to the holder
thereof, at the expense of the Company, a new Note or Notes, of authorized
denominations, in aggregate principal amount equal to the unrepurchased portion
of the Note presented.
          (b) On or before the tenth day after the occurrence of a Designated
Event, the Company or at its written request (which must be received by the
Trustee at least five Business Days prior to the date the Trustee is requested
to give notice as described below, unless the Trustee shall agree in writing to
a shorter period), the Trustee, in the name of and at the expense of the
Company, shall mail or cause to be mailed to all holders of record on the date
of the Designated Event a notice (the “Designated Event Notice”) of the
occurrence of such Designated Event and of the repurchase right at the option of
the Noteholders arising as a result thereof. If the Trustee does not mail the
Designated Event Notice to the holders of record, the Company shall also mail
the Designated Event Notice to the Trustee on or before the tenth day after the
occurrence of the Designated Event. Such notice shall be mailed in the manner
and with the effect set forth in the first paragraph of Section 3.02 (without
regard for the time limits set forth therein).

- 21 -



--------------------------------------------------------------------------------



 



Concurrently with the mailing of any Designated Event Notice, the Company shall
issue a press release announcing such Designated Event referred to in the
Designated Event Notice, the form and content of which press release shall be
determined by the Company in its sole discretion. The failure to issue any such
press release or any defect therein shall not affect the validity of the
Designated Event Notice or any proceedings for the repurchase of any Note which
any Noteholder may elect to have the Company repurchase as provided in this
Section 3.05.
          Each Designated Event Notice shall specify the circumstances
constituting the Designated Event, the Designated Event Repurchase Date, the
price at which the Company shall be obligated to repurchase Notes, that the
holder must exercise the repurchase right on or prior to the close of business
on the Designated Event Repurchase Date (the “Designated Event Expiration
Time”), that the holder shall have the right to withdraw any Notes surrendered
prior to the Designated Event Expiration Time, a description of the procedure
which a Noteholder must follow to exercise such repurchase right and to withdraw
any surrendered Notes, the amount of interest accrued on each Note to (but
excluding) the Designated Event Repurchase Date and the CUSIP number or numbers
of the Notes (if then generally in use).
          No failure of the Company to give the foregoing notices and no defect
therein shall limit the Noteholders’ repurchase rights or affect the validity of
the proceedings for the repurchase of the Notes pursuant to this Section 3.05.
           (c) Repurchase of Notes under this Section 3.05 shall be made, at the
option of the holder thereof, upon:
     (i) delivery to the office or agency of the Company maintained for that
purpose pursuant to Section 4.02 on or before the Designated Event Expiration
Time of the form entitled “Option to Elect Repayment Upon A Designated Event” on
the reverse of the Note duly completed and signed; and
     (ii) book-entry transfer of the Notes to such office or agency of the
Company on or before the Designated Event Expiration Time, such delivery being a
condition to receipt by the holder of the purchase price therefor; provided that
the repurchase price shall be so paid pursuant to this Section 3.05 only if the
Note so delivered to the Trustee (or other paying agent appointed by the
Company) shall conform in all respects to the description thereof in the
election form.
          All questions as to the validity, eligibility (including time of
receipt) and acceptance of any Note for repurchase shall be determined by the
Company, whose determination shall be final and binding absent manifest error.
Notwithstanding anything herein to the contrary, any holder delivering to the
office or agency of the Company the election notice contemplated by paragraph
(i) of this Section 3.05(c) shall have the right to withdraw such election
notice at any time prior to the close of business on the Designated Event
Repurchase Date by delivery of a written notice of withdrawal to such office or
agency of the Company in accordance with Section 3.11.

- 22 -



--------------------------------------------------------------------------------



 



          (d) On or prior to the Designated Event Repurchase Date, the Company
will deposit with the Trustee or with one or more paying agents (or, if the
Company is acting as the paying agent, set aside, segregate and hold in trust as
provided in Section 4.04) an amount of money sufficient to repurchase on the
Designated Event Repurchase Date all the Notes to be repurchased on such date at
the appropriate repurchase price, together with accrued interest to (but
excluding) the Designated Event Repurchase Date; provided that if such payment
is made on the Designated Event Repurchase Date it must be received by the
Trustee or paying agent, as the case may be, by 10:00 a.m., New York City time,
on such date. Payment for Notes surrendered for repurchase (and not withdrawn)
prior to the Designated Event Expiration Time will be made promptly (but in no
event more than five Business Days) following the later of the Designated Event
Repurchase Date and the time of book-entry transfer or delivery of the Notes to
be repurchased, duly endorsed for transfer by mailing checks for the amount
payable to the holders of such Notes entitled thereto as they shall appear in
the Note register.
          (e) In the case of a reclassification, change, consolidation, merger,
combination, sale or conveyance to which Section 14.06 applies, in which the
Common Stock of the Company is changed or exchanged as a result into the right
to receive stock, securities or other property or assets (including cash), which
includes shares of Common Stock of the Company or shares of common stock of
another Person that are, or upon issuance will be, traded on a United States
national securities exchange or approved for trading on an established automated
over-the-counter trading market in the United States and such shares constitute
at the time such change or exchange becomes effective in excess of 50% of the
aggregate fair market value of such stock, securities or other property or
assets (including cash) (as determined by the Company, which determination shall
be conclusive and binding), then the Person formed by such consolidation or
resulting from such merger or which acquires such assets, as the case may be,
shall execute and deliver to the Trustee a supplemental indenture (accompanied
by an Opinion of Counsel that such supplemental indenture complies with the
provisions hereof and the Trust Indenture Act as in force at the date of
execution of such supplemental indenture) modifying the provisions relating to
the right of holders of the Notes to cause the Company to repurchase the Notes
following a Designated Event, including without limitation the applicable
provisions of this Section 3.05 and the definitions of Common Stock and
Designated Event, as appropriate, as determined in good faith by the Company
(which determination shall be conclusive and binding), to make such provisions
apply to such other Person if different from the Company and the common stock
issued by such Person (in lieu of the Company and the Common Stock of the
Company).
          (f) The Company will comply with the provisions of Rule 13e-4 and any
other tender offer rules under the Exchange Act to the extent then applicable in
connection with the repurchase rights of the holders of Notes upon the
occurrence of a Designated Event.
          Section 3.06. Repurchase of Notes by the Company at Option of the
Holder. Each holder of Notes shall have the right, on each of December 15, 2013,
December 15, 2016, December 15, 2021, December 15, 2026 and December 15, 2031
(each, a “Repurchase Date”) to require the Company to repurchase the Notes or
any portion thereof held by such holder, in cash, at a purchase price of 100% of
the principal amount of such Notes to be repurchased, plus any accrued and
unpaid interest, in each case, to (but excluding) such Repurchase Date, subject
to the provisions of Section 3.07. Repurchases of Notes under this Section 3.06
shall be made, at the option of the holder thereof, upon:

- 23 -



--------------------------------------------------------------------------------



 



     (a) delivery to the Trustee (or other paying agent appointed by the
Company) by a holder of a duly completed and signed Repurchase Notice (a
“Repurchase Notice”) in the form set forth on the reverse of the Note during the
period beginning at any time from the opening of business on the date that is 20
Business Days prior to the applicable Repurchase Date until the close of
business on such Repurchase Date; and
     (b) book-entry transfer of the Notes to the Trustee (or other paying agent
appointed by the Company) at any time after delivery of the applicable
Repurchase Notice (together with all necessary endorsements) at the Corporate
Trust Office (or the office of another paying agent appointed by the Company),
such delivery being a condition to receipt by the holder of the purchase price
therefor; provided that such purchase price shall be so paid pursuant to this
Section 3.06 only if the Note so delivered to the Trustee (or other paying agent
appointed by the Company) shall conform in all respects to the description
thereof in the related Repurchase Notice.
          The Company shall purchase from the holder thereof, pursuant to this
Section 3.06, a portion of a Note, if the principal amount of such portion is
$1,000 or an integral multiple of $1,000. Provisions that apply to the purchase
of all of a Note also apply to the purchase of such portion of such Note.
          Any purchase by the Company contemplated pursuant to the provisions of
this Section 3.06 shall be consummated by the delivery of the consideration to
be received by the holder within two Business Days after the later of the
Repurchase Date and the time of the book-entry transfer or delivery of the Note.
          Notwithstanding anything herein to the contrary, any holder delivering
to the Trustee (or other paying agent appointed by the Company) the Repurchase
Notice contemplated by this Section 3.06 shall have the right to withdraw such
Repurchase Notice at any time prior to the close of business on the Repurchase
Date by delivery of a written notice of withdrawal to the Trustee (or other
paying agent appointed by the Company) in accordance with Section 3.11.
          The Trustee (or other paying agent appointed by the Company) shall
promptly notify the Company of the receipt by it of any Repurchase Notice or
written notice of withdrawal thereof.
          Section 3.07. Procedures for the Repurchase of Notes.
          (a) At least five Business Days before each Company Repurchase Notice
Date, the Company shall deliver an Officers’ Certificate to the Trustee
specifying:
     (i) the information required by this Section 3.07(c) in the Company
Repurchase Notice, and
     (ii) whether the Company desires the Trustee to give the Company Repurchase
Notice required by this Section 3.07(c).

- 24 -



--------------------------------------------------------------------------------



 



          (b) The Company Repurchase Notice, as provided in this
Section 3.07(c), shall be sent to holders not less than 20 Business Days prior
to such Repurchase Date (the “Company Repurchase Notice Date”).
          (c) In connection with any repurchase of Notes under Section 3.06, the
Company shall, no less than 20 Business Days prior to each give notice to
holders (with a copy provided substantially concurrently to the Trustee) setting
forth information specified in this Section 3.07(c) (the “Company Repurchase
Notice”).
          Each Company Repurchase Notice shall:
     (1) state the repurchase price and the Repurchase Date to which the Company
Repurchase Notice relates;
     (2) include a form of Repurchase Notice;
     (3) state the name and address of the Trustee (or other paying agent or
Conversion Agent appointed by the Company);
     (4) state that Notes must be surrendered to the Trustee (or other paying
agent appointed by the Company) to collect the purchase price;
     (5) if the Notes are then convertible, state that Notes as to which a
Repurchase Notice has been given may be converted only if the Repurchase Notice
is withdrawn in accordance with the terms of this Indenture; and
     (6) state the CUSIP number of the Notes (if then generally in use).
Company Repurchase Notices may be given by the Company or, at the Company’s
written request, the Trustee shall give such Company Repurchase Notice in the
Company’s name and at the Company’s expense.
          (d) The Company will comply with the provisions of Rule 13e-4 and any
other tender offer rules under the Exchange Act to the extent then applicable in
connection with the repurchase rights of the holders of Notes.
          Section 3.08. Deposit of Purchase Price. Prior to 10:00 a.m. (New York
City Time) on the Business Day immediately following the Repurchase Date, the
Company shall deposit with the Trustee (or other paying agent appointed by the
Company; or, if the Company is acting as the paying agent, shall segregate and
hold in trust as provided in Section 4.04) an amount of cash (in immediately
available funds if deposited on such Business Day) sufficient to pay the
aggregate repurchase price of all the Notes or portions thereof that are to be
repurchased as of the Repurchase Date.
          Section 3.09. Notes Repurchased in Part. Upon presentation of any Note
repurchased only in part, the Company shall execute and the Trustee shall
authenticate and make available for delivery to the holder thereof, at the
expense of the Company, a new Note or

- 25 -



--------------------------------------------------------------------------------



 



Notes, of any authorized denomination, in aggregate principal amount equal to
the unrepurchased portion of the Notes presented.
          Section 3.10. Repayment to the Company. Subject to the requirements of
applicable law and this Indenture, the Trustee (or other paying agent appointed
by the Company) shall return to the Company any cash that remains unclaimed for
two years after any Repurchase Date, or Designated Event Repurchase Date
together with interest, if any, thereon, held by it for the payment of the
purchase price for the Notes or portions thereof that are to be repurchased as
of such Repurchase Date; provided that to the extent that the aggregate amount
of cash deposited by the Company pursuant to Section 3.05(d) or Section 3.08
exceeds the aggregate purchase price of the Notes or portions thereof which the
Company is obligated to repurchase as of the Repurchase Date or Designated Event
Repurchase Date, as applicable, then, unless otherwise agreed in writing with
the Company, promptly after the Business Day following the Repurchase Date, the
Trustee shall return any such excess to the Company together with interest, if
any, thereon.
          Section 3.11. Effect of Election and Repurchase Notice. Upon receipt
of the election notice in Section 3.05 by the office of agency of the Company or
upon receipt by the Trustee (or other paying agent appointed by the Company) of
the Repurchase Notice specified in Section 3.06, as applicable, the holder of
the Note in respect of which such notice was given shall (unless such notice is
validly withdrawn) thereafter be entitled to receive solely the applicable
repurchase price with respect to such Note. Such consideration shall be paid to
such holder in the manner and subject to the conditions set forth in
Sections 3.05 and 3.06, respectively. Notes in respect of which such notice has
been given by the holder thereof may not be converted pursuant to this
Article III on or after the date of the delivery of such notice unless such
notice has first been validly withdrawn.
          An redemption election notice or Repurchase Notice may be withdrawn by
means of a written notice of withdrawal delivered to the Company’s designated
representative in accordance with the provisions of, respectively, Sections 3.05
and 3.06 at any time prior to the close of business on the Designated Event
Repurchase Date or the Repurchase Date, as applicable, specifying:
     (a) the certificate number and CUSIP number, if any, of the Note in respect
of which such notice of withdrawal is being submitted, or the appropriate
Depositary information if the Note in respect of which such notice of withdrawal
is being submitted is represented by a Global Note,
     (b) the principal amount of the Note with respect to which such notice of
withdrawal is being submitted, and
     (c) the principal amount, if any, of such Note which remains subject to the
original election notice or Repurchase Notice, as applicable, and which has been
or will be delivered for repurchase by the Company.
          If the Trustee or other paying agent appointed by the Company, or the
Company or a subsidiary or Affiliate of either of them if such entity is acting
as the paying agent, holds cash sufficient to pay the aggregate repurchase price
of all the Notes, or portions thereof that are to be repurchased as of the
Designated Event Repurchase Date or the

- 26 -



--------------------------------------------------------------------------------



 




Repurchase Date in accordance with Sections 3.05 and 3.06, as applicable, on the
Business Day following such date (i) the Notes will cease to be outstanding,
(ii) interest on the Notes will cease to accrue, and (iii) all other rights of
the holders of such Notes will terminate, whether or not book-entry transfer of
the Notes has been made or the Notes have been delivered to the Trustee or other
paying agent, other than the right to receive the repurchase price upon delivery
of the Notes.
ARTICLE IV
Particular Covenants of the Company
          Section 4.01. Payment of Principal, Premium and Interest. The Company
covenants and agrees that it will duly and punctually pay or cause to be paid
the principal of and premium, if any (including the redemption price upon
redemption or the repurchase price upon repurchase, in each case pursuant to
Article III), and interest, on each of the Notes and, if applicable, payment of
the Additional Shares, at the places, at the respective times and in the manner
provided herein and in the Notes.
          Section 4.02. Maintenance of Office or Agency. The Company will
maintain an office or agency in the Borough of Manhattan, The City of New York,
where the Notes may be surrendered for registration of transfer or exchange or
for presentation for payment or for conversion, redemption or repurchase and
where notices and demands to or upon the Company in respect of the Notes and
this Indenture may be served. The Company will give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency not designated or appointed by the Trustee. If at any time the Company
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee or at the address of the Trustee’s designee, in either case, as agent of
the Company.
          The Company may also from time to time designate co-registrars and one
or more offices or agencies where the Notes may be presented or surrendered for
any or all such purposes and may from time to time rescind such designations.
The Company will give prompt written notice to the Trustee of any such
designation or rescission and of any change in the location of any such other
office or agency.
          The Company hereby initially designates the Trustee as paying agent,
Note registrar, Custodian and Conversion Agent and the Corporate Trust Office
shall be considered as one such office or agency of the Company for each of the
aforesaid purposes.
          So long as the Trustee is the Note registrar, the Trustee agrees to
mail, or cause to be mailed, the notices set forth in Section 7.10(b) and the
third paragraph of Section 7.11. If co-registrars have been appointed in
accordance with this Section, the Trustee shall mail such notices only to the
Company and the holders of Notes it can identify from its records.
          Section 4.03. Appointments to Fill Vacancies in Trustee’s Office. The
Company, whenever necessary to avoid or fill a vacancy in the office of Trustee,
will appoint, in the manner provided in Section 7.10, a Trustee, so that there
shall at all times be a Trustee hereunder.

- 27 -



--------------------------------------------------------------------------------



 



          Section 4.04. Provisions as to Paying Agent
          (a) If the Company shall appoint a paying agent other than the
Trustee, or if the Trustee shall appoint such a paying agent, the Company will
cause such paying agent to execute and deliver to the Trustee an instrument in
which such agent shall agree with the Trustee, subject to the provisions of this
Section 4.04:
     (1) that it will hold all sums held by it as such agent for the payment of
the principal of, or premium, if any, or interest on, the Notes (whether such
sums have been paid to it by the Company or by any other obligor on the Notes)
in trust for the benefit of the holders of the Notes;
     (2) that it will give the Trustee written notice of any failure by the
Company (or by any other obligor on the Notes) to make any payment of the
principal of, or premium, if any, or interest on, the Notes when the same shall
be due and payable; and
     (3) that at any time during the continuance of an Event of Default, upon
request of the Trustee, it will forthwith pay to the Trustee all sums so held in
trust.
          The Company shall, on or before each due date of the principal of, or
premium if any, or interest on, the Notes, deposit with the paying agent a sum
(in funds which are immediately available on the due date for such payment)
sufficient to pay such principal, premium, if any, or interest, and (unless such
paying agent is the Trustee) the Company will promptly notify the Trustee in
writing of any failure to take such action; provided that if such deposit is
made on the due date, such deposit shall be received by the paying agent by
10:00 a.m. New York City time, on such date.
          (b) If the Company shall act as the paying agent, it will, on or
before each due date of the principal of, or premium, if any, or interest on,
the Notes, set aside, segregate and hold in trust for the benefit of the holders
of the Notes a sum sufficient to pay such principal, premium, if any, or
interest so becoming due, will account for any funds disbursed by it and will
promptly notify the Trustee in writing of any failure to take such action and of
any failure by the Company (or any other obligor under the Notes) to make any
payment of the principal of, or premium, if any, or interest on, the Notes when
the same shall become due and payable.
          (c) Anything in this Section 4.04 to the contrary notwithstanding, the
Company may, at any time, for the purpose of obtaining a satisfaction and
discharge of this Indenture, or for any other reason, pay or cause to be paid to
the Trustee all sums held in trust by the Company or any paying agent hereunder
as required by this Section 4.04, such sums to be held by the Trustee upon the
trusts herein contained and upon such payment by the Company or any paying agent
to the Trustee, the Company or such paying agent shall be released from all
further liability with respect to such sums.
          (d) Anything in this Section 4.04 to the contrary notwithstanding, the
agreement to hold sums in trust as provided in this Section 4.04 is subject to
Sections 12.03 and 12.04.

- 28 -



--------------------------------------------------------------------------------



 



          The Trustee shall not be responsible for the actions of any other
paying agents (including the Company if acting as the paying agent) and shall
have no control of any funds held by such other paying agents.
          Section 4.05. Existence. Subject to Article XI, the Company will do or
cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence.
          Section 4.06. Maintenance of Properties. The Company will cause all
properties used or useful in the conduct of its business or the business of any
Significant Subsidiary to be maintained and kept in good condition, repair and
working order and supplied with all necessary equipment and will cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of the Company may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times; provided that nothing in this Section shall prevent the
Company from discontinuing the operation or maintenance of, or disposing of, any
of such properties if such discontinuance or disposal is, in the judgment of the
Company, desirable in the conduct of its business or the business of any
Significant Subsidiary and not disadvantageous in any material respect to the
Noteholders.
          Section 4.07. Payment of Taxes and Other Claims. The Company will pay
or discharge, or cause to be paid or discharged, before the same may become
delinquent, (i) all taxes, assessments and governmental charges levied or
imposed upon the Company or any of its Significant Subsidiaries or upon the
income, profits or property of the Company or any of its Significant
Subsidiaries, (ii) all claims for labor, materials and supplies which, if
unpaid, might by law become a lien or charge upon the property of the Company or
any of its Significant Subsidiaries and (iii) all stamp taxes and other duties,
if any, which may be imposed by the United States or any political subdivision
thereof or therein in connection with the issuance, transfer, exchange,
conversion, redemption or repurchase of any Notes or with respect to this
Indenture; provided that, in the case of clauses (i) and (ii), the Company shall
not be required to pay or discharge or cause to be paid or discharged any such
tax, assessment, charge or claim whose amount, applicability or validity is
being contested in good faith and for which adequate reserves have been
established in accordance with generally accepted accounting principles and
which if unpaid would reasonably not be expected to result in a material adverse
effect on the business, results of operations, or financial condition of the
Company and its Significant Subsidiaries, taken as a whole.
          Section 4.08. Rule 144A Information Requirement. Within the period
prior to the expiration of the holding period applicable to sales thereof under
Rule 144(k) under the Securities Act (or any successor provision), the Company
covenants and agrees that it shall, during any period in which it is not subject
to Section 13 or 15(d) under the Exchange Act, provide to the Trustee and make
available to any holder or beneficial holder of Notes or any Common Stock issued
upon conversion thereof which continue to be Restricted Securities in connection
with any sale thereof and any prospective purchaser of Notes or such Common
Stock designated by such holder or beneficial holder, the information required
pursuant to Rule 144A(d)(4) under the Securities Act upon the request of any
holder or beneficial holder of the Notes or such Common Stock and it will take
such further action as any holder or beneficial holder of such Notes or such
Common Stock may reasonably request, all to the extent required

- 29 -



--------------------------------------------------------------------------------



 




from time to time to enable such holder or beneficial holder to sell its Notes
or Common Stock without registration under the Securities Act within the
limitation of the exemption provided by Rule 144A, as such Rule may be amended
from time to time. Upon the request of any holder or any beneficial holder of
the Notes or such Common Stock, the Company will deliver to such holder a
written statement as to whether it has complied with such requirements. Delivery
of such information to the Trustee is for informational purposes only and the
Trustee’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely exclusively on Officers’
Certificates).
          Section 4.09. Stay, Extension and Usury Laws. The Company covenants
(to the extent that it may lawfully do so) that it shall not at any time insist
upon, plead, or in any manner whatsoever claim or take the benefit or advantage
of, any stay, extension or usury law or other law which would prohibit or
forgive the Company from paying all or any portion of the principal of, or
premium, if any, or interest on the Notes as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this Indenture and the Company (to the extent it
may lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not, by resort to any such law, hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.
          Section 4.10. Compliance Certificate; Notice of Default. The Company
shall deliver to the Trustee, within ninety (90) days after the end of each
fiscal year of the Company, an Officers’ Certificate, one of the signers of
which shall be the principal executive officer, principal financial officer or
principal accounting officer of the Company, stating whether or not to the best
knowledge of the signers thereof the Company is in default in the performance
and observance of any of the terms, provisions and conditions of this Indenture
(without regard to any period of grace or requirement of notice provided
hereunder) and, if the Company shall be in default, specifying all such defaults
and the nature and the status thereof of which the signer may have knowledge.
          The Company will deliver to the Trustee, as soon as possible after the
Company becomes aware of any Event of Default or an event which, with notice or
the lapse of time or both, would constitute an Event of Default, an Officers’
Certificate setting forth the details of such default or Event of Default and
the action that the Company has taken, is taking or proposes to take with
respect thereto.
          Any notice required to be given under this Section 4.10 shall be
delivered to a Responsible Officer of the Trustee at its Corporate Trust Office.
ARTICLE V
Noteholders’ Lists and Reports by the Company and the Trustee
          Section 5.01. Company to Furnish Trustee Names and Addresses of
Noteholders. The Company covenants and agrees that it will furnish or cause to
be furnished to the Trustee, semiannually, not more than fifteen (15) days after
each December 1 and June 1 in each year beginning with June 1, 2007, and at such
other times as the Trustee may request in writing, within thirty (30) days after
receipt by the Company of any such request (or such lesser time as

- 30 -



--------------------------------------------------------------------------------



 




the Trustee may reasonably request in order to enable it to timely provide any
notice to be provided by it hereunder), a list in such form as the Trustee may
reasonably require of the names and addresses of the registered holders of Notes
as of a date not more than fifteen (15) days (or such other date as the Trustee
may reasonably request in order to so provide any such notices) prior to the
time such information is furnished, except that no such list need be furnished
by the Company to the Trustee so long as the Trustee is acting as the sole Note
registrar.
          Section 5.02. Preservation and Disclosure of Lists.
          (a) The Trustee shall preserve, in as current a form as is reasonably
practicable, all information as to the names and addresses of the holders of
Notes contained in the most recent list furnished to it as provided in
Section 5.01 or maintained by the Trustee in its capacity as Note registrar or
co-registrar in respect of the Notes, if so acting. The Trustee may destroy any
list furnished to it as provided in Section 5.01 upon receipt of a new list so
furnished.
          (b) The rights of Noteholders to communicate with other holders of
Notes with respect to their rights under this Indenture or under the Notes, and
the corresponding rights and duties of the Trustee, shall be as provided by the
Trust Indenture Act.
          (c) Every Noteholder, by receiving and holding the same, agrees with
the Company and the Trustee that neither the Company nor the Trustee nor any
agent of either of them shall be held accountable by reason of any disclosure of
information as to names and addresses of holders of Notes made pursuant to the
Trust Indenture Act.
          Section 5.03. Reports by Trustee.
          (a) Within sixty (60) days after November 30 of each year commencing
with the year 2007, the Trustee shall transmit to holders of Notes such reports
dated as of November 30 of the year in respect of which such reports are made
concerning the Trustee and its actions under this Indenture as shall be
required, if any, pursuant to the Trust Indenture Act at the times and in the
manner provided pursuant thereto.
          (b) A copy of such report shall, at the time of such transmission to
holders of Notes, be filed by the Trustee with each stock exchange and automated
quotation system upon which the Notes are listed and with the Company. The
Company will promptly notify the Trustee in writing when the Notes are listed on
any stock exchange or automated quotation system or delisted therefrom.
          Section 5.04. Reports by Company. The Company shall file with the
Trustee and transmit to holders of the Notes, such information, documents and
other reports as it is required to file with the Commission pursuant to
Section 13 or 15(d) of the Exchange Act within 15 days after the same is so
required to be filed with the Commission; provided, however, that to the extent
filing with the Commission on its EDGAR system shall constitute a permissible
form of filing, transmission or delivery with or to the Trustee and the
Noteholders, then the filing of any such information, documents or other reports
with the Commission on its EDGAR system (or any successor system on which
filings are publicly accessible) shall be deemed to satisfy such requirement.
Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein,

- 31 -



--------------------------------------------------------------------------------



 



including the Company’s compliance with any of its covenants hereunder (as to
which the Trustee is entitled to rely exclusively on Officers’ Certificates).
ARTICLE VI
Remedies of the Trustee and Noteholders on Event of Default
          Section 6.01. Events of Default; Acceleration. In case one or more of
the following “Events of Default” (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body) shall have occurred
and be continuing:
     (a) default in the payment of any installment of interest with respect to
any of the Notes as and when the same shall become due and payable, and
continuance of such default for a period of thirty (30) days, whether or not
such payment is prohibited by the subordination provisions of Article XV; or
     (b) default in the payment of the principal of or premium, if any, on any
of the Notes as and when the same shall become due and payable either at
maturity or in connection with any redemption or repurchase, in each case
pursuant to Article III hereof, by acceleration or otherwise, whether or not
such payment is prohibited by the subordination provisions of Article XV; or
     (c) failure on the part of the Company duly to observe or perform the
covenants in Article XIV with respect to the Company’s obligations to convert
the Notes into cash or a combination of cash and Common Stock, as applicable,
upon exercise of a Noteholder’s conversion right or to observe and perform the
covenants in Section 3.05 and Section 3.06 hereof (including failure on the part
of the Company to issue a Designated Event Notice when due) or Article XI,
whether or not such payment is prohibited by the subordination provisions of
Article XV; or
     (d) failure on the part of the Company duly to observe or perform any other
of the covenants or agreements on the part of the Company in the Notes or in
this Indenture (other than a covenant or agreement a default in whose
performance or whose breach is elsewhere in this Section 6.01 specifically dealt
with) continued for a period of sixty (60) days after the date on which written
notice of such failure, requiring the Company to remedy the same, shall have
been given to the Company by the Trustee, or the Company and a Responsible
Officer of the Trustee by the holders of at least twenty-five percent (25%) in
aggregate principal amount of the Notes at the time outstanding determined in
accordance with Section 8.04; or
     (e) the occurence under Indebtednes of the Company or any of its
Subsidiaries with a principal amount then outstanding, individually or in the
aggregate, of at least $10 million, whether such Indebtednes now exists or is
hereafter incurred, of (i) an event of default that has caused the holder of
such Indebtedness to accelerate the maturity of such Indebtedness and such
Indebtedness has not been discharged in full or such acceleration recorded
within thirty (30) days or (ii) the failure to make principal payment on

- 32 -



--------------------------------------------------------------------------------



 



the final stated maturity thereof (after expiration of any applicable grace
period) and such defaulted payment shall not have been made, waived or extended
within 30 days; or
     (f) any final judgment or order (not covered by insurance) for the payment
of money in excess of $10 million in the aggregate for all such final judgments
or orders against all such Persons (treating any deductibles, self-insurance or
retention as not so covered) shall be rendered against the Company or any
Subsidiary and shall not be paid or discharged, and there shall be any period of
30 consecutive days following entry of the final judgment or order that causes
the aggregate amount for all such final judgments or orders outstanding and not
paid or discharged against all such Persons to exceed $10 million during which a
stay of enforcement of such final judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or
     (g) the entry by a court having jurisdiction in the premises of (A) a
decree or order for relief in respect of the Company or any Significant
Subsidiary in an involuntary case or proceeding under any applicable Federal or
State bankruptcy, insolvency, reorganization or other similar law or (B) a
decree or order adjudging the Company or any Significant Subsidiary a bankrupt
or insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Company or any
Significant Subsidiary under any applicable Federal or State law, or appointing
a custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or any Significant Subsidiary or of any
substantial part of the property of the Company or any Significant Subsidiary,
or ordering the winding up or liquidation of the affairs of the Company or any
Significant Subsidiary, and the continuance of any such decree or order for
relief or any such other decree or order unstayed and in effect for a period of
30 consecutive days; or
     (h) the commencement by the Company or any Significant Subsidiary of a
voluntary case or proceeding under any applicable Federal or State bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by the
Company or any Significant Subsidiary to the entry of a decree or order for
relief in respect of the Company or any Significant Subsidiary in an involuntary
case or proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or to the commencement of any bankruptcy or
insolvency case or proceeding against the Company or any Significant Subsidiary
or the filing by the Company or any Significant Subsidiary of a petition or
answer or consent seeking reorganization or relief under any applicable Federal
or State law, or the consent by the Company or any Significant Subsidiary to the
filing of such a petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee, sequestrator or similar
official of the Company or any Significant Subsidiary or of any substantial part
of the property of the Company or any Significant Subsidiary, or the making by
the Company or any Significant Subsidiary of an assignment for the benefit of
creditors, or the admission by the Company or any Significant Subsidiary in
writing of its inability to pay its debts generally as they become

- 33 -



--------------------------------------------------------------------------------



 



due, or the taking of corporate action by the Company or any Significant
Subsidiary in furtherance of any such action;
then, and in each and every such case (other than an Event of Default specified
in 6.01(g) or 6.01(h) above that occurs with respect to the Company), unless the
principal of all of the Notes shall have already become due and payable, either
the Trustee or the holders of not less than twenty-five percent (25%) in
aggregate principal amount of the Notes then outstanding hereunder determined in
accordance with Section 8.04, by notice in writing to the Company (and to the
Trustee if given by Noteholders) specifying the respective Event of Default and
stating that it is a “notice of acceleration,” may declare the principal of and
premium, if any, on all the Notes and the interest accrued thereon to be due and
payable immediately, and upon receipt of such notice the same shall become and
shall be immediately due and payable; provided that for so long as a Bank Credit
Agreement is in effect, such declaration shall not become effective until the
earlier of (i) five Business Days after receipt of the acceleration notice by
the agent(s) under any outstanding Bank Credit Agreement and the Company and
(ii) acceleration of the indebtedness under the Bank Credit Agreement. If an
Event of Default specified in 6.01(g) or 6.01(h) above involving the Company
occurs, the principal of all the Notes and the interest accrued, if any, thereon
shall be immediately and automatically due and payable without necessity of
further action. This provision, however, is subject to the conditions that if,
at any time after the principal of the Notes shall have been so declared due and
payable, and before any judgment or decree for the payment of the monies due
shall have been obtained or entered as hereinafter provided, the Company shall
pay or shall deposit with the Trustee a sum sufficient to pay all matured
installments of interest upon all Notes and the principal of, and premium, if
any, on any and all Notes which shall have become due otherwise than by
acceleration (with interest on overdue installments of interest (to the extent
that payment of such interest is enforceable under applicable law) and on such
principal and premium, if any, at the rate borne by the Notes plus one percent
(1%), to the date of such payment or deposit) and amounts due to the Trustee
pursuant to Section 7.07, and if any and all defaults under this Indenture,
other than the nonpayment of principal of, and premium, if any, and accrued
interest on, Notes which shall have become due by acceleration, shall have been
cured or waived pursuant to Section 6.07, then and in every such case the
holders of a majority in aggregate principal amount of the Notes then
outstanding, by written notice to the Company and to the Trustee, may waive all
defaults or Events of Default and rescind and annul such declaration and its
consequences; but no such waiver or rescission and annulment shall extend to or
shall affect any subsequent default or Event of Default, or shall impair any
right consequent thereon. In accordance with Section 4.10, the Company shall
notify in writing a Responsible Officer of the Trustee, promptly upon becoming
aware thereof, of any Event of Default or any event which, with notice or the
lapse of time or both, would constitute an Event of Default.
          In case the Trustee shall have proceeded to enforce any right under
this Indenture and such proceedings shall have been discontinued or abandoned
because of such waiver or rescission and annulment or for any other reason or
shall have been determined adversely to the Trustee, then and in every such case
the Company, the holders of Notes, and the Trustee shall be restored
respectively to their several positions and rights hereunder, and all rights,
remedies and powers of the Company, the holders of Notes, and the Trustee shall
continue as though no such proceeding had been taken.

- 34 -



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, at the election of the Company, the
sole remedy for an Event of Default specified in Section 6.01(d) relating to the
failure by the Company to comply with Section 5.04 (the “Company’s SEC filing
obligations”) and for any failure by the Company to comply with the requirements
of Section 314(a)(1) of the Trust Indenture Act, shall for the first 60 days
after the occurrence of such an Event of Default consist exclusively of the
right to receive an extension fee on the Notes at an annual rate equal to 0.25%
of the principal amount of the Notes. This extension fee will accrue on the
Notes from and including the date on which an Event of Default relating to a
failure to comply with the Company’s SEC filing obligations or the failure to
comply with the requirements of Section 314(a)(1) of the Trust Indenture Act
first occurs to but not including the 60th day thereafter (or such earlier date
on which the Event of Default relating to such obligations shall have been cured
or waived pursuant to Section 6.07). On such 60th day (or earlier, if such Event
of Default is cured or waived pursuant to Section 6.07 prior to such 60th day),
such additional interest will cease to accrue and, if such Event of Default has
not been cured or waived pursuant to Section 6.07 prior to such 60th day, then
the Trustee or the holders of not less than 25% in principal amount of the Notes
may declare the principal of and accrued and unpaid interest and additional
interest on all such Notes to be due and payable immediately. This provision
shall not affect the rights of Noteholders in the event of the occurrence of any
other Event of Default. If the Company elects to pay the extension fee as the
sole remedy for an Event of Default specified in Section 6.01(d) relating to the
failure by the Company to comply with the Company’s SEC filing obligations and
for any failure by the Company to comply with the requirements of
Section 314(a)(1) of the Trust Indenture Act, the Company shall notify, in the
manner provided for in Section 16.03, the Noteholders and the Trustee of such
election at any time on or before the close of business on the date on which
such Event of Default first occurs. If the extension fee is payable under this
Section 6.01, the Company shall deliver to the Trustee a certificate to that
effect stating the date on which additional interest is payable. Unless and
until a Responsible Officer of the Trustee receives at the Corporate Trust
Office such a certificate, the Trustee may assume without inquiry that no
extension fee is payable. If the extension fee has been paid by the Company
directly to the persons entitled to them, the Company shall deliver to the
Trustee a certificate setting forth the particulars of such payment.
          Section 6.02. Payments of Notes on Default; Suit Therefor. The Company
covenants that (a) in case default shall be made in the payment of any
installment of interest upon any of the Notes as and when the same shall become
due and payable, and such default shall have continued for a period of 30 days,
or (b) in case default shall be made in the payment of the principal of or
premium, if any, on any of the Notes as and when the same shall have become due
and payable, whether at maturity of the Notes or in connection with any
redemption or repurchase, by or under this Indenture or otherwise, then, upon
demand of the Trustee, the Company will pay to the Trustee, for the benefit of
the holders of the Notes, the whole amount that then shall have become due and
payable on all such Notes for principal, premium, if any, or interest, as the
case may be, with interest upon the overdue principal and premium, if any, and
(to the extent that payment of such interest is enforceable under applicable
law) upon the overdue installments of interest at the rate borne by the Notes,
plus one percent (1%) and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including reasonable
compensation to the Trustee, its agents, attorneys and counsel, and all other
amounts due the Trustee under Section 7.07. Until such demand by the Trustee,
the

-35-



--------------------------------------------------------------------------------



 




Company may pay the principal of, and premium, if any, and interest on, the
Notes to the registered holders, whether or not the Notes are overdue.
          In case the Company shall fail forthwith to pay such amounts upon such
demand, the Trustee, in its own name and as trustee of an express trust, shall
be entitled and empowered to institute any actions or proceedings at law or in
equity for the collection of the sums so due and unpaid, and may prosecute any
such action or proceeding to judgment or final decree, and may enforce any such
judgment or final decree against the Company or any other obligor on the Notes
and collect in the manner provided by law out of the property of the Company or
any other obligor on the Notes wherever situated the monies adjudged or decreed
to be payable.
          In case there shall be pending proceedings for the bankruptcy or for
the reorganization of the Company or any other obligor on the Notes under Title
11 of the United States Code, or any other applicable law, or in case a
receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Company or such other obligor, the property of the Company or
such other obligor, or in the case of any other judicial proceedings relative to
the Company or such other obligor upon the Notes, or to the creditors or
property of the Company or such other obligor, the Trustee, irrespective of
whether the principal of the Notes shall then be due and payable as therein
expressed or by declaration or otherwise and irrespective of whether the Trustee
shall have made any demand pursuant to the provisions of this Section 6.02,
shall be entitled and empowered, by intervention in such proceedings or
otherwise, to file and prove a claim or claims for the whole amount of
principal, premium, if any, and interest owing and unpaid in respect of the
Notes, and, in case of any judicial proceedings, to file such proofs of claim
and other papers or documents as may be necessary or advisable in order to have
the claims of the Trustee, its agents and its counsel and of the Noteholders
allowed in such judicial proceedings relative to the Company or any other
obligor on the Notes, its or their creditors, or its or their property, and to
collect and receive any monies or other property payable or deliverable on any
such claims, and to distribute the same after the deduction of any amounts due
the Trustee under Section 7.07, and any receiver, assignee or trustee in
bankruptcy or reorganization, liquidator, custodian or similar official is
hereby authorized by each of the Noteholders to make such payments to the
Trustee, and, in the event that the Trustee shall consent to the making of such
payments directly to the Noteholders, to pay to the Trustee any amount due it
for reasonable compensation, expenses, advances and disbursements, including
counsel fees and expenses incurred by it up to the date of such distribution.
          All rights of action and of asserting claims under this Indenture, or
under any of the Notes, may be enforced by the Trustee without the possession of
any of the Notes, or the production thereof at any trial or other proceeding
relative thereto, and any such suit or proceeding instituted by the Trustee
shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall, after provision for the payment of the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, be for the ratable benefit of the holders of the Notes.
          In any proceedings brought by the Trustee (and in any proceedings
involving the interpretation of any provision to which the Trustee shall be a
party) the Trustee shall be held to

-36-



--------------------------------------------------------------------------------



 




represent all the holders of the Notes, and it shall not be necessary to make
any holders of the Notes parties to any such proceedings.
          Section 6.03. Application of Monies Collected by Trustee. Any monies
or other compensation collected by the Trustee pursuant to this Article VI shall
be applied in the order following, at the date or dates fixed by the Trustee for
the distribution of such monies or other compensation, upon presentation of the
several Notes, and stamping thereon the payment, if only partially paid, and
upon surrender thereof, if fully paid:
          FIRST: To the payment of all amounts due the Trustee under
Section 7.07;
          SECOND: To the holders of Senior Indebtedness, as and to the extent
required by the subordination provisions of Article XV hereof;
          THIRD: In case the principal of the outstanding Notes shall not have
become due and be unpaid, to the payment of interest on the Notes in default in
the order of the maturity of the installments of such interest, with interest
(to the extent that such interest has been collected by the Trustee) upon the
overdue installments of interest at the rate borne by the Notes plus one percent
(1%), such payments to be made ratably to the Persons entitled thereto;
          FOURTH: In case the principal of the outstanding Notes shall have
become due, by declaration or otherwise, and be unpaid to the payment of the
whole amount then owing and unpaid upon the Notes for principal and premium, if
any, and interest, with interest on the overdue principal and premium, if any,
and (to the extent that such interest has been collected by the Trustee) upon
overdue installments of interest at the rate borne by the Notes plus one percent
(1%) to the Persons entitled thereto, and in case such monies shall be
insufficient to pay in full the whole amounts so due and unpaid upon the Notes,
then to the payment of such principal, premium, if any, and interest without
preference or priority of principal and premium, if any, over interest, or of
interest over principal and premium, if any, or of any installment of interest
over any other installment of interest, or of any Note over any other Note,
ratably to the aggregate of such principal and premium, if any, and accrued and
unpaid interest; and
          FIFTH: To the payment of the remainder, if any, to the Company or any
other Person lawfully entitled thereto.
          Section 6.04. Proceedings by Noteholder. No holder of any Note shall
have any right by virtue of or by reference to any provision of this Indenture
to institute any suit, action or proceeding in equity or at law upon or under or
with respect to this Indenture, or for the appointment of a receiver, trustee,
liquidator, custodian or other similar official, or for any other remedy
hereunder, unless such holder previously shall have given to the Trustee written
notice of an Event of Default and of the continuance thereof, as hereinbefore
provided, and unless also the holders of not less than twenty-five percent (25%)
in aggregate principal amount of the Notes

-37-



--------------------------------------------------------------------------------



 



then outstanding shall have made written request upon the Trustee to institute
such action, suit or proceeding in its own name as Trustee hereunder and shall
have offered indemnity reasonably satisfactory to the Trustee against the costs,
expenses and liabilities to be incurred therein or thereby, and the Trustee for
sixty 60 days after its receipt of such notice, request and offer of indemnity,
shall have neglected or refused to institute any such action, suit or proceeding
and no direction inconsistent with such written request shall have been given to
the Trustee pursuant to Section 6.07 hereof; it being understood and intended,
and being expressly covenanted by the taker and holder of every Note with every
other taker and holder and the Trustee, that no one or more holders of Notes
shall have any right in any manner whatever by virtue of or by reference to any
provision to affect, disturb or prejudice the rights of any other holder of
Notes, or to obtain or seek to obtain priority over or preference to any other
such holder (it being understood that the Trustee does not have an affirmative
duty to ascertain whether or not such actions or forbearances are unduly
prejudicial to such holders), or to enforce any right under this Indenture,
except in the manner herein provided and for the equal, ratable and common
benefit of all holders of Notes (except as otherwise provided herein). For the
protection and enforcement of this Section 6.04, each and every Noteholder and
the Trustee shall be entitled to such relief as can be given either at law or in
equity.
          Notwithstanding any other provision and any provision of any Note, the
right of any holder of any Note to receive payment of the principal of, and
premium, if any (including the redemption or repurchase price upon redemption or
repurchase pursuant to Article III hereof), and accrued interest on, such Note,
on or after the respective due dates expressed in such Note or in the case of a
redemption or repurchase, on the Redemption Date, the Repurchase Date of the
Designated Event Repurchase Date, as the case may be, or to institute suit for
the enforcement of any such payment on or after such respective dates against
the Company shall not be impaired or affected without the consent of such
holder.
          Anything in this Indenture or the Notes to the contrary
notwithstanding, the holder of any Note, without the consent of either the
Trustee or the holder of any other Note, in its own behalf and for its own
benefit, may enforce, and may institute and maintain any proceeding suitable to
enforce, its rights of conversion as provided herein.
          Section 6.05. Proceedings by Trustee. In case of an Event of Default,
the Trustee may, in its discretion, but shall not be required to, proceed to
protect and enforce the rights vested in it by this Indenture by such
appropriate judicial proceedings as are necessary to protect and enforce any of
such rights, either by suit in equity or by action at law or by proceeding in
bankruptcy or otherwise, whether for the specific enforcement of any covenant or
agreement contained in this Indenture or in aid of the exercise of any power
granted in this Indenture, or to enforce any other legal or equitable right
vested in the Trustee by this Indenture or by law.
          Section 6.06. Remedies Cumulative and Continuing. Except as provided
in this Section 6.06, all powers and remedies given by this Article VI to the
Trustee or to the Noteholders shall, to the extent permitted by law, be deemed
cumulative and not exclusive of any thereof or of any other powers and remedies
available to the Trustee or the holders of the Notes, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements contained in this Indenture, and no delay or omission of the Trustee
or of any holder of any of the Notes to exercise any right or power accruing
upon any default or Event of Default occurring and continuing as aforesaid shall
impair any such right or power, or

-38-



--------------------------------------------------------------------------------



 



shall be construed to be a waiver of any such default or any acquiescence
therein, and, subject to the provisions of Section 6.04 hereof, every power and
remedy given by this Article VI or by law to the Trustee or to the Noteholders
may be exercised from time to time, and as often as shall be deemed expedient,
by the Trustee or by the Noteholders.
          Section 6.07. Direction of Proceedings and Waiver of Defaults by
Majority of Noteholders. The holders of a majority in aggregate principal amount
of the Notes at the time outstanding determined in accordance with Section 8.04
shall have the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or exercising any trust or
power conferred on the Trustee; provided that (a) such direction shall not be in
conflict with any rule of law or with this Indenture, (b) the Trustee may take
any other action which is not inconsistent with such direction and (c) the
Trustee may decline to take any action that the Trustee determines in its
reasonable discretion would benefit some Noteholder to the detriment of other
Noteholders or of the Trustee. The holders of a majority in aggregate principal
amount of the Notes at the time outstanding determined in accordance with
Section 8.04 may, on behalf of the holders of all of the Notes, waive any past
or existing default or Event of Default hereunder and its consequences except
(i) a past or existing default in the payment of interest or premium, if any,
on, or the principal of, the Notes (including in connection with an offer to
purchase); provided however that holders of a majority in aggregate principal
amount of the then outstanding Notes may rescind an acceleration and its
consequences, including any related payment default that resulted from such
acceleration in accordance with Section 6.01 hereof, (ii) a failure by the
Company to convert any Notes into cash and, if applicable, Common Stock, (iii) a
default in the payment of the repurchase price pursuant to Article III hereof,
or (iv) a default in respect of a covenant or any provision which under
Article X cannot be modified or amended without the consent of the holders of
each or all Notes then outstanding or affected thereby. Upon any such waiver,
the Company, the Trustee and the holders of the Notes shall be restored to their
former positions and rights hereunder; but no such waiver shall extend to any
subsequent or other default or Event of Default or impair any right consequent
thereon. Whenever any default or Event of Default hereunder shall have been
cured or waived as permitted by this Section 6.07, said default or Event of
Default shall for all purposes of the Notes and this Indenture be deemed to have
been cured and to be not continuing for every purpose; but no such waiver shall
extend to any subsequent or other default or Event of Default or impair any
right consequent thereon.
          Section 6.08. Undertaking to Pay Costs. All parties to this Indenture
agree, and each holder of any Note by its, his or her acceptance thereof shall
be deemed to have agreed, that any court may, in its discretion, require, in any
suit for the enforcement of any right or remedy under this Indenture, or in any
suit against the Trustee for any action taken or omitted by it as Trustee, the
filing by any party litigant in such suit of an undertaking to pay the costs of
such suit and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees and expenses, against any party litigant in
such suit, having due regard to the merits and good faith of the claims or
defenses made by such party litigant; provided that the provisions of this
Section 6.08 (to the extent permitted by law) shall not apply to any suit
instituted by the Trustee, to any suit instituted by any Noteholder, or group of
Noteholders, holding in the aggregate more than 10% in principal amount of the
Notes at the time outstanding determined in accordance with Section 8.04, or to
any suit instituted by any Noteholder for the enforcement of the payment of the
principal of, or premium, if any, or interest on, any Note on

-39-



--------------------------------------------------------------------------------



 



or after the due date expressed in such Note or to any suit for the enforcement
of the right to convert any Note in accordance with the provisions of
Article XIV.
ARTICLE VII
The Trustee
          Section 7.01. Certain Duties and Responsibilities. The duties and
responsibilities of the Trustee shall be as provided by the Trust Indenture Act.
Notwithstanding the foregoing, no provision of this Indenture shall require the
Trustee to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it. Whether or not therein expressly
so provided, every provision of this Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee shall be
subject to the provisions of this Section 7.01.
          Section 7.02. Notice of Defaults. Subject to the provisions of
Section 7.03(i), the Trustee shall give the Noteholders notice of any default
hereunder known to the Trustee as and to the extent provided by the Trust
Indenture Act (as if such Act applied); provided, however, that except in the
case of default in the payment of the principal of, or premium, if any, or
interest on, any of the Notes, the Trustee shall be protected in withholding
such notice if and so long as a trust committee of directors and/or Officers of
the Trustee in good faith determines that the withholding of such notice is in
the interests of the Noteholders.
          Section 7.03. Certain Rights of the Trustee. Subject to the provisions
of Section 7.01:
     (a) the Trustee may conclusively rely and shall be protected in acting upon
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, bond, debenture, note, other evidence of indebtedness
or other paper or document believed by it in good faith to be genuine and to
have been signed or presented by the proper party or parties;
     (b) any request or direction of the Company mentioned herein shall be
sufficiently evidenced by an Officers’ Certificate (unless other evidence in
respect thereof be herein specifically prescribed); and any resolution of the
Board of Directors may be evidenced to the Trustee by a copy thereof certified
by the Secretary or an Assistant Secretary of the Company;
     (c) whenever in the administration of this Indenture the Trustee shall deem
it desirable that a matter be proved or established prior to taking, suffering
or omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely
conclusively upon an Officers’ Certificate as to such matter that is reasonably
satisfactory to the Trustee;

-40-



--------------------------------------------------------------------------------



 



     (d) the Trustee may consult with counsel of its selection and any advice or
Opinion of Counsel shall be full and complete authorization and protection in
respect of any action taken, suffered or omitted by it hereunder in good faith
and in reliance thereon;
     (e) the Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request or direction of any of
the Noteholders pursuant to the provisions of this Indenture, unless such
Noteholders shall have offered to the Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses (including reasonable attorney’s
fees and expenses) and liabilities which might be incurred by it in compliance
with such request or direction; any permissive right or power available to the
Trustee under this Indenture shall not be construed to be a mandatory duty or
obligation;
     (f) the Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture
note, other evidence of indebtedness or other paper or document, but the
Trustee, in its discretion, may, but shall not be required to, make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Trustee shall determine to make such further inquiry or investigation, it
shall be entitled to examine the books, records and premises of the Company,
personally or by agent or attorney;
     (g) the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed by it with due care
hereunder;
     (h) the Trustee shall not be liable for any action taken, suffered, or
omitted to be taken by it in good faith, in reliance on an Officers’ Certificate
or otherwise, and reasonably believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Indenture or for any
action it takes or omits to take in accordance with the direction of the holders
of a majority in principal amount of the outstanding Notes; in no event shall
the Trustee be liable to any person for special, indirect, consequential or
punitive damages or any damages for lost profits;
     (i) the Trustee shall not be deemed to have knowledge of any default or
Event of Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is in fact such a
default is received by the Trustee at the Corporate Trust Office of the Trustee,
and such notice references the Notes and this Indenture;
     (j) the rights, privileges, protections, immunities and benefits given to
the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other Person employed to act
hereunder; and
     (k) the Trustee may request that the Company deliver a certificate setting
forth the names of the individuals and/or titles of officers authorized at such
time to take specified actions pursuant to this Indenture.

-41-



--------------------------------------------------------------------------------



 



          Section 7.04. Not Responsible for Statements or Issuance of Notes. The
statements contained herein and in the Notes, except in the Trustee’s
certificate of authentication, shall be taken as the statements of the Company
and the Trustee assumes no responsibility for their correctness. The Trustee
makes no representations as to the validity or sufficiency of this Indenture and
the Notes or any offering or registration documents related thereto. The Trustee
shall not be accountable for the use or application by the Company of any Notes
or the proceeds thereof.
          Section 7.05. May Hold Notes. The Trustee, any authentication agent,
any paying agent, any Conversion Agent, any Note registrar or any other agent of
the Company or the Trustee, in its individual or any other capacity, may become
the owner or pledgee of Notes, and, subject to Sections 7.08 and 7.13, may
otherwise deal with the Company and any other obligor upon the Notes with the
same rights it would have if it were not Trustee, authentication agent, paying
agent, Conversion Agent or Note registrar.
          Section 7.06. Monies to be Held in Trust. Money held by the Trustee in
trust hereunder need not be segregated from other funds except to the extent
required by law. The Trustee shall be under no liability for interest on any
money received by it hereunder except as otherwise agreed in writing with the
Company.
          Section 7.07. Compensation and Reimbursement. The Company agrees
(1) to pay to the Trustee from time to time such compensation as shall be agreed
in writing between the Company and the Trustee, including the compensation
described herein, for all services rendered by it hereunder (which compensation
shall not be limited by any provision of law in regard to the compensation of a
trustee of an express trust); (2) except as otherwise expressly provided herein,
to reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Indenture (including the reasonable compensation and the
expenses and disbursements of its agents and counsel), except any such expense,
disbursement or advance as may be attributable to its negligence or willful
misconduct; and (3) to indemnify each of the Trustee and any predecessor Trustee
for, and to hold it harmless against, any and all loss, liability, damage, claim
or expense, including taxes (other than taxes based on the income of the
Trustee) incurred without negligence or willful misconduct on its part, arising
out of or in connection with the acceptance or administration of this trust,
including the costs and expenses, including reasonable attorney’s fees and
expenses, of defending itself against any claim (whether asserted by the
Company, a Noteholder or any other Person) or liability, or of complying with
any process served upon it or any of its officers, in connection with the
exercise or performance of any of its powers or duties hereunder. The Company
shall defend the claim and the Trustee shall cooperate in the defense. The
Trustee may have separate counsel and the Company shall pay the reasonable fees
and expenses of such counsel.
          The Trustee shall have a lien prior to the Notes as to all property
and funds held by it hereunder for any amount owing it or any predecessor
Trustee pursuant to this Section 7.07, except with respect to funds held in
trust for the benefit of the holders of particular Notes.
          When the Trustee incurs expenses or renders services in connection
with an Event of Default specified in Section 6.01(e) or 6.01(f), the expenses
(including the reasonable charges

-42-



--------------------------------------------------------------------------------



 




and expenses of its counsel) and the compensation for the services are intended
to constitute expenses of administration under any applicable Federal or State
bankruptcy, insolvency or other similar law.
          The provisions of this Section 7.07 shall survive the termination of
this Indenture.
          Section 7.08. Disqualification; Conflicting Interests. If the Trustee
has or shall acquire a conflicting interest within the meaning of the Trust
Indenture Act, the Trustee shall either eliminate such interest or resign, to
the extent and in the manner provided by, and subject to the provisions of, this
Indenture.
          Section 7.09. Corporate Trustee Required; Eligibility. There shall at
all times be a Trustee hereunder which shall be a Person that is eligible
pursuant to the Trust Indenture Act to act as such and has a combined capital
and surplus of at least $50,000,000 and has its Corporate Trust Office located
in the Borough of Manhattan, The City of New York. If such Person publishes
reports of condition at least annually, pursuant to law or to the requirements
of its supervising or examining authority, then for the purposes of this
Section 7.09, the combined capital and surplus of such Person shall be deemed to
be its combined capital and surplus as set forth in its most recent report of
condition so published. If at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section 7.09, it shall resign immediately
in the manner and with the effect hereinafter specified in this Article VII.
          Section 7.10. Resignation and Removal of Trustee; Appointment of
Successor.
          (a) No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Article VII shall become effective until the
acceptance of appointment by the successor Trustee under Section 7.11.
          (b) The Trustee may resign at any time by giving written notice
thereof to the Company. If an instrument of acceptance by a successor Trustee
shall not have been delivered to the Trustee within 30 days after the giving of
such notice of resignation, the resigning Trustee may petition, at the expense
of the Company, any court of competent jurisdiction for the appointment of a
successor Trustee.
          (c) The Trustee may be removed at any time by act of the holders of a
majority in principal amount of the outstanding Notes, delivered to the Trustee
and the Company. If an instrument of acceptance by a successor Trustee shall not
have been delivered to the Trustee within 30 days after the giving of such
notice of removal, the Trustee being removed may petition, at the expense of the
Company, any court of competent jurisdiction for the appointment of a successor.
          (d) If at any time:
     (i) the Trustee shall fail to comply with Section 7.08 after written
request therefor by the Company or by any Noteholder who has been a bona fide
holder of a Note for at least six months, or
     (ii) the Trustee shall cease to be eligible under Section 7.09 and shall
fail to resign after written request therefor by the Company or by any such
Noteholder, or
     (iii) the Trustee shall become incapable of acting or shall be adjudged a
bankrupt or insolvent or a receiver of the Trustee or of its property shall be
appointed or

-43-



--------------------------------------------------------------------------------



 



any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation,
then, in any such case, the Company may remove the Trustee and appoint a
successor trustee by written instrument, in duplicate, executed by order of the
Board of Directors, one copy of which instrument shall be delivered to the
Trustee so removed and one copy to the successor trustee, or, subject to the
provisions of Section 6.08, any Noteholder who has been a bona fide holder of a
Note or Notes for at least six (6) months may, on behalf of himself and all
others similarly situated, petition any court of competent jurisdiction for the
removal of the Trustee and the appointment of a successor trustee.
          (e) If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of Trustee for any cause, the
Company, by a resolution of the Board of Directors, shall promptly appoint a
successor Trustee. If, within one year after such resignation, removal or
incapability, or the occurrence of such vacancy, a successor Trustee shall be
appointed by act of the holders of a majority in principal amount of the
outstanding Notes delivered to the Company and the retiring Trustee, the
successor Trustee so appointed shall, forthwith upon its acceptance of such
appointment, become the successor Trustee and supersede the successor Trustee
appointed by the Company. If no successor Trustee shall have been so appointed
by the Company or the holders and accepted appointment in the manner hereinafter
provided, any Noteholder who has been a bona fide holder of a Note for at least
six months may, on behalf of himself and all others similarly situated, petition
any court of competent jurisdiction for the appointment of a successor Trustee.
          (f) The Company shall give notice of each resignation and each removal
of the Trustee and each appointment of a successor Trustee to all holders in the
manner provided in Section 16.03. Each notice shall include the name of the
successor Trustee and the address of its Corporate Trust Office.
          (g) Notwithstanding replacement of the Trustee pursuant to this
Section 7.10, the Company’s obligations under Section 7.07 shall continue for
the benefit of the retiring Trustee.
          Section 7.11. Acceptance of Appointment of Successor. Every successor
Trustee appointed hereunder shall execute, acknowledge and deliver to the
Company and to the retiring Trustee an instrument accepting such appointment,
and thereupon the resignation or removal of the retiring Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts and duties
of the retiring Trustee; but, on written request of the Company or the successor
Trustee, such retiring Trustee shall, upon payment of its charges, execute and
deliver an instrument transferring to such successor Trustee all the rights,
powers and trusts of the retiring Trustee and shall duly assign, transfer and
deliver to such successor Trustee all property and money held by such retiring
Trustee hereunder. Upon request of any such successor Trustee, the Company shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Trustee all such rights, powers and trusts.

-44-



--------------------------------------------------------------------------------



 



          No successor Trustee shall accept its appointment unless at the time
of such acceptance such successor Trustee shall be qualified and eligible under
this Article VII.
          Section 7.12. Merger, Conversion, Consolidation or Succession to
Business. Any corporation into which the Trustee may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation succeeding to all or substantially all the corporate trust business
of the Trustee, shall be the successor of the Trustee hereunder, provided such
corporation shall be otherwise qualified and eligible under this Article VII,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto. In case any Notes shall have been authenticated, but
not delivered, by the Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Trustee may adopt such
authentication and deliver the Notes so authenticated with the same effect as if
such successor Trustee had itself authenticated such Notes.
          Section 7.13. Preferential Collection of Claims Against Company. If
and when the Trustee shall be or become a creditor of the Company or any other
obligor upon the Notes, the Trustee shall be subject to the provisions of the
Trust Indenture Act (as if such Act applied) regarding the collection of the
claims against the Company or any such other obligor.
ARTICLE VIII
The Noteholders
          Section 8.01. Action by Noteholders. Whenever in this Indenture it is
provided that the holders of a specified percentage in aggregate principal
amount of the Notes may take any action (including the making of any demand or
request, the giving of any notice, consent or waiver or the taking of any other
action), the fact that at the time of taking any such action, the holders of
such specified percentage have joined therein may be evidenced (a) by any
instrument or any number of instruments of similar tenor executed by Noteholders
in person or by agent or proxy appointed in writing, or (b) by the record of the
holders of Notes voting in favor thereof at any meeting of Noteholders duly
called and held in accordance with the provisions of Article IX, or (c) by a
combination of such instrument or instruments and any such record of such a
meeting of Noteholders. Whenever the Company or the Trustee solicits the taking
of any action by the holders of the Notes, the Company or the Trustee may fix in
advance of such solicitation, a date as the record date for determining holders
entitled to take such action. The record date shall be not more than fifteen
(15) days prior to the date of commencement of initial solicitation of such
action without giving effect to any extension or amendment of such action or
solicitation.

-45-



--------------------------------------------------------------------------------



 



          Section 8.02. Proof of Execution by Noteholders. Subject to the
provisions of Sections 7.03 and 9.05, proof of the execution of any instrument
by a Noteholder or its agent or proxy shall be sufficient if made in accordance
with such reasonable rules and regulations as may be prescribed by the Trustee
or in such manner as shall be satisfactory to the Trustee. The holding of Notes
shall be proved by the registry of such Notes or by a certificate of the Note
registrar.
          The record of any Noteholders’ meeting shall be proved in the manner
provided in Section 9.06.
          Section 8.03. Who Are Deemed Absolute Owners. The Company, the
Trustee, any authenticating agent, any paying agent, any Conversion Agent and
any Note registrar may deem the Person in whose name such Note shall be
registered upon the Note register to be, and may treat it as, the absolute owner
of such Note (whether or not such Note shall be overdue and notwithstanding any
notation of ownership or other writing thereon made by any Person other than the
Company or any Note registrar) for the purpose of receiving payment of or on
account of the principal of, and premium, if any, and interest on, such Note,
for conversion of such Note and for all other purposes; and neither the Company
nor the Trustee nor any authenticating agent, any paying agent nor any
Conversion Agent nor any Note registrar shall be affected by any notice to the
contrary. All such payments so made to any holder for the time being, or upon
his order, shall be valid, and, to the extent of the sum or sums so paid,
effectual to satisfy and discharge the liability for monies payable upon any
such Note.
          Section 8.04. Company-Owned Notes Disregarded. In determining whether
the holders of the requisite aggregate principal amount of Notes have concurred
in any direction, consent, waiver or other action under this Indenture, Notes
which are owned by the Company or any other obligor on the Notes or any
Affiliate of the Company or any other obligor on the Notes shall be disregarded
and deemed not to be outstanding for the purpose of any such determination;
provided that for the purposes of determining whether the Trustee shall be
protected in relying on any such direction, consent, waiver or other action,
only Notes which a Responsible Officer actually knows are so owned shall be so
disregarded. Notes so owned which have been pledged in good faith may be
regarded as outstanding for the purposes of this Section 8.04 if the pledgee
shall establish to the satisfaction of the Trustee the pledgee’s right to vote
such Notes and that the pledgee is not the Company, any other obligor on the
Notes or any Affiliate of the Company or any such other obligor. In the case of
a dispute as to such right, any good faith decision by the Trustee taken upon
the advice of counsel shall be full protection to the Trustee. Upon request of
the Trustee, the Company shall furnish to the Trustee promptly an Officers’
Certificate listing and identifying all Notes, if any, known by the Company to
be owned or held by or for the account of any of the above described Persons,
and, subject to Section 7.03, the Trustee shall be entitled to accept such
Officers’ Certificate as conclusive evidence of the facts therein set forth and
of the fact that all Notes not listed therein are outstanding for the purpose of
any such determination.
          Section 8.05. Revocation of Consents, Future Holders Bound. At any
time prior to (but not after) the evidencing to the Trustee, as provided in
Section 8.01, of the taking of any action by the holders of the percentage in
aggregate principal amount of the Notes specified in this Indenture in
connection with such action, any holder of a Note which is shown by the

-46-



--------------------------------------------------------------------------------



 




evidence to be included in the Notes the holders of which have consented to such
action may, by filing written notice with the Trustee at its Corporate Trust
Office and upon proof of holding as provided in Section 8.02, revoke such action
so far as concerns such Note. Except as aforesaid, any such action taken by the
holder of any Note shall be a continuing action and conclusive and binding upon
such holder and upon all future holders and owners of such Note and of any Notes
issued in exchange or substitution therefor, irrespective of whether any
notation in regard thereto is made upon such Note or any Note issued in exchange
or substitution therefor. An amendment, supplement or waiver becomes effective
in accordance with its terms and thereafter binds every holder.
ARTICLE IX
Meetings of Noteholders
          Section 9.01. Purpose of Meetings. A meeting of Noteholders may be
called at any time and from time to time pursuant to the provisions of this
Article IX for any of the following purposes:
     (1) to give any notice to the Company or to the Trustee or to give any
directions to the Trustee permitted under this Indenture, or to consent to the
waiving of any default or Event of Default hereunder and its consequences, or to
take any other action authorized to be taken by Noteholders pursuant to any of
the provisions of Article VI;
     (2) to remove the Trustee and nominate a successor Trustee pursuant to the
provisions of Article VII;
     (3) to consent to the execution of an indenture or indentures supplemental
hereto pursuant to the provisions of Section 10.01; or
     (4) to take any other action authorized to be taken by or on behalf of the
holders of any specified aggregate principal amount of the Notes under any other
provision of this Indenture or under applicable law.
          Section 9.02. Call of Meetings by Trustee. At the Company’s expense,
the Trustee may at any time call a meeting of Noteholders to take any action
specified in Section 9.01, to be held at such time and at such place as the
Trustee shall determine. Notice of every meeting of the Noteholders, setting
forth the time and the place of such meeting and in general terms the action
proposed to be taken at such meeting and the establishment of any record date
pursuant to Section 8.01, shall be mailed to holders of Notes at their addresses
as they shall appear on the Note register. Such notice shall also be mailed to
the Company. Such notices shall be mailed not less than twenty (20) nor more
than ninety (90) days prior to the date fixed for the meeting.
          Any meeting of Noteholders shall be valid without notice if the
holders of all Notes then outstanding are present in person or by proxy or if
notice is waived before or after the meeting by the holders of all Notes
outstanding, and if the Company and the Trustee are either present by duly
authorized representatives or have, before or after the meeting, waived notice.

-47-



--------------------------------------------------------------------------------



 



          Section 9.03. Call of Meetings by Company or Noteholders. In case at
any time the Company, pursuant to a resolution of its Board of Directors, or the
holders of at least twenty-five (25%) in aggregate principal amount of the Notes
then outstanding, shall have requested the Trustee to call a meeting of
Noteholders, by written request setting forth in reasonable detail the action
proposed to be taken at the meeting, and the Trustee shall not have mailed the
notice of such meeting within twenty (20) days after receipt of such request,
then the Company or such Noteholders may determine the time and the place for
such meeting and may call such meeting to take any action authorized in
Section 9.01, by mailing notice thereof as provided in Section 9.02.
          Section 9.04. Qualifications for Voting. To be entitled to vote at any
meeting of Noteholders a person shall (a) be a holder of one or more Notes on
the record date pertaining to such meeting or (b) be a person appointed by an
instrument in writing as proxy by a holder of one or more Notes on the record
date pertaining to such meeting. The only persons who shall be entitled to be
present or to speak at any meeting of Noteholders shall be the persons entitled
to vote at such meeting and their counsel and any representatives of the Trustee
and its counsel and any representatives of the Company and its counsel.
          Section 9.05. Regulations. Notwithstanding any other provisions of
this Indenture, the Trustee may make such reasonable regulations as it may deem
advisable for any meeting of Noteholders, in regard to proof of the holding of
Notes and of the appointment of proxies, and in regard to the appointment and
duties of inspectors of votes, the submission and examination of proxies,
certificates and other evidence of the right to vote, and such other matters
concerning the conduct of the meeting as it shall think fit.
          The Trustee shall, by an instrument in writing, appoint a temporary
chairman of the meeting, unless the meeting shall have been called by the
Company or by Noteholders as provided in Section 9.03, in which case the Company
or the Noteholders calling the meeting, as the case may be, shall in like manner
appoint a temporary chairman. A permanent chairman and a permanent secretary of
the meeting shall be elected by vote of the holders of a majority in principal
amount of the Notes represented at the meeting and entitled to vote at the
meeting except that any meeting called by the Company shall be chaired by a
representative of the Company and any meeting called by the Trustee may, at the
Trustee’s election, be chaired by the Trustee.
          Subject to the provisions of Section 8.04, at any meeting each
Noteholder or proxyholder shall be entitled to one vote for each $1,000
principal amount of Notes held or represented by him. If any vote cast or
counted or proposed to be cast or counted is challenged on the ground that such
Note is not outstanding, or does not comply with the provisions of Section 9.04,
the chairman of the meeting shall determine whether the holder of such Note is
authorized to act. The chairman of the meeting shall have no right to vote other
than by virtue of Notes held by him or instruments in writing as aforesaid duly
designating him as the proxy to vote on behalf of other Noteholders. Any meeting
of Noteholders duly called pursuant to the provisions of Section 9.02 or 10.02
may be adjourned from time to time by the holders of a majority of the aggregate
principal amount of Notes represented at the meeting, whether or not
constituting a quorum, and the meeting may be held as so adjourned without
further notice.

-48-



--------------------------------------------------------------------------------



 



          Section 9.06. Voting. The vote upon any resolution submitted to any
meeting of Noteholders shall be by written ballot on which shall be subscribed
the signatures of the holders of Notes or of their representatives by proxy and
the outstanding principal amount of the Notes held or represented by them. The
permanent chairman of the meeting shall appoint two inspectors of votes who
shall be representatives of the Trustee, and who shall count all votes cast at
the meeting for or against any resolution and who shall make and file with the
secretary of the meeting their verified written reports in duplicate of all
votes cast at the meeting. A record in duplicate of the proceedings of each
meeting of Noteholders shall be prepared by the secretary of the meeting and
there shall be attached to said record the original reports of the inspectors of
votes on any vote by ballot taken thereat and affidavits by one or more persons
having knowledge of the facts setting forth a copy of the notice of the meeting
and showing that said notice was mailed as provided in Section 9.02. The record
shall show the principal amount of the Notes voting in favor of or against any
resolution. The record shall be signed and verified by the affidavits of the
permanent chairman and secretary of the meeting and one of the duplicates shall
be delivered to the Company and the other to the Trustee to be preserved by the
Trustee, the latter to have attached thereto the ballots voted at the meeting.
          Any record so signed and verified shall be conclusive evidence of the
matters therein stated, absent manifest error.
          Section 9.07. No Delay of Rights by Meeting. Nothing contained in this
Article IX shall be deemed or construed to authorize or permit, by reason of any
call of a meeting of Noteholders or any rights expressly or impliedly conferred
hereunder to make such call, any hindrance or delay in the exercise of any right
or rights conferred upon or reserved to the Trustee or to the Noteholders under
any of the provisions of this Indenture or of the Notes.
ARTICLE X
Supplemental Indentures
          Section 10.01. Supplemental Indenture with the Consent of Noteholders.
With the consent (evidenced as provided in Article VIII) of the holders of not
less than a majority in aggregate principal amount of the Notes at the time
outstanding, the Company, when authorized by the resolutions of the Board of
Directors, and the Trustee may, from time to time and at any time, enter into an
indenture or indentures supplemental to this Indenture for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of this Indenture or any supplemental indenture or of modifying in any manner
the rights of the holders of the Notes; provided that no such supplemental
indenture shall (i) extend the fixed maturity of any Note or reduce the rate or
extend the time of payment of interest thereon or reduce the principal amount
thereof or premium, if any, thereon or reduce any amount payable on redemption
or repurchase thereof or impair the right of any Noteholder to institute suit
for the payment thereof or make the principal thereof or interest or premium, if
any, thereon payable in any coin or currency or payable at any place other than
that provided in this Indenture or the Notes, or change the obligation of the
Company to redeem any Note on a redemption date in a manner adverse to the
holders of Notes or change the obligation of the Company to repurchase any Note
upon the happening of a Designated Event in a manner adverse to the holders of
Notes or change the obligation of the Company to repurchase any Note on a
Repurchase Date in a manner adverse to the holders of Notes or reduce the
Conversion Rate, otherwise than in

-49-



--------------------------------------------------------------------------------



 



accordance with the terms of this Indenture, or impair the right to convert the
Notes into cash and, if applicable, Common Stock subject to the terms set forth
herein, or adversely modify, in any material respect, the provisions of
Article XV, or reduce the quorum or the voting requirements under this
Indenture, or modify any of the provisions of this Section 10.01 or
Section 6.07, except to increase any such percentage or to provide that certain
other provisions cannot be modified or waived without the consent of the holder
of each Note so affected, or change any obligation of the Company to maintain an
office or agency in the places and for the purposes set forth in Section 4.01,
in each case, without the consent of the holder of each Note so affected or
(ii) reduce the aforesaid percentage of Notes, the holders of which are required
to consent to any such supplemental indenture or to waive any past Event of
Default, without the consent of the holders of all Notes affected thereby.
          Subject to Section 10.05, upon the written request of the Company,
accompanied by a copy of the resolutions of the Board of Directors certified by
its Secretary or Assistant Secretary authorizing the execution of any such
supplemental indenture, and upon the filing with the Trustee of evidence of the
consent of Noteholders as aforesaid, the Trustee shall join with the Company in
the execution of such supplemental indenture unless such supplemental indenture
affects the Trustee’s own rights, duties, liabilities or immunities under this
Indenture or otherwise, in which case the Trustee may in its discretion, but
shall not be obligated to, enter into such supplemental indenture.
          It shall not be necessary for the consent of the Noteholders under
this Section 10.01 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such consent shall approve the
substance thereof.
          Section 10.02. Supplemental Indentures Without Consent of Noteholders.
The Company, when authorized by the resolutions of the Board of Directors, and
the Trustee may, from time to time, and at any time enter into an indenture or
indentures supplemental hereto for one or more of the following purposes:
     (a) to evidence the succession of another Person to the Company and the
assumption by any such successor of the covenants of the Company in this
Indenture and in the Notes; or
     (b) to add to the covenants of the Company for the benefit of the
Noteholders, or to surrender any right or power conferred upon the Company in
this Indenture; or
     (c) to evidence or provide for the acceptance of appointment hereunder by a
successor Trustee with respect to the Notes; or
     (d) to cure any ambiguity, to correct or supplement any provision in this
Indenture which may be inconsistent with any other provision in this Indenture,
or to make any other provisions with respect to matters or questions arising
under this Indenture, which shall not be inconsistent with the provisions; or
     (e) to add to, change or eliminate any of the provisions to permit or
facilitate the issuance of Global Notes and matters related thereto, provided
that such action

-50-



--------------------------------------------------------------------------------



 



pursuant to this clause (e) shall not adversely affect the interests of the
Noteholders in any material respect; or
     (f) make provision with respect to the conversion rights of the holders of
Notes pursuant to the requirements of Section 14.06(b) and the repurchase
obligations of the Company pursuant to the requirements of Section 3.05(e); or
     (g) to provide for the issuance of Additional Notes in accordance with the
provisions of this Indenture; or
     (h) to modify or amend any of the provisions of this Indenture to permit
the qualification under the Trust Indenture Act.
          Upon the written request of the Company, accompanied by a copy of the
resolutions of the Board of Directors certified by its Secretary or Assistant
Secretary authorizing the execution of any supplemental indenture, the Trustee
is hereby authorized to join with the Company in the execution of any such
supplemental indenture, to make any further appropriate agreements and
stipulations that may be therein contained and to accept the conveyance,
transfer and assignment of any property thereunder, but the Trustee shall not be
obligated to, but may in its discretion, enter into any supplemental indenture
that affects the Trustee’s own rights, duties, liabilities or immunities under
this Indenture or otherwise.
          Any supplemental indenture authorized by the provisions of this
Section 10.02 may be executed by the Company and the Trustee without the consent
of the holders of any of the Notes at the time outstanding, notwithstanding any
of the provisions of Section 10.01.
          Section 10.03. Effect of Supplemental Indenture. Upon the execution of
any supplemental indenture pursuant to the provisions of this Article X, this
Indenture shall be and be deemed to be modified and amended in accordance
therewith and the respective rights, limitation of rights, obligations, duties
and immunities under this Indenture of the Trustee, the Company and the holders
of Notes shall thereafter be determined, exercised and enforced hereunder,
subject in all respects to such modifications and amendments and all the terms
and conditions of any such supplemental indenture shall be and be deemed to be
part of the terms and conditions of this Indenture for any and all purposes.
          Section 10.04. Notation on Notes. Notes authenticated and delivered
after the execution of any supplemental indenture pursuant to the provisions of
this Article X may bear a notation in form approved by the Trustee as to any
matter provided for in such supplemental indenture. If the Company or the
Trustee shall so determine, new Notes so modified as to conform, in the opinion
of the Trustee and the Company, to any modification of this Indenture contained
in any such supplemental indenture may, at the Company’s expense, be prepared
and executed by the Company, authenticated by the Trustee (or an authenticating
agent duly appointed by the Trustee pursuant to Section 16.10) and delivered in
exchange for the Notes then outstanding, upon surrender of such Notes then
outstanding.
          Section 10.05. Evidence of Compliance of Supplemental Indenture to Be
Furnished to Trustee. Prior to entering into any supplemental indenture, the
Trustee shall receive

-51-



--------------------------------------------------------------------------------



 




an Officers’ Certificate and an Opinion of Counsel as conclusive evidence that
any supplemental indenture executed pursuant hereto complies with the
requirements of this Article X.
ARTICLE XI
Merger, Consolidation, Etc.
          Section 11.01. Mergers, Consolidations and Certain Transfers, Leases
and Acquisitions of Assets. The Company shall not consolidate with or merge into
any other Person or convey, transfer or lease its properties and assets
substantially as an entirety to any Person, unless:
     (a) in case the Company shall consolidate with or merge into another Person
or convey, transfer or lease its properties and assets substantially as an
entirety to any Person, the Person formed by such consolidation or into which
the Company is merged or the Person which acquires by conveyance or transfer, or
which leases, the properties and assets of the Company substantially as an
entirety shall be a corporation, shall be organized and validly existing under
the laws of the United States of America or any jurisdiction thereof and shall
expressly assume, by an indenture supplemental hereto, executed and delivered to
the Trustee, in form satisfactory to the Trustee, the due and punctual payment
of the principal of, and premium, if any, and interest on, all the Notes and the
performance or observance of every covenant and obligation of this Indenture and
the Notes on the part of the Company to be performed or observed; and
     (b) immediately after giving effect to such transaction, no Event of
Default, and no event which, after notice or lapse of time or both, would become
an Event of Default, shall have happened and be continuing.
          Section 11.02. Successor to Be Substituted. Upon any consolidation of
the Company with, or merger of the Company into, any other Person or any
conveyance, transfer or lease of the properties and assets of the Company
substantially as an entirety in accordance with Section 11.01, the successor
Person formed by such consolidation or into which the Company is merged or to
which such conveyance, transfer or lease is made shall succeed to, and be
substituted for, and may exercise every right and power of, the Company under
this Indenture with the same effect as if such successor Person had been named
as the Company herein, and thereafter, except in the case of a lease, the
predecessor Person shall be relieved of all obligations and covenants under this
Indenture and the Notes.
          Section 11.03. Opinion of Counsel to Be Given Trustee. The Trustee
shall receive an Officers’ Certificate and an Opinion of Counsel as conclusive
evidence that any such consolidation, merger, sale, conveyance or lease and any
such assumption complies with the provisions of this Article XI.
ARTICLE XII
Satisfaction and Discharge of Indenture
          Section 12.01. Discharge of Indenture. When:
     (a) either:

-52-



--------------------------------------------------------------------------------



 



     (i) the Company shall have delivered to the Trustee for cancellation all
Notes theretofore authenticated (other than any Notes that have been destroyed,
lost or stolen and in lieu of or in substitution for which other Notes shall
have been authenticated and delivered) and not theretofore canceled, or
     (ii) all the Notes not theretofore canceled or delivered to the Trustee for
cancellation shall have become due and payable, or are by their terms to become
due and payable within one year or are to be called for redemption within one
year under arrangements satisfactory to the Trustee for the giving of notice of
redemption, and the Company shall deposit with the Trustee, in trust, funds
sufficient to pay at maturity or upon redemption or repurchase of all of the
Notes (other than any Notes that shall have been mutilated, destroyed, lost or
stolen and in lieu of or in substitution for which other Notes shall have been
authenticated and delivered) not theretofore canceled or delivered to the
Trustee for cancellation, including principal, premium, if any, and interest due
or to become due to such date of maturity or redemption date or Repurchase Date,
as the case may be, accompanied by a verification report, as to the sufficiency
of the deposited amount, from an independent certified public accountant or
other financial professional satisfactory to the Trustee, and
     (b) the Company shall pay or cause to be paid all other sums payable
hereunder by the Company, as the case may be, and
     (c) the Company shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with,
then this Indenture shall cease to be of further effect (except that in the case
of clause (a)(ii) above, Articles II, III, XII and XIV and Sections 4.01, 4.02,
7.01 and 7.03 through 7.12 shall survive until no Note remains outstanding). The
rights, obligations and immunities of the Trustee hereunder shall survive any
discharge pursuant to this Section 12.01, and Section 7.07 shall survive the
termination of this Indenture. The Trustee, on written demand of the Company
accompanied by the aforementioned Officers’ Certificate and an Opinion of
Counsel shall, at the cost and expense of the Company, execute proper
instruments acknowledging the satisfaction and discharge of this Indenture; the
Company, however, hereby agrees to reimburse the Trustee for any costs or
expenses thereafter reasonably and properly incurred by the Trustee (including
the reasonable fees and expenses of its counsel) and to compensate the Trustee
for any services thereafter reasonably and properly rendered by the Trustee in
connection with this Indenture or the Notes.
          Section 12.02. Deposited Monies to Be Held in Trust by Trustee.
Subject to Section 12.04, all monies deposited with the Trustee pursuant to
Section 12.01, shall be held in trust for the sole benefit of the Noteholders,
and such monies shall be applied by the Trustee to the payment, either directly
or through any paying agent (including the Company if acting as the paying
agent), to the holders of the particular Notes for the payment or redemption of
which such monies have been deposited with the Trustee, of all sums due and to
become due thereon for principal, premium, if any, and interest.

-53-



--------------------------------------------------------------------------------



 



          Section 12.03. Paying Agent to Repay Monies Held. Upon the
satisfaction and discharge of this Indenture, all monies then held by any paying
agent of the Notes (other than the Trustee) shall, upon written request of the
Company, be repaid to it or paid to the Trustee, and thereupon such paying agent
shall be released from all further liability with respect to such monies.
          Section 12.04. Return of Unclaimed Monies. Subject to the requirements
of applicable law and this Indenture, any monies deposited with or paid to the
Trustee for payment of the principal of, or premium, if any, or interest on,
Notes and not applied but remaining unclaimed by the holders of Notes for two
years after the date upon which the principal of, or premium, if any, or
interest on, such Notes, as the case may be, shall have become due and payable,
shall be repaid to the Company by the Trustee on written demand and all
liability of the Trustee shall thereupon cease with respect to such monies; and
the holder of any of the Notes shall thereafter look only to the Company for any
payment that such holder may be entitled to collect unless an applicable
abandoned property law designates another Person.
          Section 12.05. Reinstatement. If the Trustee or the paying agent is
unable to apply any money in accordance with Section 12.02 by reason of any
order or judgment of any court or governmental authority enjoining, restraining
or otherwise prohibiting such application, the Company’s obligations under this
Indenture and the Notes shall be revived and reinstated as though no deposit had
occurred pursuant to Section 12.01 until such time as the Trustee or the paying
agent is permitted to apply all such money in accordance with Section 12.02;
provided that if the Company makes any payment of interest on or principal of
any Note following the reinstatement of its obligations, the Company shall be
subrogated to the rights of the holders of such Notes to receive such payment
from the money held by the Trustee or paying agent.
ARTICLE XIII
Immunity of Incorporators, Stockholders, Officers and Directors
          Section 13.01. Indenture and Notes Solely Corporate Obligations. No
recourse for the payment of the principal of, or premium, if any, or interest
on, any Note, or for any claim based thereon or otherwise in respect thereof,
and no recourse under or upon any obligation, covenant or agreement of the
Company or the Trustee, respectively, in this Indenture or in any supplemental
indenture or in any Note, or because of the creation of any indebtedness
represented thereby, shall be had against any incorporator, stockholder,
employee, agent, officer, director or subsidiary, as such, past, present or
future, of the Company or the Trustee, respectively, or of any respective
successor corporation, either directly or through the Company or the Trustee,
respectively, or any respective successor corporation, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise; it being expressly understood that all such liability is
hereby expressly waived and released as a condition of, and as a consideration
for, the execution of this Indenture and the issue of the Notes.
ARTICLE XIV
Conversion of Notes

-54-



--------------------------------------------------------------------------------



 



Section 14.01. Right to Convert
          (a) Subject to and upon compliance with the provisions of this
Indenture, the holder of any Note shall have the right to convert the principal
amount of the Note, or any portion of such principal amount which is a multiple
of $1,000, into cash or, to the extent applicable, a combination of cash and
fully paid and non-assessable shares of Common Stock (as such shares shall then
be constituted) by surrender of the Note so to be converted in whole or in part,
together with any required funds under the circumstances described in this
Section 14.01, in the manner provided in Section 14.02. Each $1,000 of principal
amount of Notes shall be convertible for cash and Common Stock, if any, in an
amount equal to the sum of the Daily Settlement Amounts for each of the ten (10)
Trading Days during the applicable Observation Period, payable as set forth in
Section 14.04. The Notes shall be convertible prior to the close of business on
the scheduled Trading Day immediately preceding September 15, 2036, only upon
the occurrence of one of the following events:
     (i) prior to the scheduled Trading Day immediately preceding September 15,
2036, during any calendar quarter commencing after December 31, 2006, if the
Closing Sale Price exceeds 120% of the Conversion Price for at least 20 Trading
Days in the 30 consecutive Trading Day period ending on the last Trading Day of
the immediately preceding calendar quarter (it being understood for purposes of
this Section 14.01(a)(i) that the Conversion Price in effect at the close of
business on each of the 30 consecutive Trading Days should be used and such
calculation shall give effect to any event referred to in Section 14.05 or 14.06
occurring during such 30 Trading Day period);
     (ii) during the five Business Day period immediately after any five
consecutive Trading Day period in which the Trading Price per $1,000 principal
amount of the Notes for each day of such five Trading Day period was less than
98% of the product of the Closing Sale Price on the applicable date and the
Conversion Rate; (it being understood for purposes of this Section 14.01(a)(ii)
that the Conversion Rate in effect at the close of business on each of the five
consecutive Trading Days should be used and such calculation shall give effect
to any event referred to in Section 14.05 or 14.06 occurring during such five
Trading Day period). Upon satisfaction of the Trading Price condition set forth
above the Company shall so notify the Noteholders and if at any time after the
Trading Price condition set forth above has been met, the Trading Price per
$1,000 principal amount of Notes is greater than 98% of the product of (a) the
Closing Sale Price on such date and (b) the then applicable Conversion Rate of
the Notes, the Company shall so notify the Noteholders.
     (iii) if such Note has been called for redemption, at any time on or after
the date the notice of redemption has been given until the close of business on
the Business Day immediately preceding the Redemption Date; or
     (iv) as provided in Section (b) of this Section 14.01.
          Upon receipt by the Conversion Agent of a demand for conversion from a
Noteholder pursuant to clause (a)(i) of this Section 14.01, the Conversion Agent
shall inform the Company of such request and the Company shall thereupon furnish
to the Conversion Agent an

-55-



--------------------------------------------------------------------------------



 



Officers’ Certificate stating whether the Notes are then convertible pursuant to
clause (a)(i) of this Section and setting forth in reasonable detail the
Company’s basis for such determination. Upon receipt of such Officers’
Certificate, the Conversion Agent shall promptly deliver written notice thereof
to the Company (and, if the Conversion Agent is other than the Trustee, to the
Trustee). In any event, the Company shall be obligated at all times to determine
whether the Notes shall be convertible as a result of the occurrence of an event
specified in clause (a)(i) of this Section 14.01. Whenever the Notes shall
become convertible pursuant to this Section 14.01, the Company or, at the
Company’s written request, the Trustee in the name and at the expense of the
Company, shall notify the holders of the event triggering such convertibility in
the manner provided in Section 16.03, and the Company shall also publicly
announce such information and publish it on the Company’s web site. Any notice
so given shall be conclusively presumed to have been duly given, whether or not
the holder receives such notice.
          The Trustee (or other Conversion Agent appointed by the Company) shall
have no obligation to determine the Trading Price under clause (a)(ii) of this
Section 14.01 unless the Company has requested in writing such a determination;
and the Company shall have no obligation to make such request unless a holder
provides it with reasonable evidence that the Trading Price per $1,000 principal
amount of Notes would be less than 98% of the product of the Closing Sale Price
and the Conversion Rate. If such evidence is provided, the Company shall request
in writing that the Trustee (or other Conversion Agent) determine the Trading
Price of the Notes beginning on the next Trading Day and on each successive
Trading Day until the Trading Price per $1,000 principal amount of Notes is
greater than or equal to 98% of the product of the Closing Sale Price and the
Conversion Rate. The Trustee shall not be liable for its determination of the
Trading Price in compliance with the methodology set forth in this
Section 14.01, except for any negligence or willful misconduct of the Trustee in
making such determination.
          Notwithstanding any other provision of this Section 14.01(a), on and
after September 15, 2036, and until the close of business on the scheduled
Trading Date immediately preceding the maturity date of the Notes, the holder of
any Note shall have the right to convert the principal amount of the Note, or
any portion of the Note which is a multiple of $1000, at the Conversion Rate.
          (b) In addition, if:
                    (i) (A) the Company distributes to all holders of its Common
Stock rights entitling them to purchase (for a period expiring within 45 days of
the record date for the determination of the stockholders entitled to receive
such distribution) shares of Common Stock, at a price per share less than the
average of the Closing Sale Price for the ten Trading Days immediately
preceding, but not including, the date such distribution is first publicly
announced by the Company, or
                    (B) the Company distributes to all holders of its Common
Stock, assets (including cash), debt securities or rights to purchase its
securities, where the Fair Market Value of such distribution per share of Common
Stock

-56-



--------------------------------------------------------------------------------



 



exceeds 5% of the Closing Sale Price on the Trading Day immediately preceding
the date such distribution is first publicly announced by the Company,
then, in either case, the Notes may be surrendered for conversion at any time on
and after the date that the Company gives notice to the holders of such
distribution, which shall be not less than fifteen scheduled Trading Days prior
to the Ex-Dividend Time for such distribution, until the earlier of the close of
business on the Business Day immediately preceding, but not including, the
Ex-Dividend Time or the date the Company publicly announces that such
distribution will not take place; provided that no adjustment to the Conversion
Rate or the ability of a holder of a Note to convert will be made if the holder
will otherwise participate in such distribution without conversion; or
          (ii) the Company consolidates with, or merges with or into, another
Person or is a party to a binding share exchange or conveys, transfers, sells,
leases or otherwise disposes of all or substantially all of its properties and
assets, in each case, pursuant to which the Common Stock would be converted into
cash, securities or other property, then the Notes may be surrendered for
conversion at any time from and after the date which is 15 scheduled Trading
Days prior to the anticipated effective date of the transaction and ending on
and including the date which is 15 scheduled Trading Days after the consummation
of the transaction. The Board of Directors shall determine the anticipated
effective date of the transaction, and such determination shall be conclusive
and binding on the Noteholders. The Company will notify the Noteholders of Notes
at least fifteen (15) scheduled Trading Days prior to the anticipated effective
date of such transaction. Such notice shall be given in accordance with Section
16.02.
          (iii) if a transaction described in clause (ii) of this Section
14.01(b) also constitutes a Designated Event, then the Noteholder will be
entitled to require the Company to repurchase such holder’s Notes, as provided
for in Section 3.05 above, and, in addition, in lieu of the conversion right
described in clause (ii) above, holders may convert Notes pursuant to this
clause (iii) at any time during the period from and after the date that is
fifteen (15) scheduled Trading Days prior to the expected Effective Date of the
transaction to and including the date which is fifteen (15) scheduled Trading
Days after the Effective Date or, if the transaction also results in the holders
having the right to require the Company to repurchase the Notes, until the close
of business on the Business Day immediately preceding the Designated Event
Repurchase Date. The Board of Directors shall determine the anticipated
effective date of the transaction and such determination shall be conclusive and
binding on the Noteholders. The Company will notify the holders of Notes at
least fifteen (15) scheduled Trading Days prior to the anticipated effective
date of such transaction. The notice will state whether the Company will
increase the Conversion Rate to provide for Additional Shares of Common Stock.
Such notice shall be given in accordance with Section 16.02.
          “Ex-Dividend Time” (or “ex-date”) means, with respect to any issuance
or distribution on shares of Common Stock, the first date on which the Common
Stock trades, regular way, on the principal securities market on which shares of
the Common Stock are then traded without the right to receive such issuance or
distribution.
          “Fair Market Value” shall mean the amount that a willing buyer would
pay a willing seller in an arm’s-length transaction.
          (c) A Note in respect of which a holder is electing to exercise its
option to require repurchase upon a Designated Event pursuant to Section 3.05(a)
or repurchase pursuant to Section 3.06 may be converted only if such holder
withdraws its election in accordance with Section 3.11. A holder of Notes is not
entitled to any rights of a holder of Common Stock, if any, until such holder
has converted its, his or her Notes to Common Stock, and only to the extent such
Notes are deemed to have been converted to Common Stock under this Article XIV.
          Section 14.02. Conversion Procedures. To convert a Note, a holder must
(a) furnish appropriate endorsements and transfer documents if required by the
Note registrar or the Conversion Agent, (b) pay any transfer or similar tax, if
required, (c) except as set forth in the final paragraph of this Section 14.02,
pay funds equal to the interest payable on the next interest payment date,
(d) comply with DTC’s procedures for converting a beneficial interest in a
Global Note and (e) to the extent of certificated Notes complete and manually
sign the Conversion Notice (the “Conversion Notice”) on the back of the Note and
deliver it, together with the Note or Notes to be converted, to the Conversion
Agent. The date, within the time periods set forth in Section 14.01, on which
the holder satisfies all of those requirements is the “Conversion Date.” Except
as provided in

-57-



--------------------------------------------------------------------------------



 




          Section 14.05(h), the Company shall deliver to the holder through the
Conversion Agent, as promptly as practicable following the Conversion Date, but
in no event later than the third Trading Day following the last day of the
related Observation Period, cash or a combination of cash and certificates for
the number of whole shares of Common Stock issued pursuant to the settlement
provisions in Section 14.04.
          In the event that the Company calls the Notes for redemption under
Section 3.01, holders may convert their Notes only until the close of business
on the Business Day immediately preceding the Redemption Date; provided that in
the event that the Company does not pay the consideration for such redemption in
accordance with this Indenture, such Notes shall remain convertible in
accordance with Section 3.03. Any holder who has delivered its Notes for
redemption or repurchase may only convert such Notes, or portions thereof, after
withdrawing its redemption election or Repurchase Notice in accordance with
Section 3.11.
          The Conversion Notice shall be completed by a Depositary participant
on behalf of the beneficial holder. Conversion Notices may be delivered and such
Notes may be surrendered for conversion in accordance with the applicable
procedures of the Depositary as in effect from time to time. In order to cause a
Depositary participant to complete a Conversion Notice, a beneficial holder must
complete, or cause to be completed, the appropriate instruction form for
conversion pursuant to the Depositary’s book-entry conversion program. The
Person in whose name the Common Stock certificate, if any, is registered shall
be deemed to be a shareholder of record at the close of business on the
applicable Conversion Date; provided, however, that if any such date is a date
when the stock transfer books of the Company are closed, such Person shall be
deemed a shareholder of record as of the next Business Day on which the stock
transfer books of the Company are open.
          The Company’s delivery to holders of the Daily Conversion Value will
be deemed to satisfy its obligation to pay thereto the principal amount of the
Notes and any accrued but unpaid interest attributable to the period from the
most recent interest payment date to the Conversion Date.
          No payment or adjustment shall be made for dividends on, or other
distributions with respect to, any Common Stock except as provided in this
Article XIV. Notwithstanding any provision to the contrary in this Indenture,
holders converting Notes will not receive any cash payment of interest unless
such conversion occurs between the applicable record date and the interest
payment date to which it relates. On conversion of a Note, except for conversion
during the period from the close of business on any record date immediately
preceding any interest payment date to the close of business on the Business Day
immediately preceding such interest payment date, in which case the holder on
such record date shall receive the interest payable on such interest payment
date, that portion of accrued and unpaid interest on the converted Note
attributable to the period from the most recent interest payment date (or, if no
interest payment date has occurred, from the date of original issuance of the
Notes) through the Conversion Date shall not be cancelled, extinguished or
forfeited, but rather shall be deemed to be paid in full to the holder thereof
through delivery of the cash and, if applicable, Common Stock in settlement of
the Note being converted pursuant to Section 14.04, and the Fair Market Value of
such shares of Common Stock, if any (together with the cash portion of such
settlement), shall be treated as issued, to the extent thereof, first in
exchange for accrued and unpaid interest accrued through the Conversion

-58-



--------------------------------------------------------------------------------



 




Date and the balance, if any, of such Fair Market Value of such Common Stock, if
any, and such cash payment, shall be treated as issued in exchange for the
principal amount of the Note being converted pursuant to the provisions hereof.
          If a holder converts more than one Note at the same time, the cash
paid and the number of shares of Common Stock issuable, if any, upon the
conversion shall be based on the aggregate principal amount of Notes converted.
          Upon surrender of a Note that is converted in part, the Company shall
execute, and the Trustee shall authenticate and deliver to the holder, a new
Note equal in principal amount to the principal amount of the unconverted
portion of the Note surrendered.
          Notes or portions thereof surrendered for conversion during the period
from the close of business on any record date immediately preceding any interest
payment date to the close of business on the Business Day immediately preceding
such interest payment date shall be accompanied by payment to the Company or its
order, in immediately available funds or other funds acceptable to the Company,
of an amount equal to the interest payable on such interest payment date with
respect to the principal amount of Notes or portions thereof being surrendered
for conversion; provided that no such payment need be made if (1) the Company
has specified a Redemption Date that occurs during the period from the close of
business on a record date to the close of business on the Business Day
immediately preceding the interest payment date to which such record date
relates, (2) the Company has specified a Designated Event Repurchase Date during
such period, (3) any overdue interest exists on the Conversion Date with respect
to the Notes converted, but only to the extent of overdue interest or (4) with
respect to any conversion on or following the record date immediately preceeding
the maturity date.
          Section 14.03. Cash Payments in Lieu of Fractional Shares. No
fractional shares of Common Stock or scrip certificates representing fractional
shares shall be issued upon conversion of Notes. If more than one Note shall be
surrendered for conversion at one time by the same holder, the number of full
shares that shall be issuable, if any, upon conversion shall be computed in the
manner set forth in Section 14.04. If any fractional share of Common Stock would
be issuable upon such conversion, the Company shall make an adjustment and
payment therefor in cash at the Closing Sale Price thereof on the last day of
the applicable Observation Period to the holder of Notes.
          Section 14.04. Conversion Rate; Settlement Upon Conversion.
          (a) The initial Conversion Rate is 24.5525 shares of Common Stock for
each $1,000 principal amount of Notes, subject to adjustment as herein set forth
(the “Conversion Rate”). The Company will settle each $1,000 principal amount of
Notes being converted in cash and shares of fully paid Common Stock, if
applicable, by delivering, on the third Trading Day immediately following the
last day of the related Observation Period, cash and shares of Common Stock, if
any, equal to the sum of the Daily Settlement Amounts for each of the ten (10)
Trading Days during the related Observation Period. The Daily Settlement Amounts
shall be determined by the Company promptly following the last day of the
Observation Period.
          (b) Notwithstanding Section 14.04(a), the Company will settle each
$1,000 principal amount of Notes tendered for conversion to which Additional
Shares shall be added to the Conversion Rate as set forth in Section 14.06(a)
pursuant to this clause (b).

-59-



--------------------------------------------------------------------------------



 



     (1) If the last day of the applicable Observation Period related to Notes
surrendered for conversion is prior to the third Trading Day preceding the
Effective Date of the Fundamental Change, the Company will settle such
conversion for each $1,000 principal amount of Notes tendered for conversion as
described in Section 14.04(a) by delivering the cash and shares of Common Stock,
if any, (based on the Conversion Rate, but without regard to the number of
Additional Shares to be added to the Conversion Rate pursuant to
Section 14.06(a)) on the third Trading Day immediately following the last day of
the applicable Observation Period. As soon as practicable following the
Effective Date of the Fundamental Change, the Company will deliver the increase
in such amount of cash and Reference Property deliverable in lieu of shares of
Common Stock, if any, as if the Conversion Rate had been increased by such
number of Additional Shares during the related Observation Period and based upon
the related Daily VWAP prices during such Observation Period. If such increased
amount of cash and shares, if any, results in an increase to the amount of cash
to be paid to Noteholders, the Company will pay such increase in cash, and if
such increased amount results in an increase to the number of shares of Common
Stock, the Company will deliver such increase by delivering Reference Property
based on such increased number of shares of Common Stock.
     (2) If the last day of the applicable Observation Period related to Notes
surrendered for conversion is on or following the third scheduled Trading Day
preceding the Effective Date of such Fundamental Change, the Company will settle
such conversion with respect to each $1,000 principal amount of Notes tendered
for conversion as described in Section 14.04(a) (based on the Conversion Rate as
increased by the Additional Shares pursuant to Section 14.06(a) below on the
later to occur of (1) the Effective Date of the Fundamental Change and (2) the
third Trading Day immediately following the last day of the applicable
Observation Period.
               Section 14.05. Adjustment of Conversion Rate. The Conversion Rate
shall be adjusted from time to time by the Company as follows:
               (a)   In case the Company shall issue shares of Common Stock as a
dividend or distribution to all holders of its Common Stock, or shall effect a
subdivision into a greater number of shares of Common Stock or combination into
a lesser number of shares of Common Stock, the Conversion Rate shall be adjusted
based on the following formula:
(math) [g04547g0447903.gif]
where,
          CR0 = the Conversion Rate in effect immediately prior to the
Ex-Dividend Date for such event;
          CR’ = the Conversion Rate in effect immediately after the Ex-Dividend
Date for such event;

-60-



--------------------------------------------------------------------------------



 



           OS0 = the number of shares of Common Stock outstanding immediately
prior to the Ex-Dividend Date for such event; and
          OS’ = the number of shares of Common Stock outstanding immediately
after the Ex-Dividend Date for such event.
          Such adjustment shall become effective immediately after 9:00 a.m.,
New York City time, on the Business Day following the Stockholder Record Date
fixed for such determination. If any dividend or distribution of the type
described in this Section 14.05(a) is declared but not so paid or made, or the
outstanding shares of Common Stock are not subdivided or combined, as the case
may be, the Conversion Rate shall be immediately readjusted, effective as of the
date the Board of Directors determines not to pay such dividend or distribution,
or subdivide or combine the outstanding shares of Common Stock, as the case may
be, to the Conversion Rate that would then be in effect if such dividend,
distribution, subdivision or combination had not been declared.
          (b)   In case the Company shall issue to all holders of its Common
Stock rights, warrants or convertible securities entitling them to subscribe for
or purchase shares of Common Stock at a price per share less than the Closing
Sale Price of the Common Stock on the Business Day immediately preceding the
date of announcement of such issuance, the Conversion Rate shall be adjusted
based on the following formula:
(math) [g04547g0447904.gif]
where,
          CR0 = the Conversion Rate in effect immediately prior to the
Ex-Dividend Date for such event;
          CR’ = the Conversion Rate in effect immediately after the Ex-Dividend
Date for such event;
          OS0 = the number of shares of Common Stock outstanding immediately
prior to the Ex-Dividend Date for such event;
          X = the total number of shares of Common Stock issuable pursuant to
such rights; and
          Y = the number of shares of Common Stock equal to the aggregate price
payable to exercise such rights, warrants or convertible securities divided by
the average of the Closing Sale Prices of Common Stock over the ten
(10) consecutive Trading Day period ending on the Business Day immediately
preceding the Ex-Dividend Date relating to such distribution for the issuance of
such rights or warrants.

-61-



--------------------------------------------------------------------------------



 



          Such adjustment shall be successively made whenever any such rights,
warrants or convertible securities are issued and shall become effective
immediately after 9:00 a.m., New York City time, on the Business Day following
the date fixed for such determination. If such rights, warrants or convertible
securities are not so issued, the Conversion Rate shall again be adjusted to be
the Conversion Rate that would then be in effect if such Stockholder Record Date
for such distribution had not been fixed. To the extent that shares of Common
Stock are not delivered after the expiration of such rights, warrants or
convertible securities, the Conversion Rate shall be readjusted to the
Conversion Rate that would then be in effect had the adjustments made upon the
issuance of such rights or warrants been made on the basis of delivery of only
the number of shares of Common Stock actually delivered.
          In determining whether any rights, warrants or convertible securities
entitle the holders to subscribe for or purchase shares of Common Stock at less
than such Closing Sale Price, and in determining the aggregate offering price of
such shares of Common Stock, there shall be taken into account any consideration
received by the Company for such rights or warrants and any amount payable on
exercise or conversion thereof, the value of such consideration, if other than
cash, to be determined by the Board of Directors.
          (c)  In case the Company shall, by dividend or otherwise, distribute
to all holders of its Common Stock shares of any class of capital stock of the
Company (other than Common Stock as covered by subsection (a) of this Section
14.05, evidences of its Indebtedness or other assets or property of the Company
(including securities, but excluding dividends and distributions covered by
subsection (b) or (d) of this Section 14.05 and distributions described below in
this subsection (c) with respect to Spin-Offs) (any of such shares of capital
stock, Indebtedness, or other asset or property hereinafter in this subsection
(c) called the “Distributed Property”), then, in each such case the Conversion
Rate shall be adjusted based on the following formula:
() [g04547g0447905.gif]
where,
CR0 = the Conversion Rate in effect immediately prior to the Ex-Dividend Date
for such distribution;
CR’ = the Conversion Rate in effect immediately after the Ex-Dividend Date for
such distribution;
SP0 = the average of the Closing Sale Price of Common Stock over the ten
(10) consecutive Trading Day period ending on the Business Day immediately
preceding the Ex-Dividend Date relating to such distribution; and
FMV = the fair market value as determined by the Board of Directors of the
shares of capital stock, evidences of indebtedness, assets or property

-62-



--------------------------------------------------------------------------------



 



distributed with respect to each outstanding share of Common Stock on the
Ex-Dividend Date relating to such distribution.
          Such adjustment shall become effective immediately prior to 9:00 a.m.,
New York City time, on the Business Day following the date fixed for the
determination of stockholders entitled to receive such distribution; provided
that if the then fair market value (as so determined) of the portion of the
Distributed Property so distributed applicable to one share of Common Stock is
equal to or greater than SP0 as set forth above, in lieu of the foregoing
adjustment, adequate provision shall be made so that each holder shall have the
right to receive, for each $1,000 principal amount of Securities upon
conversion, the amount of Distributed Property such holder would have received
had such holder owned a number of shares of Common Stock equal to the Conversion
Rate on the Stockholder Record Date. If such dividend or distribution is not so
paid or made, the Conversion Rate shall again be adjusted to be the Conversion
Rate that would then be in effect if such dividend or distribution had not been
declared. If the Board of Directors determines the fair market value of any
distribution for purposes of this subsection (c) by reference to the actual or
when issued trading market for any securities, it must in doing so consider the
prices in such market over the same period used in determining SP0 above.
          With respect to an adjustment pursuant to this subsection (c) where
there has been a payment of a dividend or other distribution on the Common Stock
or shares of capital stock of any class or series, or similar equity interest,
of or relating to a Subsidiary or other business unit of the Company (a
“Spin-Off”), the Conversion Rate in effect immediately before 5:00 p.m., New
York City time, on the Stockholder Record Date fixed for determination of
stockholders entitled to receive the distribution will be increased based on the
following formula:
() [g04547g0447906.gif]
where,
CR0 = the Conversion Rate in effect immediately prior to such Stockholder Record
Date;
CR’ = the Conversion Rate in effect immediately after such Stockholder Record
Date;
FMV0 = the average of the Closing Sale Prices of the capital stock or similar
equity interest distributed to holders of Common Stock applicable to one share
of Common Stock over the first ten (10) consecutive Trading Day period after the
effective date of the Spin-Off; and
MP0 = the average of the Closing Sale Prices of the Company’s Common Stock over
the first ten (10) consecutive Trading-Day period after the effective date of
the Spin-Off; provided, however, that in respect of any conversion within the
ten (10) Trading Days following any Spin-Off references within this subsection
(c) of Section 14.05 to ten (10) days shall be replaced with such lesser numbers
of Trading Days as have elapsed between such Spin-Off and the Conversion Date in
determining the applicable Conversion Rate.

-63-



--------------------------------------------------------------------------------



 



          Such adjustment shall occur on the 10th Trading Day from, and
including, the effective date of the Spin-Off.
          Rights or warrants distributed by the Company to all holders of Common
Stock, entitling the holders thereof to subscribe for or purchase shares of the
Company’s capital stock, including Common Stock (either initially or under
certain circumstances), which rights or warrants, until the occurrence of a
specified event or events (“Trigger Event”): (i) are deemed to be transferred
with such shares of Common Stock; (ii) are not exercisable; and (iii) are also
issued in respect of future issuances of Common Stock, shall be deemed not to
have been distributed for purposes of this Section (and no adjustment to the
Conversion Rate under this Section will be required) until the occurrence of the
earliest Trigger Event, whereupon such rights and warrants shall be deemed to
have been distributed and an appropriate adjustment (if any is required) to the
Conversion Rate shall be made under this subsection (c). If any such right or
warrant, including any such existing rights or warrants distributed prior to the
date of this Indenture, are subject to events, upon the occurrence of which such
rights or warrants become exercisable to purchase different securities,
evidences of Indebtedness or other assets, then the date of the occurrence of
any and each such event shall be deemed to be the date of distribution and
record date with respect to new rights or warrants with such rights (and a
termination or expiration of the existing rights or warrants without exercise by
any of the holders thereof). In addition, in the event of any distribution (or
deemed distribution) of rights or warrants, or any Trigger Event or other event
(of the type described in the preceding sentence) with respect thereto that was
counted for purposes of calculating a distribution amount for which an
adjustment to the Conversion Rate under this Section was made, (1) in the case
of any such rights or warrants that shall all have been redeemed or repurchased
without exercise by any holders thereof, the Conversion Rate shall be readjusted
upon such final redemption or repurchase to give effect to such distribution or
Trigger Event, as the case may be, as though it were a cash distribution, equal
to the per share redemption or repurchase price received by a holder or holders
of Common Stock with respect to such rights or warrants (assuming such holder
had retained such rights or warrants), made to all holders of Common Stock as of
the date of such redemption or repurchase, and (2) in the case of such rights or
warrants that shall have expired or been terminated without exercise by any
holders thereof, the Conversion Rate shall be readjusted as if such rights and
warrants had not been issued.
          For purposes of this subsection (c), and subsections (a) and (b) of
this Section, any dividend or distribution to which this subsection (c) is
applicable that also includes shares of Common Stock to which subsection (a) of
this Section applies or rights or warrants to subscribe for or purchase shares
of Common Stock to which subsection (a) or (b) of this Section applies (or
both), shall be deemed instead to be (1) a dividend or distribution of the
evidences of Indebtedness, assets or shares of capital stock other than such
shares of Common Stock or rights or warrants to which this subsection
(c) applies (and any Conversion Rate adjustment required by this subsection
(c) with respect to such dividend or distribution shall then be made)
immediately followed by (2) a dividend or distribution of such shares of Common
Stock or such rights or warrants (and any further Conversion Rate adjustment
required by subsections (a) and (b) of this Section with

-64-



--------------------------------------------------------------------------------



 



respect to such dividend or distribution shall then be made), except (A) the
record date of such dividend or distribution shall be substituted as “the
Stockholder Record Date” and “the date fixed for such determination” within the
meaning of subsections (a) and (b) of this Section and (B) any shares of Common
Stock included in such dividend or distribution shall not be deemed “outstanding
immediately prior to such event” within the meaning of subsection (a) of this
Section.
          (d)  In case the Company shall pay a dividend or make a distribution
consisting exclusively of cash to all holders of its Common Stock, the
Conversion Rate shall be adjusted based on the following formula:
() [g04547g0447907.gif]
where,
CR0 = the Conversion Rate in effect immediately prior to the Ex-Dividend Date
for such distribution;
CR’ = the Conversion Rate in effect immediately after the Ex-Dividend Date for
such distribution;
SP0 = the Closing Sale Prices of Common Stock on the Trading Day immediately
preceding the Ex-Dividend Date relating to such distribution; and
C = the amount in cash per share the Company distributes to holders of its
Common Stock.
          Such adjustment shall become effective immediately after 5:00 p.m.,
New York City time, on the Stockholder Record Date for such dividend or
distribution; provided that if the portion of the cash so distributed applicable
to one share of Common Stock is equal to or greater than SP0 as above, in lieu
of the foregoing adjustment, adequate provision shall be made so that each
holder shall have the right to receive upon conversion of a Note (or any portion
thereof) the amount of cash such holder would have received had such holder
owned a number of shares equal to the Conversion Rate on the Stockholder Record
Date. If such dividend or distribution is not so paid or made, the Conversion
Rate shall again be adjusted to be the Conversion Rate that would then be in
effect if such dividend or distribution had not been declared.
          For the avoidance of doubt, for purposes of this subsection (d), in
the event of any reclassification of the Common Stock, as a result of which the
Notes become convertible into more than one class of Common Stock, if an
adjustment to the Conversion Rate is required pursuant to this subsection (d),
references in this Section to one share of Common Stock or Closing Sale Price of
one share of Common Stock shall be deemed to refer to a unit or to the price of
a unit consisting of the number of shares of each class of Common Stock into
which the Securities are then convertible equal to the numbers of shares of such
class issued in respect of one share of Common

-65-



--------------------------------------------------------------------------------



 



Stock in such reclassification. The above provisions of this paragraph shall
similarly apply to successive reclassifications.
          (e)  In case the Company or any of its Subsidiaries makes a payment in
respect of a tender offer or exchange offer for all or any portion of the Common
Stock, to the extent that the cash and value of any other consideration included
in the payment per share of Common Stock exceeds the Closing Sale Price of the
Common Stock on the Trading Day next succeeding the last date on which tenders
or exchanges may be made pursuant to such tender or exchange offer (as it may be
amended), the Conversion Rate shall be increased based on the following formula:
() [g04547g0447908.gif]
where,
CR0 = the Conversion Rate in effect on the date such tender or exchange offer
expires;
CR’ = the Conversion Rate in effect on the day next succeeding the date such
tender or exchange offer expires;
AC = the aggregate value of all cash and any other consideration as determined
by the Board of Directors paid or payable for shares purchased in such tender or
exchange offer;
OS0 = the number of shares of Common Stock outstanding immediately prior to the
date such tender or exchange offer expires;
OS’ = the number of shares of Common Stock outstanding immediately after the
date such tender or exchange offer expires; and
SP’ = the average of the Closing Sale Price of Common Stock on the Trading Day
next succeeding the date such tender or exchange offer expires.
          Such adjustment to become effective immediately prior to the opening
of business on the day following the last date on which tenders or exchanges may
be made pursuant to such tender or exchange offer. If the Company is obligated
to purchase shares pursuant to any such tender or exchange offer, but the
Company is permanently prevented by applicable law from effecting all or any
such purchases or all or any portion of such purchases are rescinded, the
Conversion Rate shall again be adjusted to be the Conversion Rate that would
then be in effect if such tender or exchange offer had not been made or had only
been made in respect of the purchases that had been effected. No adjustment to
the Conversion Rate will be made if the application of the foregoing formulae
would result in a decrease in the Conversion Rate.
          (f)   If a Person other than the Company or one of its Subsidiaries
makes a payment in respect of a tender offer or exchange offer in which, as of
the closing date of the offer, the Board of Directors is not recommending the
rejection of the offer, the

-66-



--------------------------------------------------------------------------------



 



Conversion Rate will be adjusted as set forth in paragraph (e) above; provided,
however, the adjustment will only be made if:

  •   The tender offer or exchange offer is for an amount that increases the
offeror’s ownership of Common Stock to more than 25% of the total shares of
Common Stock outstanding; and     •   The cash and value of any other
consideration included in the payment per share of the Common Stock exceeds the
Closing Sale Price of the Common Stock on the Trading Date next succeeding the
last date on which tenders or exchanges may be made pursuant to the tender or
exchange offer; however, the adjustment referred to in this clause generally
will not be made if, as of the closing of the offer, the offering documents
disclose a plan or an intention to cause the Company to engage in a
consolidation or merger or a sale of all or substantially all of the Company’s
assets.

          (g)  In addition to those required by subsections (a), (b), (c), (d),
(e) and (f) of this Section, and to the extent permitted by applicable law, the
Company from time to time may increase the Conversion Rate by any amount for a
period of at least 20 calendar days if the Board of Directors determines that
such increase would be in the Company’s best interest. In addition, the Company
may also (but is not required to) increase the Conversion Rate to avoid or
diminish any income tax to holders of Common Stock or rights to purchase Common
Stock in connection with any dividend or distribution of shares (or rights to
acquire shares) or similar event. Whenever the Conversion Rate is increased
pursuant to the preceding sentence, the Company shall mail to the holder of each
Note at his last address appearing on the Note register provided for in
Section 2.04(a) a notice of the increase at least 15 days prior to the date the
increased Conversion Rate takes effect, and such notice shall state the
increased Conversion Rate and the period during which it will be in effect.
          (h)  All calculations and other determinations under this Article
shall be made by the Company and shall be made to the nearest cent or to the
nearest one-ten thousandth (1/10,000) of a share, as the case may be. No
adjustment shall be made for the Company’s issuance of Common Stock or
convertible or exchangeable securities or rights to purchase Common Stock or
convertible or exchangeable securities, other than as provided in this Section.
No adjustment shall be made to the Conversion Rate unless such adjustment would
require a change of at least 1% in the Conversion Rate then in effect at such
time. The Company shall carry forward any adjustments that are less than 1% of
the

-67-



--------------------------------------------------------------------------------



 



Conversion Rate and make such carried forward adjustments, regardless of whether
the aggregate adjustment is less than 1%, if the Notes are called for
repurchase, upon a Designated Event, upon a Fundamental Change, or upon
maturity.
          (i)  In any case in which this Section provides that an adjustment
shall become effective immediately after (1) a record date or Stockholder Record
Date for an event, (2) the date fixed for the determination of stockholders
entitled to receive a dividend or distribution pursuant to subsection (a) of
this Section, (3) a date fixed for the determination of stockholders entitled to
receive rights or warrants pursuant to subsection (b) of this Section, or
(4) the last date on which tenders or exchanges may be made pursuant to any
tender or exchange offer pursuant to subsection (e) of this Section (each an
“Adjustment Determination Date”), the Company may elect to defer until the
occurrence of the applicable Adjustment Event (as hereinafter defined)
(x) issuing to the holder of any Note converted after such Adjustment
Determination Date and before the occurrence of such Adjustment Event, the
additional cash and, if applicable, shares of Common Stock or other securities
issuable upon such conversion by reason of the adjustment required by such
Adjustment Event over and above the amounts deliverable upon such conversion
before giving effect to such adjustment and (y) paying to such holder any amount
in cash in lieu of any fraction pursuant to Section 14.03. For purposes of this
subsection (i), the term “Adjustment Event” shall mean:
          (i) in any case referred to in clause (1) hereof, the occurrence of
such event,
          (ii) in any case referred to in clause (2) hereof, the date any such
dividend or distribution is paid or made,
          (iii) in any case referred to in clause (3) hereof, the date of
expiration of such rights or warrants, and
          (iv) in any case referred to in clause (4) hereof, the date a sale or
exchange of Common Stock pursuant to such tender or exchange offer is
consummated and becomes irrevocable.
          (j)  For purposes of this Section, the number of shares of Common
Stock at any time outstanding shall not include shares held in the treasury of
the Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock.
          (k)  For the avoidance of doubt, if a holder converts Notes prior to
the effective date of a Fundamental Change, and the Fundamental Change does not
occur, the holder will not be entitled to an increased Conversion Rate in
connection with such conversion.
          For purposes of this Section the term “Stockholder Record Date” shall
mean, with respect to any dividend, distribution or other transaction or event
in which the holders of Common Stock have the right to receive any cash,
securities or other property or in which the

-68-



--------------------------------------------------------------------------------



 



Common Stock (or other applicable security) is exchanged for or converted into
any combination of cash, securities or other property, the date fixed for
determination of stockholders entitled to receive such cash, securities or other
property (whether such date is fixed by the Board of Directors or by statute,
contract or otherwise).
          Section 14.06. Effect of Fundamental Change, Reclassification,
Consolidation, Merger or Sale
          (a) If a Noteholder elects to convert Notes at any time on or after
the 15th scheduled Trading Day prior to the date of a Fundamental Change that
occurs on or prior to December 15, 2013, until the close of business on the
Business Day immediately preceding the related repurchase date, the Conversion
Rate applicable to each $1,000 principal amount of Notes so converted shall be
increased by an additional number of shares of Common Stock (the “Additional
Shares”) as described below; provided, however, that no increase will be made in
the case of Fundamental Change if at least 90% of the consideration paid for the
Common Stock (excluding cash payments for fractional shares and cash payments
made pursuant to dissenters’ appraisal rights) in such Fundamental Change
transaction consists of shares of capital stock or American Depositary Receipts
in respect of shares of capital stock traded on the New York Stock Exchange or
another U.S. national securities exchange or quoted on an established automated
over-the-counter trading market in the United States (or that will be so traded
or quoted immediately following the transaction) and as a result of such
transaction or transactions the Notes become convertible solely into such
capital stock or such American Depositary Receipt. Settlement of Notes tendered
for conversion to which Additional Shares shall be added to the Conversion Rate
as provided in this subsection shall be settled pursuant to Section 14.04(b)
above. For purposes of this Section 14.06(a), a conversion shall be deemed to be
“in connection” with a Fundamental Change to the extent that such conversion is
effected during the time period specified in Section 3.05(a).
          The number of Additional Shares by which the Conversion Rate will be
increased shall be determined by reference to the table attached as Exhibit C
hereto, based on the date on which the Fundamental Change occurs or becomes
effective (the “Effective Date”), and the price per share of the Common Stock on
the Effective Date (the “Stock Price”); provided that if the actual Stock Price
is between two Stock Price amounts in the table or the Effective Date is between
two Effective Dates in the table, the number of Additional Shares shall be
determined by a straight-line interpolation between the number of Additional
Shares set forth for the next higher and next lower Stock Price amounts and the
two nearest Effective Dates, as applicable, based on a 365-day year; provided
further that if (1) the Stock Price is greater than $180.00 per share (subject
to adjustment in the same manner as set forth in Section 14.05), no Additional
Shares will be added to the Conversion Rate, and (2) the Stock Price is less
than $31.33 per share (subject to adjustment in the same manner as set forth in
Section 14.05). Notwithstanding the foregoing, in no event will the total number
of shares of Common Stock issuable upon conversion exceed 31.9183 per $1,000
principal amount of Notes (subject to adjustment in the same manner as set forth
in Section 14.05). If holders of the Company’s shares of Common Stock receive
only cash in the Fundamental Change, the Stock Price shall be the cash amount
per share; provided, however, if holders of the Company’s Common Stock receive
any non-cash consideration, the Stock Price shall be the average of the Closing
Sale Price of the Company’s Common Stock on the five (5) Trading Days up to but
not including the Effective Date. If the Conversion Rate is adjusted pursuant to
this Section 14.06(a), the Company will send Noteholders a notice of such
adjustment at least fifteen(15) scheduled Trading Days prior to but not
including the expected Effective Date of the Fundamental Change.
          The Stock Prices set forth in the first column of the table in
Exhibit C hereto shall be adjusted by the Company as of any date on which the
Conversion Rate of the Notes is adjusted. The adjusted Stock Prices shall equal
the stock prices applicable immediately prior to such adjustment, multiplied by
a fraction, the numerator of which is the Conversion Rate in effect

-69-



--------------------------------------------------------------------------------



 



immediately prior to the adjustment giving rise to the stock price adjustment
and the denominator of which is the Conversion Rate as so adjusted. The number
of Additional Shares within the table shall be adjusted in the same manner as
the Conversion Rate as set forth in Section 14.05 (other than by operation of an
adjustment to the Conversion Rate by adding Additional Shares).
          (b) If any of the following events occur, namely (i) any
reclassification or change of the outstanding shares of Common Stock (other than
a change in par value, or from par value to no par value, or from no par value
to par value, or as a result of a split, subdivision or combination), (ii) any
consolidation, merger or combination of the Company with another Person, or
(iii) any sale or conveyance of all or substantially all of the property and
assets of the Company to any other Person, in any case as a result of which
holders of Common Stock shall be entitled to receive cash, securities or other
property or assets with respect to or in exchange for such Common Stock (any
such event described in clauses (i) through (iii) a “Merger Event”), then:
          (1) the Company or the successor or purchasing Person or acquirer, as
the case may be, shall execute with the Trustee a supplemental indenture (which
shall comply with the Trust Indenture Act as in force at the date of execution
of such supplemental indenture if such supplemental indenture is then required
to so comply). Such supplemental indenture shall provide for adjustments which
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this Article and the Trustee may conclusively rely on the determination
by the Company of the equivalency of such adjustments. If, in the case of any
Merger Event, the Reference Property includes shares of stock or other
securities and assets of a company other than the successor or purchasing
company, as the case may be, in such reclassification, change of control,
consolidation, merger, combination, sale or conveyance, then such supplemental
indenture shall also be executed by such other company and shall contain such
additional provisions to protect the interests of the holders of the Notes as
the Board of Directors shall reasonably consider necessary by reason of the
foregoing, including to the extent required by the Board of Directors and
practicable the provisions providing for the repurchase rights set forth in
Article III.
In the event a supplemental indenture is executed pursuant to this Section, the
Company shall promptly file with the Trustee an Officers’ Certificate briefly
stating the reasons therefore, the kind or amount of cash, securities or
property or assets that will constitute the Reference Property after any such
Merger Event, any adjustment to be made with respect thereto and that all
conditions precedent have been complied with, and shall promptly mail notice
thereof to all holders.
If any securities be provided for the purpose of conversion of Notes hereunder
require registration with or approval of any governmental authority under any
federal or state law before such securities may be validly issued upon
conversion, each supplemental indenture executed pursuant to this Section shall
provide that the Company or the successor or the purchasing Person or acquirer,
as the case may be, or if the Reference Property includes shares of stock or
other

-70-



--------------------------------------------------------------------------------



 



securities and assets of a company other than the successor or purchasing
company, as the case may be, then such company, shall use all reasonable best
efforts, to the extent then permitted by the rules and interpretations of the
SEC (or any successor thereto), to secure such registration or approval in
connection with the conversion of Notes.
          (2) Notwithstanding the provisions of Section 14.04 and subject to the
provisions of Section 14.01(a) and Section 14.01(b), at the effective time of
such Merger Event, the right to convert each $1,000 principal amount of Notes
will be changed to a right to convert such Notes by reference to the kind and
amount of cash, securities or other property or assets that a holder of a number
of shares of Common Stock equal to the Conversion Rate immediately prior to such
transaction would have owned or been entitled to receive (the “Reference
Property”) such that from and after the effective time of such transaction, a
holder will be entitled thereafter to convert its Notes into cash and the same
type (and in the same proportion) of Reference Property, based on the Daily
Settlement Amounts of Reference Property in an amount equal to the applicable
Conversion Rate, as described under Section 14.04; provided, however, that upon
conversion Noteholders will continue to receive cash in satisfaction of all or a
portion of the conversion consideration as described under Section 14.04. For
purposes of determining the constitution of Reference Property, the type and
amount of consideration that a holder of Common Stock would have been entitled
to in the case of reclassifications, consolidations, mergers, sales or
conveyance of assets or other transactions that cause the Common Stock to be
converted into the right to receive more than a single type of consideration
(determined based in part upon any form of stockholder election) will be deemed
to be the weighted average of the types and amounts of consideration received by
the holders of Common Stock that affirmatively make such an election. The
Company shall not become a party to any such transaction unless its terms are
consistent with the preceding. None of the foregoing provisions shall affect the
right of a holder of Securities to convert its Securities in accordance with the
provisions of this Article XIV prior to the effective date.
          (3) The Company shall cause notice of the execution of such
supplemental indenture to be mailed to each holder, at his address appearing on
the Note register provided for in this Indenture, within 20 days after execution
thereof. Failure to deliver such notice shall not affect the legality or
validity of such supplemental indenture.
          (4) The above provisions of this Section 14.06 shall similarly apply
to successive Merger Events.
          Section 14.07. Taxes on Shares Issued. If a Noteholder submits a Note
for conversion, the Company shall pay all documentary, stamp or similar issue or
transfer tax which may be imposed by the United States or any political
subdivision thereof or taxing authority thereof with respect to the issuance of
shares of Common Stock, if any, upon conversion. The Company shall not, however,
be required to pay any such tax which may be payable in respect of any transfer
involved in the issue and delivery of Common Stock in any name other than that
of

-71-



--------------------------------------------------------------------------------



 



the holder of any Note converted, and the Company shall not be required to issue
or deliver any such Common Stock certificate unless and until the Person or
Persons requesting the issue thereof shall have paid to the Company the amount
of such tax or shall have established to the satisfaction of the Company that
such tax has been paid. Nothing herein shall preclude the Company’s withholding
any tax required by law or regulators.
          Section 14.08. Reservation of Shares, Shares to Be Fully Paid;
Compliance with Governmental Requirements; Listing of Common Stock. The Company
shall provide, free from preemptive rights, out of its authorized but unissued
shares or shares held in treasury, sufficient shares of Common Stock to provide
for the conversion of the Notes from time to time as such Notes are presented
for conversion.
          Before taking any action which would cause an adjustment increasing
the Conversion Rate to an amount that would cause the Conversion Price to be
reduced below the then par value, if any, of the shares of Common Stock issuable
upon conversion of the Notes, if any, the Company will take all corporate action
which may, in the opinion of its counsel, be necessary in order that the Company
may validly and legally issue shares of such Common Stock at such adjusted
Conversion Rate.
          The Company covenants that all shares of Common Stock which may be
issued upon conversion of Notes will upon issue be fully paid and non-assessable
by the Company and free from all taxes, liens and charges with respect to the
issue by the Company thereof.
          The Company covenants that, if any shares of Common Stock to be
provided for the purpose of conversion of Notes hereunder require registration
with or approval of any governmental authority under any federal or state law
before such shares may be validly issued upon conversion, the Company will in
good faith and as expeditiously as possible, to the extent then permitted by the
rules and interpretations of the Commission (or any successor thereto), endeavor
to secure such registration or approval, as the case may be.
          The Company further covenants that, if at any time the Common Stock
shall be listed on the New York Stock Exchange or the Nasdaq Global Market or
any other national securities exchange or automated quotation system, the
Company will, if permitted by the rules of such exchange or automated quotation
system, list and keep listed, so long as the Common Stock shall be so listed on
such exchange or automated quotation system, all Common Stock issuable upon
conversion of the Note, if any; provided that if the rules of such exchange or
automated quotation system permit the Company to defer the listing of such
Common Stock until the first conversion of the Notes into Common Stock in
accordance with the provisions of this Indenture, the Company covenants to list
such Common Stock issuable upon conversion of the Notes, if any, in accordance
with the requirements of such exchange or automated quotation system at such
time.
          Section 14.09. Responsibility of Trustee. The Trustee and any other
Conversion Agent shall not at any time be under any duty or responsibility to
any holder of Notes to determine the Conversion Rate or whether any facts exist
which may require any adjustment of the Conversion Rate, or with respect to the
nature or extent or calculation of any such adjustment when made, or with
respect to the method employed, or herein or in any supplemental indenture
provided to be employed, in making the same. The Trustee and any other
Conversion Agent

-72-



--------------------------------------------------------------------------------



 



shall not be accountable with respect to the validity or value (or the kind or
amount) of any shares of Common Stock, or of any securities or property, which
may at any time be issued or delivered upon the conversion of any Note; and the
Trustee and any other Conversion Agent make no representations with respect
thereto. Neither the Trustee nor any Conversion Agent shall be responsible for
any failure of the Company to issue, transfer or deliver any shares of Common
Stock or stock certificates or other securities or property or cash upon the
surrender of any Note for the purpose of conversion or to comply with any of the
duties, responsibilities or covenants of the Company contained in this
Article XIV. Without limiting the generality of the foregoing, neither the
Trustee nor any Conversion Agent shall be under any responsibility to determine
the correctness of any provisions contained in any supplemental indenture
entered into pursuant to Section 14.06 relating either to the kind or amount of
shares of stock or securities or property (including cash) receivable by
Noteholders upon the conversion of their Notes after any event referred to in
such Section 14.06 or to any adjustment to be made with respect thereto, but,
subject to the provisions of Section 7.01, may accept as conclusive evidence of
the correctness of any such provisions of this Indenture, and shall be protected
in relying upon, the Officers’ Certificate (which the Company shall be obligated
to file with the Trustee prior to the execution of any such supplemental
indenture) with respect thereto.



          Section 14.10. Notice to Holders Prior to Certain Actions. In case:



(a)    the Company shall declare a dividend (or any other distribution) on its
Common Stock that would require an adjustment in the Conversion Rate pursuant to
Section 14.05; or



(b)    the Company shall authorize the granting to the holders of all of its
Common Stock of rights or warrants to subscribe for or purchase any share of any
class or any other rights or warrants; or



(c)    of any reclassification or reorganization of the Common Stock of the
Company (other than a subdivision or combination of its outstanding Common
Stock, or a change in par value, or from par value to no par value, or from no
par value to par value), or of any consolidation or merger to which the Company
is a party and for which approval of any stockholders of the Company is
required, or of the sale or transfer of all or substantially all of the assets
of the Company; or



(d)    of the voluntary or involuntary dissolution, liquidation or winding up of
the Company;
the Company shall cause to be filed with the Trustee and to be mailed to each
holder of Notes at his address appearing on the Note register provided for in
Section 2.04(a), as promptly as possible but in any event at least ten (10) days
prior to the applicable date hereinafter specified, a notice stating (x) the
date on which a record is to be taken for the purpose of such dividend,
distribution or rights or warrants, or, if a record is not to be taken, the date
as of which the holders of Common Stock of record to be entitled to such
dividend, distribution or rights are to be determined, or (y) the date on which
such reclassification, consolidation, merger, sale, transfer, dissolution,
liquidation or winding up is expected to become effective or occur, and the date
as of which it is expected that holders of Common Stock of record shall be
entitled to exchange their

-73-



--------------------------------------------------------------------------------



 



Common Stock for securities or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer, dissolution,
liquidation or winding up. Failure to give such notice, or any defect therein,
shall not affect the legality or validity of such dividend, distribution,
authorization, grant, reclassification, reorganization, consolidation, merger,
sale, transfer, dissolution, liquidation or winding up.
          Section 14.11. Rights Issued in Respect of Common Stock Issued upon
Conversion. Each share of Common Stock issued upon conversion of Notes, if any,
pursuant to this Article XIV shall be entitled to receive the appropriate number
of common stock or preferred stock purchase rights, as the case may be (the
“Rights”), if any, that shares of Common Stock are entitled to receive and the
certificates representing the Common Stock issued upon such conversion shall
bear such legends, if any, in each case as may be provided by the terms of any
shareholder rights agreement adopted by the Company, as the same may be amended
from time to time (in each case, a “Rights Agreement”); provided, however, that
any holder who is a holder of Common Stock (or direct or indirect interests
therein) at the time of conversion of any Note, but who is not entitled as a
holder of Common Stock to hold or receive Rights pursuant to the terms of the
Rights Agreement, will not receive any such Rights upon conversion of the Notes.
Provided that such Rights Agreement requires that each share of Common Stock
issued upon conversion of Notes at any time prior to the distribution of
separate certificates representing the Rights be entitled to receive such
Rights, then, notwithstanding anything else to the contrary in this Article XIV
there shall not be any adjustment to the conversion privilege or Conversion Rate
as a result of the issuance of Rights, but an adjustment to the Conversion Rate
shall be made with respect to Notes then outstanding pursuant to Section
14.05(c) (to the extent required thereby) upon the separation of the Rights from
the Common Stock.
ARTICLE XV
Subordination of Notes
          Section 15.01. Notes Subordinated to Senior Indebtedness. The Company
and the Trustee each covenants and agrees, and each Noteholder, by its
acceptance of a Note, likewise covenants and agrees that all Notes shall be
issued subject to the subordination provisions of this Article XV; and each
Person holding any Note, whether upon original issue or upon transfer,
assignment or exchange thereof, accepts and agrees that the payment of
principal, premium and interest on the Notes shall, to the extent and in the
manner set forth in this Article XV, be subordinated in right of payment to the
prior payment in full, in cash or cash equivalents, of all amounts payable under
Senior Indebtedness, including, without limitation, the Company’s obligations
under the Bank Credit Agreement (including any interest accruing subsequent to
an event specified in Sections 6.01(g) and 6.01(h), whether or not such interest
is an allowed claim enforceable against the debtor under the United States
Bankruptcy Code).
          Section 15.02. No Payment on Notes in Certain Circumstances.
          (a) No direct or indirect payment by or on behalf of the Company of
principal, premium and interest on the Notes, whether pursuant to the terms of
the Notes or upon acceleration or otherwise, shall be made if, at the time of
such payment, there exists a default in the payment of all or any portion of the
obligations of any Senior Indebtedness, and such default

-74-



--------------------------------------------------------------------------------



 



shall not have been cured or waived or the benefits of this sentence waived by
or on behalf of the holders of such Senior Indebtedness.
          (b) During the continuance of any other event of default with respect
to (i) the Bank Credit Agreement pursuant to which the maturity thereof may be
accelerated and (A) upon receipt by the Trustee of written notice from the
administrative agent under the Bank Credit Agreement (the “Administrative
Agent”) or (B) if such event of default under the Bank Credit Agreement results
from the acceleration of the Notes, from and after the date of such
acceleration, no payment of principal, premium and interest on the Notes may be
made by or on behalf of the Company upon or in respect of the Notes for a period
(a “Payment Blockage Period”) commencing on the earlier of the date of receipt
of such notice or the date of such acceleration and ending 179 days thereafter
(unless such Payment Blockage Period shall be terminated by written notice to
the Trustee from the Administrative Agent or such event of default has been
cured or waived or by repayment in full in cash or cash equivalents of such
Senior Indebtedness) or (ii) any other Designated Senior Indebtedness pursuant
to which the maturity thereof may be accelerated, upon receipt by the Trustee of
written notice from the trustee or other representative for the holders of such
other Designated Senior Indebtedness (or the holders of at least a majority in
principal amount of such other Designated Senior Indebtedness then outstanding),
no payment of principal, premium and interest on the Notes may be made by or on
behalf of the Company upon or in respect of the Notes for a Payment Blockage
Period commencing on the date of receipt of such notice and ending 119 days
thereafter (unless, in each case, such Payment Blockage Period shall be
terminated by written notice to the Trustee from such trustee of, or other
representatives for, such holders or by repayment in full in cash or
cash-equivalents of such Designated Senior Indebtedness or such event of default
has been cured or waived). Notwithstanding anything in this Indenture to the
contrary, there must be 180 consecutive days in any 360-day period in which no
Payment Blockage Period is in effect. For all purposes of this Section 15.02(b),
no event of default (other than an event of default pursuant to the financial
maintenance covenants under the Bank Credit Agreement) that existed or was
continuing (it being acknowledged that any subsequent action that would give
rise to an event of default pursuant to any provision under which an event of
default previously existed or was continuing shall constitute a new event of
default for this purpose) on the date of the commencement of any Payment
Blockage Period with respect to the Designated Senior Indebtedness initiating
such Payment Blockage Period shall be, or shall be made, the basis for the
commencement of a second Payment Blockage Period by the representative for, or
the holders of, such Designated Senior Indebtedness, whether or not within a
period of 360 consecutive days, unless such event of default shall have been
cured or waived for a period of not less than 45 consecutive days.
          (c) In the event that, notwithstanding the foregoing, any payment
shall be received by the Trustee or any holder when such payment is prohibited
by Section 15.02(a) or 15.02(b) hereof of which the Trustee has actual
knowledge, the Trustee shall promptly notify the holders of Senior Indebtedness
of such prohibited payment and such payment shall be held in trust for the
benefit of, and shall be paid over or delivered to, the holders of Senior
Indebtedness or their respective representatives, or to the trustee or trustees
under any indenture pursuant to which any of such Senior Indebtedness may have
been issued, as their respective interests may appear, but only to the extent
that, upon notice from the Trustee to the holders of Senior Indebtedness that
such prohibited payment has been made, the holders of the Senior

-75-



--------------------------------------------------------------------------------



 



Indebtedness (or their representative or representatives of a trustee) within
30 days of receipt of such notice from the Trustee notify the Trustee of the
amounts then due and owing on the Senior Indebtedness, if any, and only the
amounts specified in such notice to the Trustee shall be paid to the holders of
Senior Indebtedness and any excess above such amounts due and owing on Senior
Indebtedness shall be paid to the Company.
          Section 15.03. Payment over Proceeds upon Dissolution Etc.
          (a) Upon any payment or distribution of assets or securities of the
Company of any kind or character, whether in cash, property or securities, in
connection with any dissolution or winding up or total or partial liquidation or
reorganization of the Company, whether voluntary or involuntary, or in
bankruptcy, insolvency, receivership or other proceedings or other marshalling
of assets for the benefit of creditors, all amounts due or to become due upon
all Senior Indebtedness (including any interest accruing subsequent to an event
specified in Sections 6.01(g) and 6.01(h), whether or not such interest is an
allowed claim enforceable against the debtor under the United States Bankruptcy
Code) shall first be paid in full, in cash or cash equivalents, before the
holders or the Trustee on their behalf shall be entitled to receive any payment
by the Company on account of principal, premium and interest on the Notes, or
any payment to acquire any of the Notes for cash, property or securities, or any
distribution with respect to the Notes of any cash, property or securities.
Before any payment may be made by, or on behalf of, the Company on any
principal, premium and interest on the Notes in connection with any such
dissolution, winding up, liquidation or reorganization, any payment or
distribution of assets or securities for the Company of any kind or character,
whether in cash, property or securities, to which the holders or the Trustee on
their behalf would be entitled, but for the subordination provisions of this
Article XV, shall be made by the Company or by any receiver, trustee in
bankruptcy, liquidating trustee, agent or other similar Person making such
payment or distribution, or by the holders or the Trustee if received by them or
it, directly to the holders of Senior Indebtedness (pro rata to such holders on
the basis of the respective amounts of Senior Indebtedness held by such holders)
or their representatives or to any trustee or trustees under any other indenture
pursuant to which any such Senior Indebtedness may have been issued, as their
respective interests appear, to the extent necessary to pay all such Senior
Indebtedness in full, in cash or cash equivalents after giving effect to any
concurrent payment, distribution or provision therefor to or for the holders of
such Senior Indebtedness.
          (b) To the extent any payment of Senior Indebtedness (whether by or on
behalf of the Company, as proceeds of security or enforcement of any right of
setoff or otherwise) is declared to be fraudulent or preferential, set aside or
required to be paid to any receiver, trustee in bankruptcy, liquidating trustee,
agent or other similar Person under any bankruptcy, insolvency, receivership,
fraudulent conveyance or similar law, then if such payment is recovered by, or
paid over to such receiver, trustee in bankruptcy, liquidating trustee, agent or
other similar Person, the Senior Indebtedness or part thereof originally
intended to be satisfied shall be deemed to be reinstated and outstanding as if
such payment had not occurred. To the extent the obligation to repay any Senior
Indebtedness is declared to be fraudulent, invalid, or otherwise set aside under
any bankruptcy, insolvency, receivership, fraudulent conveyance or similar law,
then the obligations so declared fraudulent, invalid or otherwise set aside (and
all other amounts that would come due with respect thereto had such obligation
not been affected)

-76-



--------------------------------------------------------------------------------



 



shall be deemed to be reinstated and outstanding as Senior Indebtedness for all
purposes hereof as if such declaration, invalidity or setting aside had not
occurred.
          (c) In the event that, notwithstanding the foregoing provision
prohibiting such payment or distribution, any payment or distribution of assets
or securities of the Company of any kind or character, whether in cash, property
or securities, shall be received by the Trustee or any holder at a time when
such payment or distribution is prohibited by Section 15.03(a) hereof and before
all obligations in respect of Senior Indebtedness are paid in full, in cash or
cash equivalents, such payment or distribution shall be received and held in
trust for the benefit of, and shall be paid over or delivered to, the holders of
Senior Indebtedness (pro rata to such holders on the basis of such respective
amount of Senior Indebtedness held by such holders) or their representatives, or
to the trustee or trustees under any indenture pursuant to which any such Senior
Indebtedness may have been issued, as their respective interests appear, for
application to the payment of Senior Indebtedness remaining unpaid until all
such Senior Indebtedness has been paid in full, in cash or cash equivalents,
after giving effect to any concurrent payment, distribution or provision
therefor to or for the holders of such Senior Indebtedness.
          (d) For purposes of this Section 15.03, the words “cash, property or
securities” shall not be deemed to include, so long as the effect of this clause
is not to cause the Notes to be treated in any case or proceeding or similar
event described in this Section 15.03, as part of the same class of claims as
the Senior Indebtedness or any class of claims pari passu with, or senior to,
the Senior Indebtedness for any payment or distribution, securities of the
Company or any other corporation provided for by a plan of reorganization or
readjustment that are subordinated, at least to the extent that the Notes are
subordinated, to the payment of all Senior Indebtedness then outstanding;
provided that (i) if a new corporation results from such reorganization or
readjustment, such corporation assumes the Senior Indebtedness and (ii) the
rights of the holders of the Senior Indebtedness are not, without the consent of
such holders, altered by such reorganization or readjustment. The consolidation
of the Company with, or the merger of the Company with or into, another
corporation or the liquidation or dissolution of the Company following the sale,
conveyance, transfer, lease or other disposition of all or substantially all of
its property and assets to another corporation upon the terms and conditions
provided in Article XI shall not be deemed a dissolution, winding up,
liquidation or reorganization for the purposes of this Section 15.03 if such
other corporation shall, as a part of such consolidation, merger, sale,
conveyance, transfer, lease or other disposition, comply (to the extent
required) with the conditions stated in Article XI.
          Section 15.04. Subrogation.
          (a) Upon the payment in full of all Senior Indebtedness in cash or
cash equivalents, the holders of Notes shall be subrogated to the rights of the
holders of Senior Indebtedness to receive payments or distributions of cash,
property or securities of the Company made on such Senior Indebtedness until the
principal or premium, if any, and interest on the Notes shall be paid in full;
and, for the purposes of such subrogation, no payments or distributions to the
holders of the Senior Indebtedness of any cash, property or securities to which
the holders or the Trustee on their behalf would be entitled except for the
subordination provisions of this Article XV, and no payment pursuant to the
provisions of this Article XV to the holders of Senior Indebtedness by holders
or the Trustee on their behalf shall, as between the

-77-



--------------------------------------------------------------------------------



 



Company, its creditors other than holders of Senior Indebtedness, and the
holders of Notes, be deemed to be a payment by the Company to or on account of
the Senior Indebtedness. It is understood that the subordination provisions of
this Article XV are intended solely for the purpose of defining the relative
rights of the holders of Notes, on the one hand, and the holders of the Senior
Indebtedness, on the other hand.
          (b) If any payment or distribution to which the holders of Notes would
otherwise have been entitled but for the subordination provisions of this
Article XV shall have been applied, pursuant to such provisions of this
Article XV, to the payment of all amounts payable under Senior Indebtedness,
then, and in such case, the holders of Notes shall be entitled to receive from
the holders of such Senior Indebtedness any payments or distributions received
by such holders of Senior Indebtedness in excess of the amount required to make
payment in full, in cash or cash equivalents, of such Senior Indebtedness.
          Section 15.05. Obligations of Company Unconditional.
          (a) Nothing contained in this Article XV or elsewhere in this
Indenture or in the Notes is intended to or shall impair, as among the Company
and the holders of the Notes, the obligation of the Company, which is absolute
and unconditional, to pay to such holders the principal of, premium, if any, and
interest on the Notes as and when the same shall become due and payable in
accordance with their terms, or is intended to or shall affect the relative
rights of such holders and creditors of the Company other than the holders of
the Senior Indebtedness, nor shall anything herein or therein prevent the
holders of Notes or the Trustee on their behalf from exercising all remedies
otherwise permitted by applicable law upon default under this Indenture, subject
to the subordination rights, if any, under this Article XV of the holders of the
Senior Indebtedness.
          (b) Without limiting the generality of the foregoing, nothing
contained herein will restrict the right of the Trustee or the holders to take
any action to declare the Notes to be due and payable prior to their stated
maturity pursuant to Section 6.01 or to pursue any rights or remedies hereunder;
provided, however, that all Senior Indebtedness then due and payable or
thereafter declared to be due and payable shall first be paid in full, in cash
or cash equivalents, before the holders or the Trustee are entitled to receive
any direct or indirect payment from the Company of principal, premium and
interest on the Notes.
          Section 15.06. Notice to Trustee.
          (a) The Company shall give prompt written notice to the Trustee of any
fact known to the Company that would prohibit the making of any payment to or by
the Trustee in respect of the Notes pursuant to the subordination provisions of
this Article XV. The Trustee shall not be charged with the knowledge of the
existence of any default or event of default with respect to any Senior
Indebtedness or of any other facts that would prohibit the making of any payment
to or by the Trustee unless and until the Trustee shall have received notice in
writing at its Corporate Trust Office to that effect signed by an Officer of the
Company, or by a holder of Senior Indebtedness or trustee or agent thereof; and
prior to the receipt of any such written notice, the Trustee shall, subject to
Article VII, be entitled to assume that no such facts exist; provided that, if
the Trustee shall not have received the notice provided for in this
Section 15.06

-78-



--------------------------------------------------------------------------------



 



at least two Business Days prior to the date upon which, by the terms hereof,
any monies shall become payable for any purpose (including, without limitation,
the payment of the principal of, premium, if any, or interest on any Note),
then, notwithstanding anything herein to the contrary, the Trustee shall have
full power and authority to receive any monies from the Company and to apply the
same to the purpose for which they were received, and shall not be affected by
any notice to the contrary that may be received by it on or after such prior
date, except for an acceleration of the Notes prior to such application. Nothing
contained in this Section 15.06 shall limit the right of the holders of Senior
Indebtedness to recover payments as contemplated by this Article XV. The
foregoing shall not apply if the paying agent is the Company. The Trustee shall
be entitled to rely on the delivery to it of a written notice by a Person
representing himself or itself to be a holder of any Senior Indebtedness (or a
trustee on behalf of, or other representative of, such holder) to establish that
such notice has been given by a holder of such Senior Indebtedness or a trustee
or representative on behalf of any such holder.
          (b) In the event that the Trustee determines in good faith that any
evidence is required with respect to the right of any Person as a holder of
Senior Indebtedness to participate in any payment or distribution pursuant to
this Article XV, the Trustee may request such Person to furnish evidence to the
reasonable satisfaction of the Trustee as to the amount of Senior Indebtedness
held by such Person, the extent to which such Person is entitled to participate
in such payment or distribution and any other facts pertinent to the rights of
such Person under this Article XV and, if such evidence is not furnished to the
Trustee, the Trustee may defer any payment to such Person pending judicial
determination as to the right of such Person to receive such payment.
          Section 15.07. Reliance on Judicial Order or Certificate of
Liquidating Agent. Upon any payment or distribution of assets or securities
referred to in this Article XV, the Trustee and the holders of Notes shall be
entitled to rely upon any order or decree made by any court of competent
jurisdiction in which bankruptcy, dissolution, winding up, liquidation or
reorganization proceedings are pending, or upon a certificate of the receiver;
trustee in bankruptcy, liquidating trustee, agent or other similar Person making
such payment or distribution, delivered to the Trustee or to such holders for
the purpose of ascertaining the persons entitled to participate in such
distribution, the holders of the Senior Indebtedness and other indebtedness of
the Company, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto or to this
Article XV.
          Section 15.08. Trustee’s Relation to Senior Indebtedness.
          (a) The Trustee and any paying agent shall be entitled to all the
subordination rights set forth in this Article XV with respect to any Senior
Indebtedness that may at any time be held by it in its individual or any other
capacity to the same extent as any other holder of Senior Indebtedness and
nothing in this Indenture shall deprive the Trustee or any paying agent of any
of its rights as such holder.
          (b) With respect to the holders of Senior Indebtedness, the Trustee
undertakes to perform or to observe only such of its covenants and obligations
as are specifically set forth in this Article XV, and no implied covenants or
obligations with respect to the holders of Senior Indebtedness shall be read
into this Indenture against the Trustee. The Trustee shall not be

-79-



--------------------------------------------------------------------------------



 



deemed to owe any fiduciary duty to the holders of Senior Indebtedness (except
as provided in Sections 15.02(c) and 15.03(c)) and shall not be liable to any
such holders if the Trustee shall in good faith mistakenly pay over or
distribute to holders of Notes or to the Company or to any other person cash,
property or securities to which any holders of Senior Indebtedness shall be
entitled by virtue of this Article XV or otherwise.
          Section 15.09. Subordination Rights Not Impaired by Acts or Omissions
of the Company or Holders of Senior Indebtedness. No right of any present or
future holders of any Senior Indebtedness to enforce subordination as provided
in this Article XV will at any time in any way be prejudiced or impaired by any
act or failure to act on the part of the Company or by any act or failure to
act, in good faith, by any such holder, or by any noncompliance by the Company
with the terms of this Indenture, regardless of any knowledge thereof that any
such holder may have or otherwise be charged with. The subordination provisions
of this Article XV are intended to be for the benefit of, and shall be
enforceable directly by, the holders of Senior Indebtedness.
          Section 15.10. Holders Authorize Trustee to Effectuate Subordination
of Notes. Each holder of Notes by his acceptance of any Notes authorizes and
expressly directs the Trustee on its, his or her behalf to take such action as
may be necessary or appropriate to effectuate the subordination provided in this
Article XV, and appoints the Trustee its, his or her attorney-in-fact for such
purposes, including, in the event of any dissolution, winding up, liquidation or
reorganization of the Company (whether in bankruptcy, insolvency, receivership,
reorganization or similar proceedings or upon an assignment for the benefit of
creditors or otherwise) tending towards liquidation of the property and assets
of the Company, the filing of a claim for the unpaid balance of its, his or her
Notes in the form required in those proceedings. If the Trustee does not file a
proper claim or proof in indebtedness in the form required in such proceeding at
least 30 days before the expiration of the time to file such claim or claims,
each holder of Senior Indebtedness is hereby authorized to file an appropriate
claim for and on behalf of the holders.
          Section 15.11. Not to Prevent Events of Default. The failure to make a
payment on account of principal of, premium, if any, or interest on the Notes by
reason of any subordination provision of this Article XV will not be construed
as preventing the occurrence of an Event of Default.
          Section 15.12. Trustee’s Compensation Not Prejudiced. Nothing in this
Article XV will apply to amounts due to the Trustee pursuant to other sections,
including Section 7.07.
          Section 15.13. No Waiver of Subordination Provisions. Without in any
way limiting the generality of Section 15.09, the holders of Senior Indebtedness
may, at any time and from time to time, without the consent of or notice to the
Trustee or the holders of Notes, without incurring responsibility to the holders
of Notes and without impairing or releasing the subordination provided in this
Article XV or the obligations hereunder of the holders of Notes to the holders
of Senior Indebtedness, do any one or more of the following: (a) change the
manner, place or terms of payment or extend the time of payment of, or renew or
alter, Senior Indebtedness or any instrument evidencing the same or any
agreement under which Senior

-80-



--------------------------------------------------------------------------------



 



Indebtedness is outstanding or secured; (b) sell, exchange, release or otherwise
deal with any property pledged, mortgaged or otherwise securing Senior
Indebtedness; (c) release any Person liable in any manner for the collection of
Senior Indebtedness; and (d) exercise or refrain from exercising any rights
against the Company and any other Person.
          Section 15.14. Payments May Be Paid Prior to Dissolution. Nothing
contained in this Article XV or elsewhere in this Indenture shall prevent
(i) the Company except under the conditions described in Section 15.02 or 15.03,
from making payments of principal of, premium, if any, and interest on the
Notes, or from depositing with the Trustee any money for such payments, or
(ii) the application by the Trustee of any money deposited with it for the
purpose of making such payments of principal of, premium, if any, and interest
on the Notes to the holders of such Notes entitled thereto unless, at least two
Business Days prior to the date upon which such payment becomes due and payable,
the Trustee shall have received the written notice provided for in
Section 15.02(b) hereof (or there shall have been an acceleration of the Notes
prior to such application) or in Section 15.06 hereof. The Company shall give
prompt written notice to the Trustee of any dissolution, winding up, liquidation
or reorganization of the Company.
          Section 15.15. Consent of Holders of Senior Indebtedness Under the
Bank Credit Agreement. The subordination provisions of this Article XV
(including related definitions and references to such provisions contained
herein) shall not be amended in a manner that would adversely affect the rights
of the holders of Senior Indebtedness under the Bank Credit Agreement, and no
such amendment shall become effective unless the holders of Senior Indebtedness
under the Bank Credit Agreement shall have consented (in accordance with the
provisions of the Bank Credit Agreement) to such amendment. The Trustee shall be
entitled to receive and conclusively rely on an Officers’ Certificate stating
that such consent has been given.
          Section 15.16. Trust Moneys Not Subordinated. Notwithstanding anything
contained herein to the contrary, payments from money or the proceeds of United
States government obligations held in trust under Article XII by the Trustee for
the payment of principal of, premium, if any, and interest on the Notes shall
not be subordinated to the prior payment of any Senior Indebtedness (provided
that at the time deposited, such deposit did not violate any then outstanding
Senior Indebtedness), and none of the holders of Notes shall be obligated to pay
over any such amount to any holder of Senior Indebtedness.
ARTICLE XVI
Miscellaneous
          Section 16.01. Provisions Binding on Company’s Successors. All the
covenants, stipulations, promises and agreements by the Company contained in
this Indenture shall bind its successors and assigns whether so expressed or
not.
          Section 16.02. Addresses for Notices, Etc. Any notice or demand which
by any provision of this Indenture is required or permitted to be given or
served by the Trustee or by the holders of Notes on the Company shall be deemed
to have been sufficiently given or made, for all purposes, if given or served by
being deposited postage prepaid by registered or certified mail in a post office
letter box addressed (until another address is filed by the Company with the

-81-



--------------------------------------------------------------------------------



 



Trustee) to AGCO Corporation, 4205 River Green Parkway, Duluth, Georgia 30096,
Attention: General Counsel. Any notice, direction, request or demand hereunder
to or upon the Trustee shall be deemed to have been sufficiently given or made,
for all purposes, if given or served by being deposited, postage prepaid, by
registered or certified mail in a post office letter box addressed by the
Company to the Corporate Trust Office or by the Noteholders to the Corporate
Trust Office.
          The Trustee, by notice to the Company, may designate additional or
different addresses for subsequent notices or communications.
          Any notice or communication mailed to a Noteholder shall be mailed to
him by first class mail, postage prepaid, at his address as it appears on the
Note register and shall be sufficiently given to him if so mailed within the
time prescribed.
          Failure to mail a notice or communication to a Noteholder or any
defect in it shall not affect its sufficiency with respect to other Noteholders.
If a notice or communication is mailed in the manner provided above, it is duly
given, whether or not the addressee receives it.
          Section 16.03. Governing Law; Waiver of Jury Trial. This Indenture and
each Note shall be deemed to be a contract made under the laws of the State of
New York, and for all purposes shall be construed in accordance with the laws of
the State of New York without reference to its principles of conflict of laws
that would defer to the substantive laws of another jurisdiction.
          EACH OF THE COMPANY AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES
OR THE TRANSACTION CONTEMPLATED HEREBY.
          Section 16.04. Evidence of Compliance with Conditions Precedent,
Certificates to Trustee. Upon any application or demand by the Company to the
Trustee to take any action under any of the provisions of this Indenture, the
Company shall furnish to the Trustee an Officers’ Certificate stating that all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with, and an Opinion of Counsel stating that,
in the opinion of such counsel, all such conditions precedent have been complied
with.
          Each certificate or opinion provided for in this Indenture and
delivered to the Trustee with respect to compliance with a condition or covenant
provided for in this Indenture shall include: (1) a statement that the person
making such certificate or opinion has read such covenant or condition; (2) a
brief statement as to the nature and scope of the examination or investigation
upon which the statement or opinion contained in such certificate or opinion is
based; (3) a statement that, in the opinion of such person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and (4) a statement as to whether or not, in the opinion of such
person, such condition or covenant has been complied with.
          Section 16.05. Legal Holidays. In any case in which the date of
maturity of interest on or principal of the Notes or the redemption date or
Repurchase Date of any Note will not be a Business Day, then payment of such
interest on or principal of the Notes need not be made on such date, but may be
made on the next succeeding Business Day with the same force and effect as if
made on the date of maturity or the redemption date or Repurchase Date, and no
interest shall accrue for the period from and after such date.

-82-



--------------------------------------------------------------------------------



 



          Section 16.06. Trust Indenture Act. This Indenture is hereby made
subject to, and shall be governed by, the provisions of the Trust Indenture Act
required to be part of and to govern indentures qualified under the Trust
Indenture Act; provided that unless otherwise required by law, notwithstanding
the foregoing, this Indenture and the Notes issued hereunder shall not be
subject to the provisions of subsections (a)(1), (a)(2), and (a)(3) of
Section 314 of the Trust Indenture Act as now in effect or as hereafter amended
or modified; provided further that this Section 16.06 shall not require this
Indenture or the Trustee to be qualified under the Trust Indenture Act prior to
the time such qualification is in fact required under the terms of the Trust
Indenture Act, nor shall it constitute any admission or acknowledgment by any
party to this Indenture that any such qualification is required prior to the
time such qualification is in fact required under the terms of the Trust
Indenture Act. If any provision hereof limits, qualifies or conflicts with
another provision hereof which is required to be included in an indenture
qualified under the Trust Indenture Act, such required provision shall control.
          Section 16.07. No Security Interest Created. Nothing in this Indenture
or in the Notes, expressed or implied, shall be construed to constitute a
security interest under the Uniform Commercial Code or similar legislation, as
now or hereafter enacted and in effect, in any jurisdiction in which property of
the Company or its subsidiaries is located.
          Section 16.08. Benefits of Indenture. Nothing in this Indenture or in
the Notes, express or implied, shall give to any Person, other than the parties
hereto, any paying agent, any authenticating agent, Conversion Agent, any Note
registrar and their successors hereunder and the holders of Notes any benefit or
any legal or equitable right, remedy or claim under this Indenture.
          Section 16.09. Table of Contents, Headings, Etc.The table of contents
and the titles and headings of the Articles and Sections of this Indenture have
been inserted for convenience of reference only, are not to be considered a part
hereof, and shall in no way modify or restrict any of the terms or provisions
hereof.
          Section 16.10. Authenticating Agent. The Trustee may appoint an
authenticating agent that shall be authorized to act on its behalf, and subject
to its direction, in the authentication and delivery of Notes in connection with
the original issuance thereof and transfers and exchanges of Notes hereunder,
including under Sections 2.04, 2.05, 2.06, 2.07, 3.03 and 3.05, as fully to all
intents and purposes as though the authenticating agent had been expressly
authorized by this Indenture and those Sections to authenticate and deliver
Notes. For all purposes of this Indenture, the authentication and delivery of
Notes by the authenticating agent shall be deemed to be authentication and
delivery of such Notes “by the Trustee” and a certificate of authentication
executed on behalf of the Trustee by an authenticating agent shall be deemed to
satisfy any requirement hereunder or in the Notes for the Trustee’s certificate
of authentication. Such authenticating agent shall at all times be a Person
eligible to serve as trustee hereunder pursuant to Section 7.09.
          Any corporation into which any authenticating agent may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, consolidation or conversion to which any authenticating agent
shall be a party, or any corporation succeeding to all or substantially all the
corporate trust business of any authenticating agent, shall be the

-83-



--------------------------------------------------------------------------------



 



successor of the authenticating agent hereunder, if such successor corporation
is otherwise eligible under this Section 16.10, without the execution or filing
of any paper or any further act on the part of the parties hereto or the
authenticating agent or such successor corporation.
          Any authenticating agent may at any time resign by giving written
notice of resignation to the Trustee and to the Company. The Trustee may at any
time terminate the agency of any authenticating agent by giving written notice
of termination to such authenticating agent and to the Company. Upon receiving
such a notice of resignation or upon such a termination, or in case at any time
any authenticating agent shall cease to be eligible under this Section, the
Trustee shall either promptly appoint a successor authenticating agent or itself
assume the duties and obligations of the former authenticating agent under this
Indenture and, upon such appointment of a successor authenticating agent, if
made, shall give written notice of such appointment of a successor
authenticating agent to the Company and, at the Company’s expense, shall mail
notice of such appointment of a successor authenticating agent to all holders of
Notes as the names and addresses of such holders appear on the Note register.
          The Company agrees to pay to the authenticating agent from time to
time such reasonable compensation for its services as shall be agreed upon in
writing between the Company and the authenticating agent.
          The provisions of Sections 7.03, 7.04, 7.05, 8.03 and this
Section 16.10 shall be applicable to any authenticating agent.
          Section 16.11. Official Acts by Successor Corporation. Any act or
proceeding by any provision of this Indenture authorized or required to be done
or performed by any board, committee or officer of the Company shall and may be
done and performed with like force and effect by the like board, committee or
officer of any Person that shall at the time be the lawful sole successor of the
Company.
          Section 16.12. Severability. In case any provision in this Indenture
or in the Notes shall be invalid, illegal or unenforceable, then (to the extent
permitted by law) the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
          Section 16.13. Force Majeure. In no event shall the Trustee be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services; it being understood that the Trustee shall use reasonable efforts
which are consistent with accepted practices in the banking industry to resume
performance as soon as practicable under the circumstances.
          Union Bank of California, N.A. hereby accepts the trusts in this
Indenture declared and provided, upon the terms and conditions herein above set
forth.

-84-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Indenture to
be duly executed.

            AGCO CORPORATION, as Issuer
      By:   /s/ Andrew H. Beck       Name:   Andrew H. Beck       Title:   Chief
Financial Officer       UNION BANK OF CALIFORNIA, N.A.,
as Trustee
      By:   /s/ Charles Ryan       Name:   Charles Ryan       Title:   Vice
President    

-85-



--------------------------------------------------------------------------------



 



EXHIBIT A
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (THE
“DEPOSITARY”, WHICH TERM INCLUDES ANY SUCCESSOR DEPOSITARY FOR THE CERTIFICATES)
TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY (AND
ANY PAYMENT HEREIN IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY), ANY TRANSFER, PLEDGE, OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

A-1



--------------------------------------------------------------------------------



 



AGCO CORPORATION
1.25% CONVERTIBLE SENIOR SUBORDINATED NOTES DUE 2036
CUSIP: 001084AM4
ISIN: US001084AM43

No. 1   $201,250,000

          AGCO CORPORATION, a corporation duly organized and validly existing
under the laws of the State of Delaware (herein called the “Company”, which term
includes any successor corporation under the Indenture referred to on the
reverse hereof), for value received hereby promises to pay to Cede & Co. or its
registered assigns, the principal sum set forth on Schedule I hereto on December
15, 2036 at the office or agency of the Company maintained for that purpose in
accordance with the terms of the Indenture, in such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts, and to pay interest, semiannually on
June 15 and December 15 of each year, commencing June 15, 2007, on said
principal sum at said office or agency, in like coin or currency, at the rate
per annum of 1.25%, from the June 15 or December 15, as the case may be, next
preceding the date of this Note to which interest has been paid or duly provided
for, unless the date hereof is a date to which interest has been paid or duly
provided for, in which case from the date of this Note, or unless no interest
has been paid or duly provided for on the Notes, in which case from December 4,
2006, until payment of said principal sum has been made or duly provided for.
Notwithstanding the foregoing, if the date hereof is after any June 15 or
December 15, as the case may be, and before the following June 15 or
December 15, this Note shall bear interest from such June 15 or December 15;
provided that if the Company shall default in the payment of interest due on
such June 15 or December 15, then this Note shall bear interest from the next
preceding June 15 or December 15 to which interest has been paid or duly
provided for or, if no interest has been paid or duly provided for on such Note,
from December 4, 2006. Except as otherwise provided in the Indenture, the
interest payable on the Note pursuant to the Indenture on any June 15 or
December 15 will be paid to the Person entitled thereto as it appears in the
Note register at the close of business on the record date, which shall be the
June 1 or December 1 (whether or not a Business Day) next preceding such June 15
or December 15, as provided in the Indenture; provided that any such interest
not punctually paid or duly provided for shall be payable as provided in the
Indenture. Interest may, at the option of the Company, be paid either (i) by
check mailed to the registered address of such Person (provided that the holder
of Notes with an aggregate principal amount in excess of $2,000,000 shall, at
the written election (timely made and containing appropriate wire transfer
information) of such holder, be paid by wire transfer of immediately available
funds) or (ii) by transfer to an account maintained by such Person located in
the United States; provided that payments to the Depositary will be made by wire
transfer of immediately available funds to the account of the Depositary or its
nominee.
          The Company promises to pay interest on overdue principal and premium,
if any, (to the extent that payment of such interest is enforceable under
applicable law) at the rate of 2.25%, per annum.

A-2



--------------------------------------------------------------------------------



 



          Reference is made to the further provisions of this Note set forth on
the reverse hereof, including, without limitation, provisions giving the holder
of this Note the right to convert this Note into cash and, if applicable, Common
Stock of the Company on the terms and subject to the limitations referred to on
the reverse hereof and as more fully specified in the Indenture. Such further
provisions shall for all purposes have the same effect as though fully set forth
at this place.
          This Note shall be deemed to be a contract made under the laws of the
State of New York, and for all purposes shall be construed in accordance with
and governed by the laws of the State of New York without reference to its
principles of conflict of laws.
          This Note shall not be valid or become obligatory for any purpose
until the certificate of authentication hereon shall have been manually signed
by the Trustee or a duly authorized authenticating agent under the Indenture.

A-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Note to be duly
executed.

            AGCO CORPORATION
      By:                        

TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Notes described in the within-named Indenture.
UNION BANK OF CALIFORNIA, N.A., as Trustee

     
By:
   
 
   
 
  Authorized Signatory

Dated: December 4, 2006

A-4



--------------------------------------------------------------------------------



 



FORM OF REVERSE OF NOTE
AGCO CORPORATION
1.25% CONVERTIBLE SENIOR SUBORDINATED NOTE DUE 2036
          This Note is one of a duly authorized issue of Notes of the Company,
designated as its 1.25% Convertible Senior Subordinated Notes Due 2036 (herein
called the “Notes”), limited in aggregate principal amount to $201,250,000,
issued and to be issued under and pursuant to an Indenture dated as of
December 4, 2006 (herein called the “Indenture”), between the Company and Union
Bank of California, N.A., as trustee (herein called the “Trustee”), to which
Indenture and all indentures supplemental thereto reference is hereby made for a
description of the rights, limitations of rights, obligations, duties and
immunities thereunder of the Trustee, the Company and the holders of the Notes.
          In case an Event of Default shall have occurred and be continuing, the
principal of, and premium, if any, and accrued interest on, all Notes may be
declared by either the Trustee or the holders of not less than 25% in aggregate
principal amount of the Notes then outstanding, and upon said declaration shall
become, due and payable, in the manner, with the effect and subject to the
conditions provided in the Indenture.
          The Indenture contains provisions permitting the Company and the
Trustee, with the consent of the holders of at least a majority in aggregate
principal amount of the Notes at the time outstanding, to execute supplemental
indentures adding any provisions to or changing in any manner or eliminating any
of the provisions of the Indenture or of any supplemental indenture or modifying
in any manner the rights of the holders of the Notes; provided that no such
supplemental indenture shall (i) extend the fixed maturity of any Note, or
reduce the rate or change the time of payment of interest thereon, or reduce the
principal amount thereof or premium, if any, thereon or reduce any amount
payable on redemption or repurchase thereof, or impair the right of any
Noteholder to institute suit for the payment thereof, or make the principal
thereof or interest or premium, if any, thereon payable in any coin or currency
or payable at any place other than that provided in the Indenture or the Notes,
or change the obligation of the Company to redeem any Note on a redemption date
in a manner adverse to the holders of Notes, or change the obligation of the
Company to repurchase any Note upon the happening of a Designated Event in a
manner adverse to the holders of Notes, or change the obligation of the Company
to repurchase any Note on a Repurchase Date in a manner adverse to the holders
of Notes, or reduce the Conversion Rate, otherwise than in accordance with the
terms of the Indenture, or impair the right to convert the Notes into cash and,
if applicable, Common Stock subject to the terms set forth therein, or adversely
modify, in any material respect, the provisions of Article XV, or reduce the
quorum or the voting requirements under the Indenture, or modify any of the
provisions of Section 10.01 or Section 6.07 of the Indenture, except to increase
any such percentage or to provide that certain other provisions cannot be
modified or waived without the consent of the holder of each Note so affected,
or change any obligation of the Company to maintain an office or agency in the
places and for the purposes set forth in Section 4.01 thereof, in each case,
without the consent of the holder of each Note so affected, or (ii) reduce the
aforesaid percentage of Notes, the holders of which are required to consent to
any such supplemental indenture or to waive any past Event of Default, without
the consent of the holders of all Notes affected thereby. Subject to the

A-5



--------------------------------------------------------------------------------



 



provisions of the Indenture, the holders of a majority in aggregate principal
amount of the Notes at the time outstanding may on behalf of the holders of all
of the Notes waive any past default or Event of Default under the Indenture and
its consequences except a default in the payment of interest, or any premium on
or the principal of, any of the Notes, or a failure by the Company to convert
any Notes into cash and, if applicable, Common Stock of the Company, or a
default in the payment of the redemption price, or a default in the payment of
the repurchase price on a Repurchase Date, or a default in respect of a covenant
or provisions of the Indenture which under Article X cannot be modified or
amended without the consent of the holders of each or all Notes then outstanding
or affected thereby. Any such consent or waiver by the holder of this Note
(unless revoked as provided in the Indenture) shall be conclusive and binding
upon such holder and upon all future holders and owners of this Note and any
Notes which may be issued in exchange or substitution hereof, irrespective of
whether or not any notation thereof is made upon this Note or such other Notes.
          No reference herein to the Indenture and no provision of this Note
shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of, and any premium and interest on, this
Note at the place, at the respective times, at the rate and in the coin or
currency herein prescribed.
          Interest on the Notes shall be computed on the basis of a 360-day year
of twelve 30-day months.
          The Notes are issuable in fully registered form, without coupons, in
denominations of $1,000 principal amount and any multiple of $1,000. At the
office or agency of the Company referred to on the face hereof, and in the
manner and subject to the limitations provided in the Indenture, without payment
of any service charge but with payment of a sum sufficient to cover any tax,
assessment or other governmental charge that may be imposed in connection with
any registration or exchange of Notes, Notes may be exchanged for a like
aggregate principal amount of Notes of any other authorized denominations.
          At any time on or after December 19, 2013, the Notes may be redeemed
at the option of the Company, in whole or in part, in cash, upon mailing a
notice of such redemption not less than 30 days but not more than 60 days before
the redemption date to the holders of Notes at their last registered addresses,
all as provided in the Indenture, at 100% of the principal amount of the Notes
to be redeemed, together with accrued and unpaid interest, if any, to, but
excluding the Redemption Date; provided that if the Redemption Date is on a
June 15 or December 15, then the interest payable on such date shall be paid to
the holder of record on the preceding June 1 or December 1, respectively:
          The Company may not give notice of any redemption of the Notes if a
default in the payment of interest or premium, if any, on the Notes has occurred
and is continuing.
          The Notes are not subject to redemption through the operation of any
sinking fund.
          If a Designated Event occurs at any time prior to maturity of the
Notes, this Note will be repurchaseable on a Designated Event Repurchase Date,
which is not less than 30 nor more than 60 days after such Designated Event, at
the option of the holder of this Note at a repurchase

A-6



--------------------------------------------------------------------------------



 



price equal to 100% of the principal amount thereof, together with accrued
interest to (but excluding) the Redemption Date; provided that if such
Designated Event Repurchase Date is a June 15 or December 15, the interest
payable on such date shall be paid to the holder of record of this Note on the
preceding June 1 or December 1, respectively. The Notes will be repurchaseable
in multiples of $1,000 principal amount. The Company shall mail to all holders
of record of the Notes a notice of the occurrence of a Designated Event and of
the repurchase right arising as a result thereof on or before the 10th day after
the occurrence of such Designated Event. For a Note to be so repurchased at the
option of the holder, the Company must receive at the office or agency of the
Company maintained for that purpose in accordance with the terms of the
Indenture, the form entitled “Option to Elect Repayment Upon a Designated Event”
attached below duly completed, together with book-entry transfer of the Note, on
or before the close of business on the Designated Event Repurchase Date.
          Subject to the terms and conditions, the Company shall become
obligated to purchase, at the option of the holder, all or any portion of the
Notes held by such holder, in cash, on December 15, 2013, December 15, 2016,
December 15, 2021, December 15, 2026 and December 15, 2031, in whole multiples
of $1,000 at a purchase price of 100% of the principal amount, plus any accrued
and unpaid interest, on the Note up to, but not including, the Repurchase Date.
To exercise such right, a holder shall deliver to the Company the form entitled
“Repurchase Notice” attached below duly completed, together with book-entry
transfer of the Note to the Trustee, at any time from the opening of business on
the date that is ten (10) Business Days prior to such Repurchase Date until the
close of business on the Repurchase Date.
          Holders have the right to withdraw any such election or Repurchase
Notice by delivering to the designated Company representative a written notice
of withdrawal up to the close of business on the Designated Event Repurchase
Date or the Repurchase Date, as applicable, all as provided in the Indenture.
          If cash sufficient to pay the repurchase price of all Notes or
portions thereof to be repurchased on the Designated Event Repurchase Date or
repurchased as of the Repurchase Date is deposited with the Trustee (or other
paying agent appointed by the Company), on the Business Day following such date,
as applicable, interest will cease to accrue on such Notes (or portions
thereof), and the holder thereof shall have no other rights as such other than
the right to receive the repurchase price upon surrender of such Note.
          Subject to the occurrence of certain events and in compliance with the
provisions of the Indenture, the holder hereof has the right to convert the
principal amount hereof, or any portion of such principal amount which is a
multiple of $1,000, into cash and, if applicable, fully paid and non-assessable
shares of Common Stock. The initial Conversion Rate of the Notes is
24.5525 shares of Common Stock for each $1,000 principal amount of Notes,
subject to adjustment as set forth in the Indenture. The Company will settle
each $1,000 principal amount of Notes being converted in cash and, if
applicable, shares of fully paid Common Stock by delivering, on the third
Trading Day immediately following the last day of the related Observation
Period, cash and, if applicable, shares of Common Stock equal to the sum of the
Daily Settlement Amounts for each of the 10 Trading Days during the related
Observation Period. The Daily Settlement Amounts shall be determined by the
Company promptly following

A-7



--------------------------------------------------------------------------------



 



the last day of the Observation Period. A Note in respect of which a holder is
exercising its right to require repurchase upon a Designated Event or repurchase
on a Repurchase Date may be converted only if such holder withdraws its election
to exercise either such right in accordance with the terms of the Indenture.
          A holder may convert a portion of a Note if the principal amount of
such portion is $1,000 or an integral multiple of $1,000. No payment or
adjustment shall be made for dividends on the Common Stock except as provided in
the Indenture. On conversion of a Note, except for conversion during the period
from the close of business on any record date immediately preceding any interest
payment date to the close of business on the Business Day immediately preceding
such interest payment date, in which case the holder on such record date shall
receive the interest payable on such interest payment date, that portion of
accrued and unpaid interest on the converted Note attributable to the period
from the most recent interest payment date (or, if no interest payment date has
occurred, from the date of original issuance of the Notes) through the
Conversion Date shall not be cancelled, extinguished or forfeited, but rather
shall be deemed to be paid in full to the holder thereof through delivery of
cash and, if applicable, shares of Common Stock (together with the cash payment,
if any, in lieu of fractional shares), in exchange for the Note being converted
pursuant to the provisions hereof.
          Notes or portions thereof surrendered for conversion during the period
from the close of business on any record date immediately preceding any interest
payment date to the close of business on the Business Day immediately preceding
such interest payment date shall be accompanied by payment to the Company or its
order, in immediately available funds or other funds acceptable to the Company,
of an amount equal to the interest payable on such interest payment date with
respect to the principal amount of Notes or portions thereof being surrendered
for conversion; provided that no such payment need be made if (1) the Company
has specified a Repurchase Date that occurs during the period from the close of
business on a record date to the close of business on the Business Day
immediately preceding the interest payment date to which such record date
relates, (2) the Company has specified a Designated Event Repurchase Date during
such period, (3) any overdue interest exists on the Conversion Date with respect
to the Notes converted, only to the extent of overdue interest or (4) with
respect to any conversion on or following the record date immediately preceding
the maturity date.
          No fractional shares will be issued upon conversion; in lieu thereof,
an amount will be paid in cash based upon the Closing Sale Price of the Common
Stock as provided in Section 14.03.
          To convert a Note, a holder must (a) furnish appropriate endorsements
and transfer documents if required by the Note registrar of the Conversion
Agent, (b) pay any transfer or similar tax, if required, (c) except as set forth
in Section 14.02, pay funds equal to the interest payable on the next interest
payment date, (d) comply with DTC’s procedures for converting a beneficial
interest in a Global Note and (e) to the extent of certificated Notes complete
and manuallly sign the Conversion Notice and deliver it, together with the Note,
to the Conversion Agent.
          The Conversion Rate will be adjusted as set forth in Sections 14.05
and 14.06.

A-8



--------------------------------------------------------------------------------



 



          Any Notes called for redemption, unless surrendered for conversion by
the holders thereof on or before the close of business on the Business Day
preceding the Redemption Date, may be deemed to be redeemed from the holders of
such Notes for an amount equal to the applicable redemption price, together with
accrued but unpaid interest to, but excluding, the Redemption Date, by one or
more investment banks or other purchasers who may agree with the Company (i) to
purchase such Notes from the holders thereof and convert them into cash and, if
applicable, shares of the Company’s Common Stock and (ii) to make payment for
such Notes as aforesaid to the Trustee in trust for the holders.
          Upon due presentment for registration of transfer of this Note at the
office or agency of the Company maintained for that purpose in accordance with
the terms of the Indenture, a new Note or Notes of authorized denominations for
an equal aggregate principal amount will be issued to the transferee in exchange
thereof, subject to the limitations provided in the Indenture, without charge
except for any tax, assessment or other governmental charge imposed in
connection therewith.
          The Company, the Trustee, any authenticating agent, any paying agent,
any Conversion Agent and any Note registrar may deem and treat the registered
holder hereof as the absolute owner of this Note (whether or not this Note shall
be overdue and notwithstanding any notation of ownership or other writing hereon
made by anyone other than the Company or any Note registrar) for the purpose of
receiving payment hereof, or on account hereof, for the conversion hereof and
for all other purposes, and neither the Company nor the Trustee nor any other
authenticating agent nor any paying agent nor other Conversion Agent nor any
Note registrar shall be affected by any notice to the contrary. All payments
made to or upon the order of such registered holder shall, to the extent of the
sum or sums paid, satisfy and discharge liability for monies payable on this
Note.
          No recourse for the payment of the principal of, or any premium or
interest on, this Note, or for any claim based hereon or otherwise in respect
hereof, and no recourse under or upon any obligation, covenant or agreement of
the Company in the Indenture or any supplemental indenture or in any Note, or
because of the creation of any indebtedness represented thereby, shall be had
against any incorporator, stockholder, employee, agent, officer or director or
subsidiary, as such, past, present or future, of the Company or of any successor
corporation, either directly or through the Company or any successor
corporation, whether by virtue of any constitution, statute or rule of law or by
the enforcement of any assessment or penalty or otherwise, all such liability
being, by acceptance hereof and as part of the consideration for the issue
hereof, expressly waived and released.
          Terms used in this Note and defined in the Indenture are used herein
as therein defined.

A-9



--------------------------------------------------------------------------------



 



ABBREVIATIONS
          The following abbreviations, when used in the inscription of the face
of this Note, shall be construed as though they were written out in full
according to applicable laws or regulations.

         
TEN COM -
  as tenants in common   UNIF GIFT MIN ACT -___Custodian ___
TEN ENT -
  as tenant by the entireties   (Cust)                                (Minor)
JT TEN -
  as joint tenants with right of survivorship and
not as tenants in common   under Uniform Gifts to Minors Act
________________________
               (State)

Additional abbreviations may also be used though not in the above list.

A - 10



--------------------------------------------------------------------------------



 



CONVERSION NOTICE

     
TO:
  AGCO CORPORATION
UNION BANK OF CALIFORNIA, N.A.

          The undersigned registered owner of this Note hereby irrevocably
exercises the option to convert this Note, or the portion thereof (which is
$1,000 or a multiple thereof) below designated, into cash or, if applicable, a
combination of cash and shares of Common Stock of AGCO Corporation in accordance
with the terms referred to in this Note, and directs that a check in the amount
of said cash and any shares issuable and deliverable upon such conversion,
together with any amount in payment for fractional shares and any Notes
representing any unconverted principal amount hereof, be issued and delivered to
the registered holder hereof unless a different name has been indicated below.
Capitalized terms used herein but not defined shall have the meanings ascribed
to such terms in the Indenture. If shares or any portion of this Note not
converted are to be issued in the name of a person other than the undersigned,
the undersigned will provide the appropriate information below and pay all
transfer taxes payable with respect thereto. Any amount required to be paid by
the undersigned on account of interest accompanies this Note.
Dated: ________________________

     
 
   
 
  Name of holder or underlying participant of Depository
 
     
 
   
 
     
 
   
 
  Signature(s)
 
   
 
  Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Note registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.
 
     
 
   
 
  Signature Guarantee

A - 11



--------------------------------------------------------------------------------



 



          Fill in the registration of shares of Common Stock if to be issued,
and Notes if to be delivered, other than to and in the name of the registered
holder:

     
 
   
(Name)
   
 
   
 
   
(Street Address)
   
 
   
 
   
(City, State and Zip Code)
   
 
   
 
   
Please print name and address
   
 
   
Principal amount to be converted (if less than all):
   
 
   
$
 
   
 
   
Social Security or Other Taxpayer
Identification Number:
   
 
   
 
   

A - 12



--------------------------------------------------------------------------------



 



OPTION TO ELECT REPURCHASE
UPON A DESIGNATED EVENT

     
TO:
  AGCO CORPORATION
UNION BANK OF CALIFORNIA, N.A.

          The undersigned registered owner of this Note hereby irrevocably
acknowledges receipt of a notice from AGCO Corporation (the “Company”) as to the
occurrence of a Designated Event with respect to the Company and requests and
instructs the Company to repurchase the entire principal amount of this Note, or
the portion thereof (which is $1,000 or a multiple thereof) below designated, in
accordance with the terms referred to in this Note at the price of 100% of such
entire principal amount or portion thereof, together with accrued interest to,
but excluding, the Designated Event Repurchase Date, to the registered holder
hereof. Capitalized terms used herein but not defined shall have the meanings
ascribed to such terms in the Indenture.
Dated: ________________________

     
 
   
 
   
 
   
 
  Signature(s)
 
   
 
  NOTICE: The above signatures of the holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever. Principal amount to be repaid (if less
than all):
 
     
 
   
 
     
 
   
 
  Social Security or Other Taxpayer Identification Number

A - 13



--------------------------------------------------------------------------------



 



REPURCHASE NOTICE

     
TO:
  AGCO CORPORATION
UNION BANK OF CALIFORNIA, N.A.

The undersigned registered owner of this Note hereby irrevocably acknowledges
receipt of a notice from AGCO Corporation (the “Company”) regarding the right of
holders to elect to require the Company to repurchase the Notes and requests and
instructs the Company to repay the entire principal amount of this Note, or the
portion thereof (which is $1,000 or an integral multiple thereof) below
designated, in accordance with the terms at the price of 100% of such entire
principal amount or portion thereof, together with accrued interest to, by
excluding, the Repurchase Date, to the registered holder hereof. Capitalized
terms used herein but not defined shall have the meanings ascribed to such terms
in the Indenture. The Notes shall be repurchased by the Company as of the
Repurchase Date pursuant to the terms and conditions specified in the Indenture.
          Dated:
          Signature(s):
          NOTICE: The above signatures of the holder(s) hereof must correspond
with the name as written upon the face of the Note in every particular without
alteration or enlargement or any change whatever.
          Note Certificate Number (if applicable):
          Principal amount to be repurchased (if less than all):
          Social Security or Other Taxpayer Identification Number:

A - 14



--------------------------------------------------------------------------------



 



ASSIGNMENT
          For value received ___hereby sell(s) assign(s) and transfer(s) unto
___(Please insert social security or other Taxpayer Identification Number of
assignee) the within Note, and hereby irrevocably constitutes and appoints
___attorney to transfer said Note on the books of the Company, with full power
of substitution in the premises.

     
Dated:
   
 
   
 
   
 
   
 
   
 
   
 
  Signature(s)
 
   
 
  Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Note registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Note registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.
 
   
 
   
 
  Signature Guarantee

NOTICE: The signature on the Conversion Notice, the Option to Elect Repurchase
Upon a Designated Event, the Repurchase Notice or the Assignment must correspond
with the name as written upon the face of the Note in every particular without
alteration or enlargement or any change whatever.

A-15



--------------------------------------------------------------------------------



 



Schedule I
AGCO CORPORATION
1.25% Convertible Senior Subordinated Note Due 2036
No. _______

                                              Authorized Signature              
  Notation Explaining Principal     of Trustee or     Date     Principal Amount
    Amount Recorded     Custodian    
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     

A-16



--------------------------------------------------------------------------------



 



EXHIBIT B
TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Notes described in the within-named Indenture.
UNION BANK OF CALIFORNIA, N.A., as Trustee
By: __________________
      Authorized Signatory
Dated:

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
TABLE OF ADDITIONAL SHARES IN EVENT OF FUNDAMENTAL CHANGE
PURSUANT TO SECTION 14.06
OF
INDENTURE
     Subject to the terms of Section 14.06 of the Indenture, holders who convert
their Notes in connection with a Fundamental Change will be, under certain
circumstances, entitled to a “make-whole” premium in the form of an increase in
the Conversion Rate for Notes surrendered for conversion in connection with such
Fundamental Change. The following table sets forth the Stock Price, Effective
Date and number of Additional Shares (the “make-whole shares”) to be added to
the Conversion Rate per $1,000 principal amount of the Notes.

                                                                      Effective
Date       December 4,     December 15,     December 15,     December 15,    
December 15,     December 15,     December 15,     December 15,   Stock Price  
2006     2007     2008     2009     2010     2011     2012     2013  
$31.33
    7.3658       7.3658       7.3658       7.3658       7.3658       7.3658    
  7.3658       7.3658  
$32.00
    7.0814       7.1024       7.0598       7.2498       7.1904       7.0428    
  6.7458       6.6975  
$34.00
    6.3184       6.3376       6.2992       6.3334       6.2027       5.9565    
  5.4904       4.8593  
$36.00
    5.6658       5.6833       5.6485       5.5598       5.3749       5.0553    
  4.4656       3.2253  
$38.00
    5.1034       5.1195       5.0879       4.9028       4.6775       4.3050    
  3.6312       1.7633  
$40.00
    4.6156       4.6305       4.6017       4.3414       4.0869       3.6784    
  2.9530       0.4475  
$45.00
    3.6476       3.6599       3.6367       3.2572       2.9645       2.5188    
  1.7688       0.0000  
$50.00
    2.9387       2.9491       2.9302       2.4961       2.1976       1.7616    
  1.0745       0.0000  
$60.00
    1.9963       2.0040       1.9909       1.5462       1.2794       0.9192    
  0.4311       0.0000  
$70.00
    1.4206       1.4265       1.4171       1.0153       0.7966       0.5232    
  0.2058       0.0000  
$80.00
    1.0468       1.0514       1.0444       0.6986       0.5253       0.3239    
  0.1203       0.0000  
$100.00
    0.6109       0.6141       0.6099       0.3665       0.2606       0.1522    
  0.0617       0.0000  
$120.00
    0.3799       0.3822       0.3796       0.2108       0.1457       0.0852    
  0.0387       0.0000  
$140.00
    0.2451       0.2468       0.2450       0.1275       0.0867       0.0514    
  0.0247       0.0000  
$160.00
    0.1610       0.1623       0.1611       0.0787       0.0525       0.0312    
  0.0150       0.0000  
$180.00
    0.1062       0.1072       0.1063       0.0483       0.0314       0.0182    
  0.0083       0.0000  

     The exact Stock Prices and Effective Dates may not be set forth in the
table, in which case:

•   if the Stock Price is between two Stock Prices in the table or the Effective
Date is between two Effective Dates in the table, the number of make-whole
shares will be determined by straight-line interpolation between the number of
make-whole shares set forth for the higher and lower Stock Prices and/or the
earlier and later Effective Dates, as applicable, based on a 365-day year;

•   if the Stock Price is in excess of $180 per share of Common Stock (subject
to adjustment in the same manner as the Stock Prices set forth in the table), no
make-whole shares will be added to the Conversion Rate; and

•   if the Stock Price is less than $31.33 per share of Common Stock (subject to
adjustment in the same manner as the Stock Prices set forth in the table), no
make-whole shares will be added to the Conversion Rate.

     The Conversion Rate of the Notes shall not exceed 31.9183 per $1,000
principal amount of such Notes, subject to adjustment in the same manner as the
Conversion Rate.

B-2